Exhibit 10.1

Execution Version

FIRST AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF

EXARO ENERGY III LLC

(A DELAWARE LIMITED LIABILITY COMPANY)

DATED MARCH 31, 2012

THE MEMBERSHIP INTERESTS REPRESENTED BY THIS AGREEMENT HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY STATE SECURITIES ACTS
OR OTHER SIMILAR STATUTES IN RELIANCE UPON EXEMPTIONS UNDER THOSE ACTS. THE SALE
OR OTHER DISPOSITION OF THE MEMBERSHIP INTERESTS IS PROHIBITED UNLESS SUCH SALE
OR DISPOSITION IS MADE IN COMPLIANCE WITH ALL SUCH APPLICABLE ACTS, OR UNLESS AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT AND UNDER ANY APPLICABLE
STATE SECURITIES LAWS IS AVAILABLE IN CONNECTION WITH SUCH TRANSFER. ADDITIONAL
RESTRICTIONS ON THE TRANSFER OF THE MEMBERSHIP INTERESTS ARE SET FORTH IN THIS
AGREEMENT. BY ACQUIRING THE MEMBERSHIP INTERESTS IN THE COMPANY, EACH MEMBER
REPRESENTS THAT IT HAS ACQUIRED THE MEMBERSHIP INTERESTS FOR INVESTMENT AND THAT
IT WILL NOT SELL OR OTHERWISE DISPOSE OF THE MEMBERSHIP INTERESTS WITHOUT
REGISTRATION OR OTHER COMPLIANCE WITH THE AFORESAID ACTS AND THE RULES AND
REGULATIONS THEREUNDER, UNLESS AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT AND UNDER ANY APPLICABLE STATE SECURITIES LAWS IS AVAILABLE IN
CONNECTION WITH THE TRANSFER.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE 1 ORGANIZATION

     1   

1.1        

  Formation      1   

1.2

  Name      1   

1.3

  Business      1   

1.4

  Places of Business; Registered Agent      2   

1.5

  Term      2   

1.6

  Qualification in Other Jurisdictions      2   

1.7

  No State Law Partnership      2   

1.8

  Title to Company Property      3   

1.9

  Alternative Investment Structures      3   

1.10

  Company History      4   

ARTICLE 2 DEFINITIONS AND REFERENCES

     5   

2.1

  Defined Terms      5   

2.2

  References and Titles      20   

ARTICLE 3 ADMISSION OF MEMBERS; CAPITAL CONTRIBUTIONS

     20   

3.1

  Admission of Members      20   

3.2

  Capital Contributions of Members; Defaulting Members      21   

3.3

  Preemptive Rights      25   

3.4

  Management Incentive Plan      26   

3.5

  Return of Contributions      27   

3.6

  Member Representations      27   

3.7

  Exaro II Jonah Option      28   

3.8

  Non-Voting Interests      28   

3.9

  Interests Owned by Exaro II Jonah      29   

ARTICLE 4 ALLOCATIONS AND DISTRIBUTIONS

     30   

4.1

  Allocation Among Members      30   

4.2

  Regular Distributions      30   

4.3

  Tax Distributions      33   

4.4

  Withholding      33   

ARTICLE 5 MANAGEMENT OF THE COMPANY

     34   

5.1

  Managers      34   

5.2

  Number and Designation of Managers      34   

5.3

  Voting and Action      35   

5.4

  Meetings of Managers      36   

5.5

  Resignation and Removal      37   

5.6

  Vacancies      37   

5.7

  Officers and Employees      37   

5.8

  Compensation      37   

5.9

  Powers of Managers      38   

5.10

  Authority of Managing Member      38   

 

i



--------------------------------------------------------------------------------

5.11            

  Action Requiring Special Approvals      38   

5.12

  Contracts with Affiliates      42   

5.13

  Insurance      42   

5.14

  Tax Elections      42   

5.15

  Tax Returns      43   

5.16

  Tax Matters Partner      44   

5.17

  Classification      44   

5.18

  Payments and Fees      44   

5.19

  Subsidiary Governance      44   

ARTICLE 6 RIGHTS OF MEMBERS

     45   

6.1

  Rights of Members      45   

6.2

  Liability to Third Parties      45   

6.3

  Action by Members      45   

6.4

  Area of Mutual Interest      45   

6.5

  Acknowledgement Regarding Business Opportunities      48   

6.6

  Resolution of Conflicts of Interest      50   

ARTICLE 7 BOOKS, REPORTS, BUDGET AND CONFIDENTIALITY

     51   

7.1

  Books and Records; Capital Accounts      51   

7.2

  Bank Accounts      51   

7.3

  Reports      51   

7.4

  Budget      53   

7.5

  Confidentiality      53   

ARTICLE 8 DISSOLUTION, LIQUIDATION AND TERMINATION

     55   

8.1

  Dissolution      55   

8.2

  Liquidation and Termination      55   

ARTICLE 9 TRANSFER OF INTERESTS

     56   

9.1

  Limitation on Transfer      56   

9.2

  Permitted Transfers      57   

9.3

  Right of First Refusal      57   

9.4

  Repurchase Option      58   

9.5

  Transferees      60   

9.6

  Drag-Along and Tag-Along Rights      60   

9.7

  Right of First Offer      66   

9.8

  Internal Restructure      67   

ARTICLE 10 RELATIONSHIP OF MEMBERS, MANAGERS, OFFICERS, THE COMPANY AND OTHERS

     69   

10.1

  Duties of Members, Managers and Officers      69   

10.2

  Liability and Indemnification      70   

10.3

  Procedure for Indemnification; Company Obligations; Indemnification Rights   
  73   

10.4

  Amendment, Modification or Repeal      74   

 

ii



--------------------------------------------------------------------------------

ARTICLE 11 . MISCELLANEOUS

     74   

11.1        

  Notices      74   

11.2

  Governing Law and Venue      74   

11.3

  Waiver of Action for Partition      75   

11.4

  Successors and Assigns      75   

11.5

  Amendment      75   

11.6

  Counterparts      76   

11.7

  No Waiver      76   

11.8

  Execution in Writing      76   

11.9

  Representation by Counsel      77   

11.10

  Entire Agreement      77   

EXHIBITS

 

Exhibit A-1        

   Names, Addresses, Capital Contributions, Capital Commitments and Common Units
of the Members

Exhibit A-2

   Names, Addresses and Management Incentive Units of the Management Incentive
Members

Exhibit B

   Management Incentive Plan

Exhibit C

   Allocations and Tax Procedures

Exhibit D

   Sharing Ratios

Exhibit E

   Initial Budget

Exhibit F

   Form of Joinder Agreement

Exhibit G

   Area of Mutual Interest

Exhibit H

   Clark Interests

 

iii



--------------------------------------------------------------------------------

FIRST AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF

EXARO ENERGY III LLC

THIS FIRST AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (this
“Agreement”) of Exaro Energy III LLC, a Delaware limited liability company (the
“Company”), dated as of March 31, 2012 (the “Effective Date”), is made by the
Company and those Persons who become signatories hereto or otherwise bound
hereby;

WHEREAS, the Certificate of Formation (the “Certificate”) of the Company was
filed with the Delaware Secretary of State on March 19, 2012;

WHEREAS, the Company currently is governed by the Limited Liability Company
Agreement of the Company dated as of March 19, 2012 (the “Original Agreement”);

WHEREAS, the Members desire to amend and restate the Original Agreement; and

NOW, THEREFORE, the Original Agreement is hereby amended and restated to read in
its entirety as follows:

ARTICLE 1

ORGANIZATION

1.1 Formation.

The Company has been organized as a Delaware limited liability company pursuant
to the Act. The Members hereby agree that during the term of the Company, the
rights and obligations of the Members with respect to the Company will be
determined in accordance with the terms and provisions of this Agreement and,
except where the Act provides that such rights and obligations specified in the
Act shall apply “unless otherwise provided in a limited liability company
agreement” or words of similar effect and such rights and obligations are set
forth in this Agreement, the Act. Notwithstanding anything herein to the
contrary, Section 18-210 of the Act (entitled “Contractual Appraisal Rights”)
shall not apply or be incorporated into this Agreement.

1.2 Name.

The name of the Company is “Exaro Energy III LLC.” Subject to all applicable
laws, all business of the Company shall be conducted in such name or under such
other name or names as the Board of Managers shall determine from time to time.
Management shall cause to be filed on behalf of the Company such assumed or
fictitious name certificates or similar instruments as may from time to time be
required by law.

1.3 Business.

The business of the Company shall be (a) to enter into, execute and perform
under the Earning and Development Agreement (the “Development Agreement”)
between the Company and Encana Oil & Gas (USA) Inc. (“Encana”) dated as of
April 1, 2012, relating to a development drilling



--------------------------------------------------------------------------------

program within a defined area of Encana’s Jonah Field asset located in Sublette
County, Wyoming, (b) pursue oil and gas opportunities other than as provided for
in the Development Agreement that are approved by the Board of Managers and by
Supermajority Member Approval and (c) to take all such other actions incidental
or ancillary to the foregoing as the Board of Managers may determine to be
necessary or desirable.

1.4 Places of Business; Registered Agent.

(a) The address of the principal office and place of business of the Company
shall be 1800 Bering Drive, Suite 540, Houston, Texas 77057. The Board of
Managers may change the location of the Company’s principal place of business
and may establish such additional place or places of business of the Company as
the Board of Managers may designate from time to time.

(b) The registered office of the Company required by the Act to be maintained in
the State of Delaware shall be the initial registered office named in the
Certificate or such other office (which need not be a place of business of the
Company) as the Board of Managers may designate from time to time in the manner
provided by law. The registered agent of the Company in the State of Delaware
shall be the initial registered agent named in the Certificate or such other
Person as the Board of Managers may designate from time to time in the manner
provided by law. The Board of Managers may designate additional offices and/or
agents and may change any registered office or agent of the Company at any time
as deemed advisable.

1.5 Term.

Pursuant to the Act, the existence of the Company began on the date of the
filing of the Certificate with the Secretary of State of Delaware and shall
continue until the Company is dissolved, liquidated and terminated as provided
in Article 8.

1.6 Qualification in Other Jurisdictions.

The Board of Managers shall have authority to cause the Company to do business
in any jurisdiction only if such jurisdiction recognizes the limited liability
of the Members to substantially the same extent as would be recognized for a
limited liability company under the laws of the State of Delaware. The Board of
Managers shall cause the Company to be qualified, formed, reformed or registered
under assumed or fictitious name statutes or similar laws in any jurisdiction in
which the Company transacts business if such qualification, formation,
reformation or registration is necessary or desirable in order to protect the
limited liability of the Members or to permit the Company lawfully to transact
business; provided, the Company shall not transact business in any such
jurisdiction where any of the required actions described in this sentence would
materially change the rights, liabilities, duties and obligations of the Members
under this Agreement.

1.7 No State Law Partnership.

No provision of this Agreement shall be interpreted so as to deem or construe
the Company as a partnership (including a limited partnership) or joint venture
or any Member or Manager as a partner or joint venturer of any other Member or
Manager for any purposes other than federal and state tax purposes.

 

2



--------------------------------------------------------------------------------

1.8 Title to Company Property.

All property contributed to the Company or acquired by the Company, whether real
or personal, tangible or intangible, shall be deemed to be owned by the Company
as an entity, and no Member, individually, shall have any ownership interest in
such property in his or its separate name or right. The Company may hold its
property in its own name or in the name of a nominee determined by the Board of
Managers.

1.9 Alternative Investment Structures.

If the Board of Managers determines that for legal, tax, regulatory or other
similar reasons it is in the best interests of some or all of the Members that
an investment by the Company be made through an alternative investment structure
(including, through a non-United States limited partnership, a non-United States
limited liability company, or other similar vehicle, formed for the purpose of
making investments outside the United States) (an “Alternative Investment
Vehicle”), the Board of Managers may cause the Company to structure the making
of all or any portion of such investment outside of the Company (or restructure
any such investment or Alternative Investment Vehicle), by requiring any Member
or Members to make such investment directly or indirectly through separate
limited partnerships, limited liability companies (or other vehicles) that will
invest on a parallel basis with or in lieu of the Company, as the case may be;
provided, however, that such Member, if such Member is a Potentially Restricted
Member, shall not be obligated to make an investment in such Alternative
Investment Vehicle if such Potentially Restricted Member, in its reasonable and
good faith judgment, determines (in such case such Potentially Restricted Member
shall submit an opinion of its internal counsel if requested by the Company as
to such determination) that one or more laws, rules, regulations or government
orders prohibits or restrains such Potentially Restricted Member from investing
in such Alternate Investment Vehicle, and such Potentially Restricted Member
shall not be considered a Defaulting Member under this Agreement with respect to
such determination (any Potentially Restricted Member that determines not to
invest in any Alternative Investment Vehicle in accordance with the foregoing is
referred to herein with respect to such Alternative Investment Vehicle as an
“Opt-Out Member”). To the extent required by the Board of Managers, each such
vehicle will enter into agreements with the Company and other appropriate
parties to allocate any applicable fees or other items of income or expense, or
any capital contributions, among the Company, such vehicle, and any other
Alternative Investment Vehicles; provided that all of the incremental
organizational costs of any such Alternative Investment Vehicle will be
allocated 100% to such vehicle. The Members (other than any Opt-Out Member) will
be required to make Capital Contributions directly to each such Alternative
Investment Vehicle to the same extent, for the same purposes and on the same
terms and conditions and subject to the same conditions and approvals as Members
are required to make Capital Contributions to the Company. Each Member (other
than any Opt-Out Member) will have the same economic interest in all material
respects with respect to investments described in this Section 1.9 as such
Member would have if such investment had been made by the Company, and the other
terms of such Alternative Investment Vehicle will be substantially identical in
all material respects to those of the Company, to the maximum extent applicable
(including, but not limited to, rights

 

3



--------------------------------------------------------------------------------

substantially identical to Section 3.8 and Section 9.3(b)); provided that
(a) such Alternative Investment Vehicle (or the Entity in which such Alternative
Investment Vehicle invests) will provide for the limited liability of the
Members as a matter of the organizational documents of such Alternative
Investment Vehicle (or the Entity in which such Alternative Investment Vehicle
invests) and as a matter of local law to the same extent in all material
respects as is provided to the Members under the Act and this Agreement, (b) the
Board of Managers will serve as the Board of Managers or comparable body of such
Alternative Investment Vehicle, (c) distributions of cash and other property and
the allocations of income, gain, loss, deduction, expense and credit from such
Alternative Investment Vehicle, and the determination of allocations and
distributions pursuant to this Agreement, will be determined as if each
investment made by such Alternative Investment Vehicle were an investment made
by the Company (subject in each case to adjustment or necessary to give effect
to any Opt-Out Member’s election not to make Capital Contributions to such
Alternative Investment Vehicle), (d) any Alternative Investment Vehicle will,
subject to applicable legal, tax and regulatory considerations, terminate upon
the termination of the Company and (e) if deemed appropriate for the Company by
the Board of Managers, the relationships between the Company and any Alternative
Investment Vehicle (and among the Members in respect of any such Alternative
Investment Vehicle) may be governed by the local law of the jurisdiction of
organization of such Alternative Investment Vehicle. Each of the Investor
Parties and their representatives and Affiliates other than any Management
Incentive Member (collectively, the “Institutional Investors”) will be permitted
to assign its rights and obligations as a participant in an Alternative
Investment Vehicle to an Affiliate of such Member (any assignee, an “Affiliate
AIV Member”). If an Institutional Investor assigns its rights and obligations to
an Affiliate AIV Member, the interest of the Affiliate AIV Member in an
Alternative Investment Vehicle will be treated as an interest held by the Member
that assigned its rights to the Affiliate AIV Member for purposes of any
calculations under this Agreement and the agreement governing the Alternative
Investment Vehicle, including for purposes of determining Capital Contributions
and rights to distributions and amounts thereof. If any Potentially Restricted
Member elects to become an Opt-Out Member with respect to any Alternative
Investment Vehicle, such election shall not affect such Potentially Restricted
Member’s Capital Commitment hereunder, and the Board of Managers shall
thereafter make such adjustments, as the Board of Managers may reasonably
determine, to future Capital Calls made by the Company to adjust for such
Potentially Restricted Member’s election not to make Capital Contributions to
such Alternative Investment Vehicle.

1.10 Company History.

As of the Effective Date, other than the negotiation, execution and delivery of
this Agreement, the other agreements contemplated hereby or entered into in
connection with the closing of the Development Agreement, the Company has not
(a) conducted any business, (b) incurred any expenses, obligations or
liabilities (whether accrued, absolute, contingent, unliquidated or otherwise,
whether or not known to the Company and whether due or to become due and
regardless of when asserted) or (c) entered into any contracts or agreements.
Further, as of the Effective Date, the Company (i) has not issued any Interests
other than 510,000 Common Units issued to Clark on March 19, 2012, (ii) does not
own any assets other than contributed cash in exchange for such Common Units
issued to Clark, (iii) has not violated any laws or governmental rules or
regulations and (iv) has not participated in any merger, reorganization,
spin-off or similar transaction.

 

4



--------------------------------------------------------------------------------

ARTICLE 2

DEFINITIONS AND REFERENCES

2.1 Defined Terms.

When used in this Agreement, the following terms shall have the respective
meanings set forth below:

“AAA” has the meaning given to such term in Section 9.4.

“Act” means the Delaware Limited Liability Company Act, 6 Del. C.
Section 18-101, et seq., as amended, supplemented or restated from time to time,
and any successor to such statute.

“Additional Clark Commitment” has the meaning given to such term in
Section 3.2(h).

“Additional Exaro II Jonah Commitment” has the meaning given to such term in
Section 3.2(h).

“Affiliate” means, as to a specified Person, any other Person directly or
indirectly Controlling, Controlled by or under common Control with, such
specified Person. For purposes of this Agreement, the Jefferies Parties, on the
one hand, and Management and the Beato Family Trust, on the other, shall not be
deemed “Affiliates.”

“Affiliate AIV Member” has the meaning given to such term in Section 1.9.

“Aggregate Call Amount” has the meaning given to such term in Section 3.2(c).

“Agreement” has the meaning given to such term in the introductory paragraph of
this Agreement.

“Allocable Share” has the meaning given to such term in Section 4.2(a).

“Alternative Investment Vehicle” means any investment vehicle formed pursuant to
Section 1.9.

“Approved Budget” means a budget described in Section 7.4(c) and approved
pursuant thereto.

“Approved Party” means any Person that becomes a Member and its representatives
and Affiliates.

“Atwood” means John P. Atwood.

“Atwood Allocable Interest” has the meaning given to such term in
Section 3.9(b).

“Atwood Employment Agreement” means the Employment Agreement between Exaro
Services and Atwood, as entered into as of December 11, 2009, as amended as of
the Effective Date, and as amended from time to time.

 

5



--------------------------------------------------------------------------------

“Available Cash” means, at any time of determination: (a) all cash and cash
equivalents of the Company on hand at such time; less (b) the sum of all
reserves in such amounts as the Board of Managers determines to be necessary or
advisable to (i) provide for the proper conduct of the business of the Company
(including capital expenditures and Tax Distributions) for the 180 days
following the time of determination and (ii) comply with all applicable law and
any covenants under any loan agreements, security agreements or other agreements
to which the Company is a party.

“Award Letter” has the meaning given to such term in Section 3.4(a).

“BB” has the meaning given to such term in Section 11.10(c).

“Beato” means Christopher L. Beato.

“Beato Allocable Interest” has the meaning given to such term in Section 3.9(b).

“Beato Employment Agreement” means the Employment Agreement between Exaro
Services and Beato, as entered into as of December 11, 2009, as amended as of
the Effective Date, and as amended from time to time.

“Beato Family Trust” means the Beato Family 2008 Trust.

“BHC Affiliate” has the meaning given to such term in Section 3.8(a).

“BHC Group” has the meaning given to such term in Section 3.8(a).

“BHC Member” means a Member that is a bank holding company as defined in the
BHCA, or a non-bank subsidiary of such a bank holding company. Each of Union
Bank and Wells Fargo is a BHC Member.

“BHCA” means the Bank Holding Company Act of 1956, as amended, or any successor
to such act, and the rules and regulations promulgated thereunder.

“Blocker Corporation” has the meaning given to such term in Section 9.8(e).

“Board of Managers” or “Board” means the governing body established to govern
the business and affairs of the Company as provided in Article 5.

“Business Day” means each day of the week except Saturdays, Sundays and days on
which banking institutions are authorized by law to close in the State of Texas.

“Business Opportunity” has the meaning given to such term in Section 6.5(b).

“Capital Account” means the capital account maintained for each Member pursuant
to the requirements of Section C.1.2 of Exhibit C.

“Capital Call” has the meaning given to such term in Section 3.2(b).

 

6



--------------------------------------------------------------------------------

“Capital Commitment” means, for any Member at any particular time the total
capital commitment of such Member set forth opposite its name on Exhibit A-1
under the column labeled “Total Capital Commitment,” subject to adjustment, in
the case of Exaro II Jonah and Clark, as contemplated by the Additional Exaro II
Jonah Commitment and the Additional Clark Commitment, as applicable.

“Capital Contribution” means for any Member at any particular time the aggregate
of the dollar amount of any cash and the Net Agreed Value of any property
contributed (or deemed contributed) to the Company, as such Net Agreed Value is
determined by the Board of Managers in its sole discretion.

“Capital Contribution Ratio” means, for each Common Unitholder as of any date of
determination, a fraction (expressed as a percentage) the numerator of which is
such Common Unitholder’s Capital Contribution as of such date and the
denominator of which is the sum of the Capital Contributions of all of the
Common Unitholders as of such date. The Capital Contribution Ratio of all of the
Common Unitholders shall be recomputed whenever a change in Capital
Contributions occurs by reason of the admission of additional Common Unitholders
from time to time or an increase or decrease in an existing Member’s Capital
Contributions in accordance with the terms of this Agreement.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), and any
and all warrants, options, or other rights to purchase or acquire any of the
foregoing.

“CEO” means the Chief Executive Officer of the Company, as determined by the
Board of Managers. The initial CEO will be Beato.

“Certificate” has the meaning given to such term in the introductory paragraph.

“Clark” means Scott R. Clark.

“Clark Employment Agreement” means the Employment Agreement between Exaro
Services and Clark, as entered into as of the Effective Date, and as amended
from time to time.

“Clark Interests” has the meaning given to such term in Section 6.4(b)(v).

“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time, as interpreted by the applicable regulations thereunder. Any
reference herein to a specific section or sections of the Code shall be deemed
to include a reference to any corresponding provision of future law.

“Commitment Cash Call” has the meaning given to such term in the Development
Agreement.

“Common Units” means the Interest granted to a Member in exchange for such
Member’s Capital Contributions. For purposes of clarification, a Common Unit
shall not include any Interest attributable to Management Incentive Units. With
respect to Beato, references in this

 

7



--------------------------------------------------------------------------------

Agreement to Common Units held by Beato (or words of similar effect) include
Common Units held directly by Beato or the Beato Family Trust or held indirectly
by Beato or the Beato Family Trust through Exaro II or Exaro II Jonah. With
respect to Atwood, references in this Agreement to Common Units held by Atwood
(or words of similar effect) include Common Units held directly by Atwood or
held indirectly by Atwood through Exaro II or Exaro II Jonah.

“Common Unitholder” means a Member holding of record Common Units.

“Company” has the meaning given to such term in the introductory paragraph of
this Agreement.

“Company Business Opportunity” has the meaning given to such term in
Section 6.5(b).

“Company Manager” has the meaning given to such term in Section 10.1(c).

“Confidential Information” means any information that is currently held by the
Company or is hereafter acquired, developed or used by the Company relating to
business opportunities or other geological, geophysical, engineering,
operational, economic, financial, management or other aspects of the business,
operations, properties or prospects of the Company, whether oral or in written
form, but shall exclude any information that (a) has become part of common
knowledge or understanding in the oil and natural gas industry or becomes
generally available to the public (other than from wrongful disclosure in
violation of this Agreement, any confidentiality agreement, any Employment
Agreement or any Award Letter), (b) was rightfully in the possession of a
Member, Manager or Officer prior to the Effective Date (or, in the case of an
employee of the Company, any of its Subsidiaries or the Management Company prior
to the effective date of his or her employment with the Company, any of its
Subsidiaries or the Management Company) from a source unrelated to the Company
or (c) obtained by such Member from a third person who, to the knowledge of such
Member, is not prohibited from transmitting the information to such Member by a
contractual obligation to the Company or any of its Subsidiaries). The foregoing
is not intended to reduce or otherwise modify the confidentiality obligations of
any Person under any applicable Employment Agreement.

“Contaro” means Contaro Company, a Delaware corporation.

“Contaro Manager” has the meaning given to such term in Section 5.2(b).

“Control” or “Controlling” means the possession, directly or indirectly, through
one or more intermediaries, of the following: (a) in the case of a corporation,
more than 50% of the outstanding voting securities thereof; (b) in the case of a
limited liability company, partnership, limited partnership or joint venture,
the right at any time to more than 50% of the distributions therefrom (including
liquidating distributions); (c) in the case of a trust or estate, more than 50%
of the beneficial interest therein or the power or authority, through ownership
of voting securities, by contract or otherwise, to direct the management,
activities or policies of such trust or estate; (d) in the case of any other
Entity, more than 50% of the economic or beneficial interest therein; or (e) in
the case of any Entity, the power or authority, through ownership of voting
securities, by contract or otherwise, to direct the management, activities or
policies of the Entity.

 

8



--------------------------------------------------------------------------------

“Conversion” has the meaning given to such term in Section 9.8(c).

“Conversion Consideration” has the meaning given to such term in Section 9.8(c).

“Covered Person” means any Member Covered Person, any Manager Covered Person and
any Officer Covered Person.

“Cumulative Taxable Income” means the sum of (i) the amount, if any, by which
items of income and gain (other than items included in net capital gain or net
capital loss) allocated for federal income tax purposes pursuant to Exhibit C
through the end of the current Fiscal Quarter exceeds the items of loss and
deduction (other than items included in net capital gain or net capital loss)
allocated for federal income tax purposes pursuant to Exhibit C, through the end
of the current Fiscal Quarter and (ii) the amount, if any, by which net capital
gain allocated for federal income tax purposes pursuant to Exhibit C through the
end of the current Fiscal Quarter exceeds net capital loss allocated for federal
income tax purposes pursuant to Exhibit C through the end of the current Fiscal
Quarter.

“Current MIU Distribution Amount” has the meaning given to such term in
Section 4.2(b)(ii).

“DD” has the meaning given to such term in Section 11.10(d).

“Deemed Exercise Price” means, with respect to a Management Incentive Unit,
$0.00 unless a different amount is expressly set forth as such in the Award
Letter granting such Management Incentive Unit.

“Default Interests” shall have the meaning given to such term in
Section 3.2(d)(ii)(D).

“Default Price” shall have the meaning given to such term in
Section 3.2(d)(ii)(D).

“Default Rights Notice” shall have the meaning given to such term in
Section 3.2(d)(ii)(D).

“Default Rights Notice Period” shall have the meaning given to such term in
Section 3.2(d)(ii)(D).

“Defaulting Member” has the meaning given to such term in Section 3.2(d).

“Deemed Tax Rate” means, with respect to a Fiscal Quarter, the percentage
reasonably determined by the Board of Managers to reflect the highest marginal
combined federal, state and local income tax rate applicable to individuals or
corporations in effect as of the end of such Fiscal Quarter, and shall be
applied to all Members regardless of their particular tax status.

“Development Agreement” has the meaning given to such term in Section 1.3.

“Drilling Notice” has the meaning given to such term in the Development
Agreement.

 

9



--------------------------------------------------------------------------------

“Disability” means, with respect to a Management Incentive Member, the
disability of such Management Incentive Member as evidenced by an inability to
perform the duties and responsibilities required of such Member under any
Employment Agreement due to a physical and/or mental disability for a period of
90 consecutive days or 180 days, whether or not consecutive, during any 12 month
period.

“Drag-Along Member” has the meaning given to such term in Section 9.6(a).

“Drag-Along Notice” has the meaning given to such term in Section 9.6(a).

“Drag-Along Notice Period” has the meaning given to such term in Section 9.6(a).

“Drag-Along Transaction” has the meaning given to such term in Section 9.6(a).

“Dragging Member” has the meaning given to such term in Section 9.6(a).

“Effective Date” has the meaning given to such term in the introductory
paragraph.

“Eligible Investor” has the meaning given to such term in Section 3.3.

“Employee Member” has the meaning given to such term in Section 6.5(c).

“Employment Agreement” has the meaning given to such term in Section 3.4(a).

“Encana” has the meaning given to such term in Section 1.3.

“Entity” means any Person other than a natural person.

“Estimated MIU Distribution Amount” has the meaning given to such term in
Section 4.2(b)(ii).

“Exaro II” means Exaro Energy II LLC, a Delaware limited liability company.

“Exaro II Defaulting Member” has the meaning given to such term in
Section 3.2(d)(iv).

“Exaro II Jonah” means Exaro II Jonah LLC, a Delaware limited liability company,
wholly owned subsidiary of Exaro II and Affiliate of the Jefferies Parties,
Beato and Atwood.

“Exaro II Jonah Manager” has the meaning given to such term in Section 5.2(d).

“Exaro II Jonah Payment Default” has the meaning given to such term in
Section 3.2(d)(iv).

“Exaro II Jonah Option” has the meaning given to such term in Section 3.7.

“Exaro Services” means Exaro Energy Services, LLC, a Delaware limited liability
company and Subsidiary of Exaro II.

 

10



--------------------------------------------------------------------------------

“Fair Market Value” means, as of any date of determination, (a) when used with
respect to an Interest, including a Repurchase Interest, the amount of cash and
fair market value of property that would be received by the holder of such
Interest if the assets of the Company were sold for fair market value (giving no
credit to any going concern value of the Company) as of such date as determined
in good faith by the Board of Managers, all debts, liabilities and obligations
were fully paid and satisfied or adequate provision was made therefor, and all
assets of the Company remaining after satisfying such debts, liabilities and
obligations were distributed to the Members in accordance with Section 8.2 and
(b) when used with respect to any other asset, the amount of cash a willing
buyer would pay a willing seller for that asset at that time in an arm’s length
transaction as determined in good faith by the Board of Managers.

“Final Exit Event” means: (a) a dissolution or liquidation of the Company under
Article 8; (b) the consolidation, reorganization, merger or any other similar
transaction involving the Company and any other Person and in which Interests
are changed into or exchanged for cash, securities or other property, other than
any such transaction in which both (i) (A) the outstanding Interests are changed
into or exchanged for securities of the surviving Person or its parent and
(B) the holders of the Interests immediately prior to such transaction own,
directly or indirectly, not less than a majority of the outstanding securities
of the surviving Person or its parent immediately after such transaction and
(ii) (A) the outstanding Interests with voting rights under this Agreement are
changed into or exchanged for securities of the surviving Person or its parent
and (B) the holders of such Interests immediately prior to such transaction own,
directly or indirectly, not less than a majority of the outstanding voting
securities of the surviving Person or its parent immediately after such
transaction; (c) any sale, lease, exchange or other transfer (in one transaction
or a series of related transactions) of all or substantially all of the
Company’s and its Subsidiaries’ assets taken as a whole to any other Person
promptly followed by a dissolution or liquidation of the Company under Article 8
or (d) the consummation of a Drag-Along Transaction. For the avoidance of doubt,
an Initial Public Offering shall not be deemed to be a Final Exit Event.

“First Flip Sharing Ratio” means, as of any date of determination:

(a) with respect to any Common Unitholder, solely with respect to the Common
Units held by such Common Unitholder (and not with respect to any Management
Incentive Units held by such Common Unitholder), the product of (i) such Common
Unitholder’s Capital Contribution Ratio as of such date and (ii) 90%; and

(b) with respect to any Management Incentive Member, solely with respect to the
Management Incentive Units held by such Management Incentive Member (and not
with respect to any Common Units held by such Management Incentive Member) the
product of (i) such Management Incentive Member’s MIU Percentage and (ii) 10%.

“First Threshold” has the meaning given to such term in Section 4.2(a)(i).

“Fiscal Quarters” means the three month periods ending on
March 31, June 30, September 30 and December 31 of each Fiscal Year.

 

11



--------------------------------------------------------------------------------

“Fiscal Year” means the 12-month period ending December 31 of each year;
provided that the initial Fiscal Year is the period from March 19, 2012 and
ended on December 31, 2012 and the last Fiscal Year shall be the period
beginning on January 1 of the calendar year in which the final liquidation and
termination of the Company is completed and ending on the date such final
liquidation and termination is completed (to the extent any computation or other
provision hereof provides for an action to be taken on a Fiscal Year basis, an
appropriate proration or other adjustment shall be made in respect of the
initial and final Fiscal Years to reflect that such periods are less than full
calendar year periods).

“Fourth Flip Sharing Ratio” means, as of any date of determination:

(a) with respect to any Common Unitholder, solely with respect to the Common
Units held by such Common Unitholder (and not with respect to any Management
Incentive Units held by such Common Unitholder), the product of (i) such Common
Unitholder’s Capital Contribution Ratio as of such date and (ii) 75%; and

(b) with respect to any Management Incentive Member, solely with respect to the
Management Incentive Units held by such Management Incentive Member (and not
with respect to any Common Units held by such Management Incentive Member) the
product of (i) such Management Incentive Member’s MIU Percentage and (ii) 25%;

provided that, if the South Texas Property Sale is not consummated on or before
September 1, 2012 or any such later date as determined solely by the Board of
Managers, then “77%” and “23%” shall be substituted for “75%” and “25%”,
respectively.

“Fourth Threshold” has the meaning given to such term in Section 4.2(a)(iv).

“Fully-Funded Percentage Interest” means, with respect to any Member as of any
time of determination, the percentage obtained by dividing (a) the number of
Common Units held by such Member plus the number of Common Units, if any, that
are issuable to such Member upon the full funding of such Member’s Remaining
Capital Commitment by (b) the number of outstanding Common Units (other than
Common Units held by Defaulting Members) plus the number of Common Units, if
any, that are issuable to all Members upon the full funding of all Members’
Remaining Capital Commitments. For the avoidance of doubt, each Defaulting
Members’ Remaining Capital Commitment shall be deemed to be $0.00 for purposes
of this definition.

“GAAP” means generally accepted United States accounting principles and policies
in effect from time to time, applied on a consistent basis.

“Gross Asset Value” has the meaning given to such term in Exhibit C.

“Initial Budget” means the initial operating and capital expenditure budget of
the Company attached hereto as Exhibit E.

“Initial Capital Contributions” has the meaning given to such term in
Section 3.2(a).

 

12



--------------------------------------------------------------------------------

“Initial Funding Date” means such date on which the Initial Capital
Contributions are made by the Members under Section 3.2.

“Initial Public Offering” means an initial public offering of interests in the
Company or any other related entity pursuant to a Conversion.

“Initiating Member” has the meaning given to such term in Section 9.6(b).

“Institutional Investors” has the meaning given to such term in Section 1.9.

“Interest” means a membership interest (including a membership interest
attributable to Management Incentive Units) in the Company with all the rights,
interests and obligations of a Member in the Company under this Agreement and
the Act, including (a) the right of a Member to receive allocations of income
and loss and distributions or liquidation proceeds under this Agreement, (b) all
management rights, voting rights or rights to consent provided under this
Agreement and (c) any obligation to make Capital Contributions as set forth in
this Agreement.

“Interim Distribution” has the meaning given to such term in Section 4.2(b)(ii).

“Internal Restructure” means any re-formation, Conversion, transfer of assets,
transfer of membership interests or other securities, merger, incorporation,
liquidation or other transaction of, or relating to, or affecting the Company,
completed in compliance with Section 9.8.

“Investor Parties” means each of Contaro, the Sageview Parties, Exaro II Jonah,
Union Bank and Wells Fargo.

“IRR” at a given time for a Common Unitholder means the discount rate at which
the present value of the distributions received by that Common Unitholder from
the Company pursuant to Section 4.2 up to such time, discounted to the Initial
Funding Date equals the present value of the Capital Contributions as and when
made by the Common Unitholders to the Company, discounted at such discount rate
from the date made to the Initial Funding Date; provided that such rate shall be
calculated using the XIRR function on Microsoft Excel.

“Jefferies IV” means Jefferies Capital Partners IV L.P., a Delaware limited
partnership.

“Jefferies Management IV” means JCP Partners IV LLC, a Delaware limited
liability company.

“Jefferies Parallel IV” means Jefferies Employee Partners IV LLC, a Delaware
limited liability company.

“Jefferies Parties” means Jefferies IV, Jefferies Management IV and Jefferies
Parallel IV.

“Law” means any applicable constitutional provision, statute, act, code
(including the Code), law, regulation, rule, ordinance, order, decree, ruling,
proclamation, resolution, judgment, decision, declaration, or interpretative or
advisory opinion or letter of a governmental authority.

 

13



--------------------------------------------------------------------------------

“Management” means Beato, Atwood and Clark.

“Management Company” means Exaro Services or any other entity providing
management, administrative and operational services to the Company or its
Subsidiaries.

“Management Incentive Member” means a Member who holds of record a Management
Incentive Unit. To the extent a Member holds Common Units and one or more
Management Incentive Units, such Member will be treated as a Management
Incentive Member only with respect to the Management Incentive Units held
thereby.

“Management Incentive Unit” means a “Management Incentive Unit” as described in
the Plan and issued in accordance therewith. Management Incentive Units are not
Common Units.

“Management Manager” has the meaning given to such term in Section 5.2(e).

“Management Notes” means the promissory notes issued to the Company on the
Effective Date by each of the Beato Family Trust, Atwood and Clark and, in the
cases of the Beato Family Trust and Atwood, secured by interests in Exaro II and
the Company and, in the case of Clark, secured by interests in the Company and,
in the case of the Beato Family Trust, guaranteed by Beato.

“Manager” means any individual duly elected and serving on the Board of Managers
of the Company.

“Manager Covered Person” means (a) each current and former Manager (solely in
such Person’s capacity as a Manager) and (b) each Person not identified in
clause (a) of this definition who is or was a director or manager of any
Subsidiary of the Company and who the Board expressly designates as a Manager
Covered Person in a written resolution.

“Managing Member” means the CEO; provided, that if no CEO shall then be in
office, the Managing Member shall be such other person performing similar
functions as determined by the Board of Managers. Beato is the initial Managing
Member.

“Marketable Securities” means securities that are (a) traded on an established
U.S. national or non-U.S. securities exchange or (b) reported through an
established non-U.S. over-the-counter trading system or (c) otherwise traded
over-the-counter or purchased and sold in transactions effected pursuant to Rule
144A under the Securities Act, that in each case are not subject to restrictions
on Transfer under the Securities Act or other applicable securities laws (other
than the restriction under Rule 144A limiting Transfers solely to qualified
institutional buyers) or subject to contractual restrictions on Transfer other
than reasonable and customary lock-up provisions that do not exceed 180 days in
duration.

“Maximum Quarterly Company Tax Distribution” means, with respect to a Fiscal
Quarter, an amount equal to the product of (a) the Deemed Tax Rate with respect
to such Fiscal Quarter and (b) the increase, if any, in the Company’s Cumulative
Taxable Income during such Fiscal Quarter.

 

14



--------------------------------------------------------------------------------

“Member” means, as of any date of determination, any Person that is a record
holder of an Interest as of such date.

“Member Covered Person” means (a) each Member (including in its capacity as tax
matters partner hereunder, if applicable), (b) each Member’s officers,
directors, liquidators, partners, equityholders, managers and members, (c) each
Member’s Affiliates (other than the Company and its Subsidiaries) and each of
their respective officers, directors, liquidators, partners, equityholders,
managers and members and (d) any representatives, agents or employees of any
Person identified in clauses (a)-(d) of this definition who the Board expressly
designates as a Member Covered Person in a written resolution.

“Member Manager” has the meaning given to such term in Section 10.1(b).

“MIU Percentage” means, as of any date of determination for any Management
Incentive Member, a percentage the numerator of which equals the number of
Management Incentive Units held of record by such Management Incentive Member as
of such date and the denominator of which equals the total number of authorized
Management Incentive Units (whether or not outstanding) as of such date. If the
sum of the percentages with respect to all Management Incentive Members, as
determined in the prior sentence, is less than 100%, the amount by which such
sum is less than 100% is referred to herein as the “Unallocated MIU Percentage”.
For purposes of this definition, Management Incentive Units that have been
forfeited to or repurchased by the Company shall be considered authorized but
not outstanding so long as such Management Incentive Units continue to be held
by the Company.

“MLB” has the meaning given to such term in Section 11.10(a).

“Net Agreed Value” means (a) in the case of any property contributed to the
Company, the Gross Asset Value of such property reduced by any liabilities
either assumed by the Company upon such contribution or to which such property
is subject when contributed and (b) in the case of any property distributed to
the Members by the Company, the Gross Asset Value of such property at the time
such property is distributed, reduced by any indebtedness either assumed by the
Members upon such distribution or to which such property is subject at the time
of distribution, in either case, as determined under section 752 of the Code.

“Non-Voting Interests” has the meaning given to such term in Section 3.8.

“Offer” has the meaning given to such term in Section 6.4(c)(iii)(A).

“Officer” means an officer of the Company.

“Officer Covered Person” (a) each current and former Officer (solely in such
Person’s capacity as an Officer) and (b) each Person not identified in clause
(a) of this definition who is or was an officer or employee of any Subsidiary of
the Company and who the Board of Managers expressly designates as an Officer
Covered Person in a written resolution.

“Old Interests” has the meaning given to such term in Section 9.7(c).

“Opt-Out Election” has the meaning given to such term in Section 6.7.

 

15



--------------------------------------------------------------------------------

“Opt-Out Member” has the meaning given to such term in Section 1.9.

“Original Agreement” has the meaning given to such term in the introductory
paragraphs of this Agreement.

“Other Investment” has the meaning given to such term in Section 6.5(a).

“Payment Default” has the meaning give to such term in Section 3.2(d).

“Payment Notice” has the meaning given to such term in Section 3.2(c).

“Permitted Transfer” means (a) with respect to any Institutional Investor, any
Transfer (i) by such Member to its Affiliates, partners, constituent members or
other equity owners and any Transfer by any such Affiliates, partners,
constituent members or other equity owners to any Affiliates thereof (provided,
for these purposes, the term “Affiliate” shall not include any portfolio company
(or direct or indirect holding company or subsidiary thereof)) or members,
partners or other equity owners thereof, (ii) by such Member’s general partner
to its members or partners, or (iii) by such Member to another fund or
investment entity managed by an Affiliate of such Member, (b) with respect to
any Member, any Transfer or forfeiture to the Company and (c) with respect to
each Member that is a natural person, any Transfer to such Member’s spouse,
siblings, lineal descendants, parents or in-laws or to any Entity the sole
owners of which are such transferring Member, such transferring Member’s spouse,
siblings, lineal descendants, parents or in-laws; provided, that with respect to
Transfers under this clause (c), such Member must retain control (by agreement
or otherwise) to all voting rights relating to the Interest so transferred and
such Interest shall remain fully subject to the terms and provisions of this
Agreement.

“Permitted Transferee” means, with respect to any Member, any Person that
receives, directly or indirectly, interests from such Member pursuant to a
Permitted Transfer.

“Person” means an individual, an estate or a corporation, partnership, joint
venture, limited partnership, limited liability company, trust, association or
any other entity.

“Plan” has the meaning given to such term in Section 3.4(a).

“Potentially Restricted Member” means each of Union Bank and Wells Fargo.

“Preemptive Rights Notice Period” has the meaning given to such term in
Section 3.3.

“Recalculation Event” has the meaning given to such term in Section 3.8(a).

“Remaining Capital Commitment” means for any Member at any particular time the
difference between the Capital Commitment for such Member and the Capital
Contributions for such Member up to such time.

“Remaining Default Interests” shall have the meaning given to such term in
Section 3.2(d)(ii)(D).

“Renounced Business Opportunity” has the meaning given to such term in
Section 6.5(b).

 

16



--------------------------------------------------------------------------------

“Repurchase Interest” has the meaning given to such term in Section 9.4.

“Repurchase Interest Holder” has the meaning given to such term in Section 9.4.

“Repurchase Notice” has the meaning given to such term in Section 9.4.

“Repurchase Option” has the meaning given to such term in Section 9.4.

“Repurchase Option Exercise Notice” has the meaning given to such term in
Section 9.4.

“Repurchase Price” has the meaning given to such term in Section 9.4.

“Retained Amount” has the meaning given to such term in Section 4.2(b)(ii).

“Retention Exercise Notice” has the meaning given to such term in Section 9.4.

“Right of First Refusal” has the meaning given to such term in Section 9.3(a).

“Right of First Refusal Notice” has the meaning given to such term in
Section 9.3(a).

“Right of First Refusal Notice Period” has the meaning given to such term in
Section 9.3(a).

“Right of First Refusal Option” has the meaning given to such term in
Section 9.3(a).

“Right of First Refusal Units” has the meaning given to such term in
Section 9.3(a).

“ROFO Consummation Deadline” has the meaning given to such term in
Section 9.7(c).

“ROFO Initiator” has the meaning given to such term in Section 9.7(a).

“ROFO Notice” has the meaning given to such term in Section 9.7(b).

“ROFO Offer” has the meaning given to such term in Section 9.7(b).

“ROFO Offer Price” has the meaning given to such term in Section 9.7(b).

“ROFO Offeror” has the meaning given to such term in Section 9.7(b).

“Sageview A” means Sageview Capital Partners (A), L.P., a Delaware limited
partnership.

“Sageview B” means Sageview Capital Partners (B), L.P., a Delaware limited
partnership.

“Sageview C” means Sageview Energy Partners (C) Investments, L.P., a Delaware
limited partnership.

“Sageview GenPar” means Sageview Capital GenPar, L.P., a Delaware limited
partnership.

 

17



--------------------------------------------------------------------------------

“Sageview Parties” means Sageview A, Sageview B, Sageview C and Sageview GenPar.

“Sageview Manager” has the meaning given to such term in Section 5.2(c).

“Second Flip Sharing Ratio” means, as of any date of determination:

(a) with respect to any Common Unitholder, solely with respect to the Common
Units held by such Common Unitholder (and not with respect to any Management
Incentive Units held by such Common Unitholder), the product of (i) such Common
Unitholder’s Capital Contribution Ratio as of such date and (ii) 80%; and

(b) with respect to any Management Incentive Member, solely with respect to the
Management Incentive Units held by such Management Incentive Member (and not
with respect to any Common Units held by such Management Incentive Member) the
product of (i) such Management Incentive Member’s MIU Percentage and (ii) 20%.

“Second Threshold” has the meaning given to such term in Section 4.2(a)(ii).

“Securities Act” means the Securities Act of 1933, as amended.

“Service Interests” has the meaning given to such term in Section 5.14(c).

“Services Agreement” means the Services Agreement, dated as of even date
herewith, by and among the Company, Exaro Services and Exaro II or any other
services agreement by and between the Company and the Management Company.

“Sharing Ratio” means the Capital Contribution Ratio, the First Flip Sharing
Ratio, the Second Flip Sharing Ratio, the Third Flip Sharing Ratio and the
Fourth Flip Sharing Ratio, whichever applies at the time such reference is made.

“South Texas Property Sale” means either (i) the sale of all or substantially
all of Exaro II’s existing South Texas oil and gas properties or (ii) the sale
of all or substantially all of the outstanding equity interests in Exaro II
(whether structured as a sale of interests, merger or otherwise).

“Subsidiary” means, with respect to the Company, (a) any corporation or other
entity (including a limited liability company) a majority of the Capital Stock
of which having ordinary voting power to elect a majority of the board of
directors or other Persons performing similar functions is at the time owned,
directly or indirectly, with power to vote, by the Company, or any direct or
indirect Subsidiary of the Company or (b) a partnership in which the Company or
any direct or indirect Subsidiary is a general partner.

“Subject Assets” has the meaning given to such term in Section 6.4(b)(ii).

“Supermajority Member Approval” means the affirmative vote of each Member
(excluding any Defaulting Member) with a Capital Commitment of at least $35
million.

“Tag Percentage” has the meaning given to such term in Section 9.6(b).

 

18



--------------------------------------------------------------------------------

“Tag-Along Notice” has the meaning given to such term in Section 9.6(b).

“Tag-Along Response Notice” has the meaning given to such term in
Section 9.6(b).

“Tag-Along Right” has the meaning given to such term in Section 9.6(b).

“Tag-Along Transaction” has the meaning given to such term in Section 9.6(b).

“Tagging Member” has the meaning given to such term in Section 9.6(b).

“Tax Distribution” has the meaning given to such term in Section 4.3.

“Third Flip Sharing Ratio” means, as of any date of determination:

(a) with respect to any Common Unitholder, solely with respect to the Common
Units held by such Common Unitholder (and not with respect to any Management
Incentive Units held by such Common Unitholder), the product of (i) such Common
Unitholder’s Capital Contribution Ratio as of such date and (ii) 77%; and

(b) with respect to any Management Incentive Member, solely with respect to the
Management Incentive Units held by such Management Incentive Member (and not
with respect to any Common Units held by such Management Incentive Member) the
product of (i) such Management Incentive Member’s MIU Percentage and (ii) 23%.

“Third Threshold” has the meaning given to such term in Section 4.2(a)(iii).

“Third-Party Indemnitees” has the meaning given to such term in Section 10.2(f).

“Third-Party Indemnitors” has the meaning given to such term in Section 10.2(f).

“Threshold” means any of the First Threshold, Second Threshold, Third Threshold
or Fourth Threshold, as applicable.

“Tier” has the meaning given to such term in Section 4.2(a).

“Total Distribution” means, as of any date of determination and with respect to
each Common Unitholder, the total amount of cash and the Net Agreed Value (as of
the date of actual distribution) of all property distributed to such Common
Unitholder as of such date of determination pursuant to Section 4.2(a) or deemed
distributed to such Common Unitholder under Section 4.2(a) by reason of the
distribution rules in Section 4.2(b).

“Transaction Documents” means the Services Agreement, the Beato Employment
Agreement, the Atwood Employment Agreement, the Clark Employment Agreement and
the Management Notes.

“Transfer” or “Transferred” means to transfer, sell, assign, pledge,
hypothecate, give, create a security interest in or lien on, place in trust
(voting or otherwise), assign or in any other way encumber or dispose of,
directly or indirectly and whether or not by operation of law or for value, any
Interest.

 

19



--------------------------------------------------------------------------------

“Treasury Regulation” means any temporary or final income tax regulation issued
by the United States Treasury Department.

“Unallocated MIU Percentage” has the meaning given to such term in the
definition of “MIU Percentage.”

“Union Bank” means UnionBanCal Equities, Inc.

“VCOC Amendment” has the meaning given to such term in Section 11.5(b).

“VE” has the meaning given to such term in Section 11.10(b).

“Wells Fargo” means Wells Fargo Central Pacific Holdings, Inc., a California
corporation.

“Withheld Amount” has the meaning given to such term in Section 4.2(a)(vii).

2.2 References and Titles.

All references in this Agreement to articles, sections, subsections, other
subdivisions and exhibits refer to corresponding articles, sections,
subsections, other subdivisions and exhibits of this Agreement unless expressly
provided otherwise. Titles appearing at the beginning of any of such
subdivisions are for convenience only and shall not constitute part of such
subdivisions and shall be disregarded in construing the language contained in
such subdivisions. The words “this Agreement,” “herein,” “hereof,” “hereby,”
“hereunder” and words of similar import refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited. The term
“including” shall be deemed followed by the words, “without limitation.”
Pronouns in masculine, feminine and neuter genders shall be construed to include
any other gender, and words in the singular form shall be construed to include
the plural and vice versa, unless the context otherwise requires.

ARTICLE 3

ADMISSION OF MEMBERS; CAPITAL CONTRIBUTIONS

3.1 Admission of Members.

(a) Existing Members. Each Person who is or becomes a signatory to this
Agreement or joins in this Agreement pursuant to a joinder agreement,
substantially in the form attached hereto as Exhibit F or as otherwise approved
by the Company, is hereby admitted as a Member as of the Effective Date with
respect to Persons who sign this Agreement and as of the date of each joinder
agreement with respect to Persons who join in this Agreement pursuant to a
joinder agreement.

(b) Additional Members. In addition to the Persons who became Members pursuant
to Section 3.1(a) above, the following Persons shall be deemed to be Members and
shall be admitted as Members without any further action by the Company: (i) any
Person to whom Common Units or Management Incentive Units are Transferred by a
Member, so long as such Transfer is made in compliance with this Agreement
(including Section 9.5) and, if applicable,

 

20



--------------------------------------------------------------------------------

the Plan (and, in all cases described in this clause (i), such transferee shall
be deemed a Member as of the first day of the calendar month following the day
on which such Transfer occurs or such earlier date as the Company and such
transferee shall agree) and (ii) any Person to whom the Company issues Common
Units or Management Incentive Units after the Effective Date in compliance with
this Agreement and, if applicable, the Plan.

(c) Cessation of a Member. Any Member admitted or deemed admitted as a Member
pursuant to Section 3.1(a) or Section 3.1(b) shall cease to have the rights of a
Member under this Agreement at such time that such Person is no longer a record
owner of any Interests, but such Person shall remain bound by all of the terms
of Article 11 as well as by Section 7.5.

3.2 Capital Contributions of Members; Defaulting Members.

(a) Closing Contributions. Within 20 days of the Effective Date, each Common
Unitholder shall contribute cash or, in the case of the Beato Family Trust,
Atwood and Clark, issue the Management Notes to the Company in the amount
opposite its name in the column labeled “Initial Funding Date Capital
Contributions” on Exhibit A-1 (such contributions, the “Initial Capital
Contributions”) and receive Common Units at a fixed price of $1.00 per Common
Unit.

(b) Additional Capital Contributions. The Common Unitholders shall make
additional Capital Contributions in proportion to their Capital Commitments in
such aggregate amounts and at such times as shall be recommended by the Managing
Member on an as-needed basis and approved by the Board of Managers (each, a
“Capital Call”) and receive Common Units at a fixed price of $1.00 per Common
Unit; provided that, the Managing Member shall attempt to make a recommendation
for any Capital Call not more than once per quarter and the Managing Member
shall plan any Capital Call to coincide with the Company’s funding requirements
under the Development Agreement or otherwise; and provided further that, no
Common Unitholder shall be obligated to make additional Capital Contributions
(i) in excess of such Common Unitholder’s Remaining Capital Commitment,
(ii) after the fifth anniversary of the Effective Date (subject to any
extensions (A) as approved by the Members pursuant to a Supermajority Member
Approval and (B) for an amount of time equal to any extension of the Development
Agreement pursuant to the terms thereof), (iii) following an Initial Public
Offering or (iv) following any Final Exit Event.

(c) Additional Capital Call Procedures. Subject to the limitations and other
terms of this Section 3.2, upon the instruction and approval of the Board of
Managers, the Company shall issue notices from time to time to require the
Common Unitholders to make Capital Contributions at such times and in such
amounts as specified in the applicable notice (each, a “Payment Notice”). Each
Payment Notice sent by the Company to each Common Unitholder shall specify the
following: (i) the aggregate amount in integral multiples of $500,000 being
called by the Company (the “Aggregate Call Amount”), (ii) such Common
Unitholder’s pro rata share thereof based on such Common Unitholder’s Remaining
Capital Commitments in proportion to the Remaining Capital Commitments of all
the Members (subject to the last sentence of Section 1.9), (iii) the date by
which such Capital Contribution is required to be funded, which shall be not
less than 15 Business Days after such notice is given to the

 

21



--------------------------------------------------------------------------------

Common Unitholders and (iv) wiring instructions for the depository institution
and account into which such Capital Contribution shall be made. Notwithstanding
the foregoing provisions of this Section 3.2(c), on or before November 1, 2012,
(A) Exaro II Jonah will have the option to contribute all or part of any
Additional Exaro II Jonah Commitment and (B) each of Beato, Atwood and Clark
will have the option to contribute all or part of any of their respective
Remaining Capital Commitments.

(d) Default.

(i) If any Member fails for any reason to make a Capital Contribution required
in any Capital Call for a period ending on the later to occur of (A) 10 Business
Days after the due date thereof, or (B) two Business Days after the Company has
provided written notice of such failure to such Member (such failure, a “Payment
Default”), such Member and each of its Permitted Transferees and Affiliates that
then holds any Interests, and, in the event such Member is itself a Permitted
Transferee, the assignor that directly or indirectly assigned such Permitted
Transferee its Interest shall each be a “Defaulting Member.” Notwithstanding
anything to the contrary, Contaro shall not be a Defaulting Member with respect
to any Payment Default of Exaro II Jonah that relates to any Remaining Capital
Commitment Transferred from Contaro to Exaro II Jonah in connection with the
exercise of the Exaro II Jonah Option.

(ii) Effective as of the occurrence of a Payment Default, such Defaulting Member
will be subject to one or more of the following remedies at the discretion of
the Board of Managers (excluding any Manager(s) designated by the Defaulting
Member):

(A) loss of all rights to designate Managers (including related voting power) or
Board Observers under this Agreement;

(B) loss of the right (but not the obligation) to participate in future Capital
Calls and to fund any Remaining Commitment;

(C) forfeiture of all Management Incentive Units held by the Defaulting Member
(vested or unvested) for no consideration; and

(D) subject to the provisions of Section 3.7(b), for a period of 30 days after
the occurrence of a Payment Default, the Company first right to elect to
purchase all or any portion of the Interests then held by such Defaulting Member
(the “Default Interests”) at a 33% discount to the lesser of (1) such Defaulting
Member’s cost for the Interests to be purchased and (2) the “fair market value”
of the Interests to be purchased (the “Default Price”). For purposes of this
Section 3.2(d)(ii)(D), “fair market value” is determined by the Board of
Managers assuming the Development Agreement has been terminated as a result of a
Company default thereunder (whether or not the Development Agreement has
actually been so terminated). To the extent the Company does not exercise in
full its right to purchase the Default Interests (the portion of the Default
Interests for which the Company does not elect to purchase being the “Remaining
Default Interests”), it shall so notify all Eligible Investors on or prior to
the 30th day

 

22



--------------------------------------------------------------------------------

following the Payment Default (the “Default Rights Notice”). Each Eligible
Investor shall have 60 days from receipt of the Default Rights Notice to (the
“Default Rights Notice Period”) to elect to purchase up to its pro rata share of
such Remaining Default Interests at the Default Price. If any Eligible Investor
does not elect to purchase its full pro rata share of the Remaining Default
Interests, those Eligible Investors who have elected to purchase their full pro
rata share of the Remaining Default Interests and who have notified the Company
within the Default Rights Notice Period that they desire to purchase more than
their full pro rata share of the Remaining Default Interests may purchase their
respective pro rata share of any remaining balance of the Remaining Default
Interests. All purchases of Default Interests by the Company and by Eligible
Investors must be completed on or before 180 days following the Payment Default.
In each case, the phrase “pro rata share” as used in this Section 3.2(d)(ii)(D)
shall mean such Eligible Investor’s pro rata share based on the Eligible
Investor’s respective Fully-Funded Percentage Interest.

(iii) In addition to the foregoing, the Company shall have the right to pursue
any other remedy existing at law or in equity for the collection of the unpaid
amount (and interest thereon) of the Capital Contributions agreed to be made.
The Defaulting Member shall be liable for the reasonable costs and expense
(including reasonable attorneys’ fees and expenses) incurred by the Company or
any other Member arising under this Section 3.2(e).

(iv) Notwithstanding the provisions of Section 3.2(d)(i)-(iii) above, if Exaro
II Jonah commits a Payment Default with respect to a Capital Contribution
required by any Capital Call (a “Exaro II Jonah Payment Default”) because one or
more members of Exaro II default in their obligation to contribute to Exaro II
an amount equal to such member’s pro rata portion of the amount Exaro II Jonah
is required to contribute to the Company in connection with such Capital Call
(each, an “Exaro II Defaulting Member”, which term shall include such Exaro II
Defaulting Member’s Permitted Transferees under the Exaro II organizational
documents and such Exaro II Defaulting Member’s Affiliates), then such Exaro II
Jonah Payment Default shall be attributed only to such Exaro II Defaulting
Members (dollar for dollar based on their defaulted obligations) and such Exaro
II Defaulting Member shall be considered a Defaulting Member and such Exaro II
Jonah Payment Default shall be considered a Payment Default, in each case for
all purposes of this Agreement (including Section 3.2(d)(ii)). In connection
with any Exaro II Jonah Payment Default:

(A) the remedy set forth in Section 3.2(d)(ii)(A) shall be available to the
Board of Managers only if the Exaro II Defaulting Member is a Jefferies Party;

(B) the remedies set forth in Section 3.2(d)(ii)(B) and Section 3.2(d)(ii)(D)
shall be available to the Board of Managers only in respect of the Exaro II
Defaulting Members and shall be applied only to the Interests held by Exaro II
Jonah that are attributable to such Exaro II Defaulting Members;

 

23



--------------------------------------------------------------------------------

(C) the remedy set forth in Section 3.2(d)(ii)(C) shall be available to the
Board of Managers only if the Exaro II Defaulting Member is Beato or Atwood (or
any of their respective Affiliates) and shall be applied only to the Management
Incentive Units held by Beato or Atwood (as applicable); and

(D) any other remedy pursued by the Company pursuant to Section 3.2(d)(iii)
shall be applied only to the Exaro II Defaulting Members or the Interests held
by such Exaro II Defaulting Members, as applicable.

Unless otherwise agreed by the Board of Managers, Exaro II Jonah shall cause
Exaro II to use commercially reasonable efforts to pursue all rights and
remedies it may have against any Exaro II Defaulting Members, including rights
and remedies arising from any such Exaro II Defaulting Member’s breach of the
organizational documents of Exaro II, with the proceeds of any such action, net
of expenses, to be contributed to the Company to satisfy the Payment Default (or
portion thereof).

(e) No Third Party Beneficiaries. Notwithstanding anything herein to the
contrary in this Agreement, any obligation of a Member to make any additional
Capital Contributions pursuant to Section 3.2(c) or otherwise in this Agreement
shall not create any rights, remedies or claims in favor of or enforceable by
any Person who is not a party to this Agreement.

(f) Certain Bookkeeping. For purposes of determining each Common Unitholder’s
IRR as of any date of determination, the Company shall maintain its books and
records in a manner that reflects the dates on which each Common Unitholder has
made or makes, or is deemed to have made, Capital Contributions to the Company
and the amount of each Capital Contribution on each such date.

(g) Deemed Approval. Notwithstanding the terms of Section 3.2(b), if the Board
of Managers fails to approve any Capital Call recommended by the Managing Member
for the purpose of funding the Company’s requirements pursuant to a Commitment
Cash Call and such failure to approve and fund such Capital Call would result in
a default by the Company under the Development Agreement as determined by the
Managing Member in good faith, then such Capital Call shall, unless such Capital
Call is expressly rejected in writing by Supermajority Member Approval within
five Business Days after delivery of notice by the Company to the Common
Unitholders of such failure by the Board of Managers to approve such Capital
Call, be deemed approved by the Board of Managers for all purposes to the extent
of the amounts required to avoid such a default by the Company under the
Development Agreement, and each Member shall be obligated (but only to the
extent of such Member’s Remaining Capital Commitment) to make its respective
additional Capital Contributions as set forth in this Section 3.2 as if the
Board of Managers had approved such recommendation by the Managing Member for a
Capital Call in the amount required to avoid such default.

(h) Additional Commitments.

(i) If the South Texas Property Sale is consummated on or before September 1,
2012 or any such later date as determined solely by the Board of Managers, the
Capital Commitment of Exaro II Jonah automatically and without further action by
the Board of

 

24



--------------------------------------------------------------------------------

Managers or the Members (unless otherwise approved by Beato, the Beato Family
Trust, Atwood, Exaro II Jonah, the Board of Managers and Supermajority Member
Approval) shall be increased by an amount equal to the excess (if any) of
(x) the lesser of (A) $10,562,500.00 or (B) 50% of the aggregate after-tax
proceeds allocated by Exaro II to Beato, the Beato Family Trust and Atwood from
the South Texas Property Sale over (y) $1,562,500.00 (any such amount, the
“Additional Exaro II Jonah Commitment”). Exaro II Jonah agrees to allocate the
full amount of the Additional Exaro II Jonah Commitment, if any, to Beato, the
Beato Family Trust and Atwood for all purposes of the Exaro II Jonah
organizational documents.

(ii) Clark shall have the right but not the obligation, by providing written
notice to the Company on or before September 1, 2012, to increase his Capital
Commitment by up to $1,000,000.00 (the “Additional Clark Commitment”).

(iii) If the Additional Exaro II Jonah Commitment or the Additional Clark
Commitment is made in accordance with the foregoing, the Board of Managers shall
amend Exhibit A-1 hereto to reflect such additional commitments without the need
for Member approval (as provided in Section 11.5(a)(ii)).

3.3 Preemptive Rights.

Prior to a Final Exit Event or an Initial Public Offering, if the Company
proposes to issue additional Interests or securities convertible into or
exercisable or exchangeable for Interests (other than (a) issuances of
Management Incentive Units to Officers or other employees or consultants of the
Company, its Subsidiaries or the Management Company (as approved in accordance
with the terms of this Agreement) (b) issuances of Interests upon the
consummation of Capital Calls or otherwise contemplated by this Agreement,
(c) Interests issued by the Company as consideration in an acquisition of any
other Person, business or assets (as approved in accordance with the terms of
this Agreement), (d) Interests issuable upon the conversion, exercise or
exchange of Interests, (e) Interests issued to Exaro II Jonah under the
Additional Exaro II Jonah Commitment or to Clark under the Additional Clark
Commitment or (f) Interests issued to satisfy any repurchase right or obligation
of the Company related to the termination of any employee of the Company, its
Subsidiaries or the Management Company), the Company shall give written notice
to the Common Unitholders who are not Defaulting Members setting forth the
purchase price, rights and limitations of such additional Interests and the
terms and conditions upon which they are proposed to be issued. Thereafter, each
Common Unitholder who is not a Defaulting Member and is an accredited investor
as defined in the Securities Act and certifies as such to the Company’s
satisfaction (each, an “Eligible Investor”), shall have the preemptive right to
acquire up to its pro rata share of such additional Interests. The Eligible
Investors may exercise such preemptive rights by purchasing, within 20 Business
Days of receiving notice of the proposed issuance from the Company (the
“Preemptive Rights Notice Period”), up to their respective pro rata share of the
additional Interests upon the terms and conditions and for the purchase price
set forth in the notice. If any Eligible Investor does not elect to purchase its
full pro rata share of the additional Interests, those Eligible Investors who
have elected to purchase their full pro rata share of the additional Interests
and who have notified the Company within the Preemptive Rights Notice Period
that they desire to purchase more than their full pro rata share of the
additional Interests may purchase their respective pro rata share of

 

25



--------------------------------------------------------------------------------

any remaining balance of the additional Interests. After the expiration of the
Preemptive Rights Notice Period, the Company shall have the power to sell all of
the additional Interests that have not been purchased to one or more third
parties, but only upon the terms and conditions and for the purchase price set
forth in the notice or upon more economically favorable terms to the Company and
the existing Members and provided that, if such sale is not consummated on or
before 120 days after the expiration of the Preemptive Rights Notice Period, the
Company must comply again with the procedures set forth in this Section 3.3. In
each case, the phrase “pro rata share” as used in this Section 3.3 shall mean
such Eligible Investor’s pro rata share based on the Eligible Investor’s
respective Fully-Funded Percentage Interest.

3.4 Management Incentive Plan.

(a) Purpose. The Company and the Members hereby establish an incentive
compensation plan (the “Plan”) to provide incentives to Managers, employees and
independent contractors of the Company, its Subsidiaries and the Management
Company by providing such persons with awards of Management Incentive Units
having the rights, preferences, limitations, obligations and liabilities
provided thereto in Exhibit B to this Agreement and in the award letters to be
delivered by the Company to each Management Incentive Member at or about the
time Management Incentive Units are granted thereto (each such award letter, an
“Award Letter”) or in any employment agreement between such Management Incentive
Member and the Management Company, pursuant to which such Management Incentive
Member provides services to the Management Company in connection with the
provision of services by the Management Company to the Company pursuant to the
Services Agreement (each, an “Employment Agreement”). If the terms of the Plan,
any Award Letter or any Employment Agreement conflict in any way with the terms
of this Agreement, the terms of this Agreement will govern and if the terms of
any Award Letter or any Employment Agreement conflict in any way with the terms
of the Plan, the terms of the Plan will govern.

(b) Authorized Units. As of the Effective Date, there is hereby authorized a
total of 1,000,000 Management Incentive Units to be issued pursuant to the Plan.
The Board of Managers may authorize a greater number of Management Incentive
Units from time to time. The Management Incentive Units are intended to
constitute “profits interests” within the meaning of Revenue Procedures 93-27
and 2001-43, unless the Board of Managers determines otherwise with respect to
particular Management Incentive Units.

(c) Initial Management Incentive Unit Grants. On the Effective Date, and subject
to the provisions of their related Employment Agreements entered into on the
Effective Date, the Company hereby grants and issues to certain Members the
number of Management Incentive Units specified on Exhibit A-2 to this Agreement.
The Deemed Exercise Price of each such Management Incentive Unit is $0. Each
such Member shall file a valid election under Section 83(b) of the Internal
Revenue Code of 1986, as amended, with respect to such Management Incentive
Units within 30 days of the Effective Date.

(d) Subsequent Management Incentive Unit Grants. Authorized but unissued or
forfeited Management Incentive Units may be awarded under the Plan at any time
on or after the Effective Date to such individuals that the Managing Member
recommends to the Board of Managers and the Board of Managers approves, in each
case, pursuant to Award Letters in

 

26



--------------------------------------------------------------------------------

such form (which may differ for different individuals) as is approved by the
Board of Managers. The entire total of Management Incentive Units reflecting all
grants made pursuant to the Plan shall be available to the Board of Managers but
shall not be available to other Management Incentive Members.

3.5 Return of Contributions.

No interest shall accrue on any contributions to the capital of the Company, and
no Member shall have the right to withdraw or to be repaid any capital
contributed by such Member, except as otherwise specifically provided in this
Agreement. Loans by a Member to the Company shall not be considered Capital
Contributions.

3.6 Member Representations.

(a) Each Member hereby represents and warrants to the Company and to the other
Members:

(i) such Member’s Interest is acquired for investment purposes only for his or
its own account and not with a view to or in connection with any distribution,
reoffer, resale or other disposition not in compliance with the Securities Act
and applicable state securities laws;

(ii) such Member alone or together with his or its representatives possesses
such expertise, knowledge and sophistication in financial and business matters
generally, and in the type of transactions in which the Company proposes to
engage in particular, that such Member is capable of evaluating the merits and
economic risks of acquiring and holding an Interest, and that such Member is
able to bear all such economic risks now and in the future;

(iii) such Member has had access to all of the information with respect to his
or its Interest that such Member deems necessary to make a complete evaluation
thereof;

(iv) such Member’s decision to acquire an Interest for investment has been based
solely upon the evaluation made by such Member;

(v) such Member is aware that he or it must bear the economic risk of such
Member’s investment in the Company for an indefinite period of time because
Interests have not been registered under the Securities Act or under the
securities laws of any State, and therefore, such Interests cannot be sold
unless they are subsequently registered under the Securities Act and any
applicable state securities laws or an exemption from registration is available;

(vi) such Member is aware that only the Company can take action to register
interests in the Company and the Company is under no such obligation and does
not propose or intend to attempt to do so other than pursuant to the terms of
this Agreement;

(vii) such Member is aware that this Agreement provides restrictions on the
ability of a Member to Transfer Interests; and

 

27



--------------------------------------------------------------------------------

(viii) such Member is an “accredited investor” within the meaning of Regulation
D under the Securities Act.

(b) Clark hereby represents to each of the other Members that the provisions of
Section 1.10 are true and correct.

3.7 Exaro II Jonah Option.

(a) Contaro hereby grants to Exaro II Jonah the right but not the obligation to
purchase or otherwise acquire, on or prior to September 1, 2012, up to
$15,000,000 in the aggregate of Contaro’s (i) then outstanding Common Units and
(ii) Remaining Capital Commitment, at a purchase price equal to $1.00 times the
number of outstanding Common Units purchased on exercise (the “Exaro II Jonah
Option”). Exercise of the Exaro II Jonah Option must be for the same percentage
of then outstanding Common Units and of Remaining Capital Commitment. Exaro II
Jonah may not exercise the Exaro II Jonah Option at any time when it is a
Defaulting Member. The exercise of the Exaro II Jonah Option may be evidenced by
such other documentation reasonably satisfactory to Exaro II Jonah and to
Contaro. If the Exaro II Jonah Option is exercised under this Section 3.7, the
Board of Managers shall amend Exhibit A-1 to reflect such exercise without the
need for Member approval (as provided in Section 11.5(a)(ii)).

(b) In the event Contaro is a Defaulting Member if and when Exaro II Jonah
exercises the Exaro II Jonah Option, and the Board of Managers has elected to
pursue the remedy contained in Section 3.2(d)(ii)(D), then provision will be
made by the Company and Contaro so that Exaro II Jonah has the opportunity to
acquire from the Company or from Contaro the amount of Common Units and
Remaining Capital Commitment Exaro II Jonah otherwise would have been permitted
to acquire from Contaro under this Section 3.7 immediately prior to Contaro
becoming a Defaulting Member but at the price determined under
Section 3.2(d)(ii)(D). For the avoidance of doubt the rights of Exaro II Jonah
in this Section 3.7(b) would be in addition to any rights Exaro II Jonah would
have as an Eligible Investor under Section 3.2(d)(ii)(D).

(c) For the avoidance of doubt, no approval of the Board of Managers or
Supermajority Member Approval is required for the exercise by Exaro II Jonah of
the Exaro II Jonah Option, and the right granted under this Section shall not be
subject to the rights of first refusal granted in Section 9.3(a) or the
tag-along rights granted in or Section 9.6(b).

3.8 Non-Voting Interests.

(a) Any Interest in the Company that is (i) held for its own account by a BHC
Member or by any affiliates (as defined in 12 U.S.C. Sec. 1841(k)) of a BHC
Member that are BHC Members (“BHC Affiliates”, and, collectively with such BHC
Member, the “BHC Group”), and (ii) determined in the aggregate to have voting
rights with respect to a matter in excess of 4.99% (or such greater percentage
as may be permitted under Section 4(c)(6) of the BHCA) of the voting rights of
Interests of the Members (such determination to be made (A) at the time of
admission of each BHC Member to the Company, (B) at the time of admission of any
additional Member to, or withdrawal of any Member from, the Company or (C) at
any

 

28



--------------------------------------------------------------------------------

other time when an adjustment is made to the Members’ proportionate Interests or
voting rights attributable to such Interests (each, a “Recalculation Event”)),
shall be treated as “Non-Voting Interests” except as provided below. In the
event that the Interests of a BHC Group are determined in the aggregate to
include Non-Voting Interests, such BHC Group may by notice to the Company
allocate voting Interests and Non-Voting Interests among themselves in such
percentages as they may elect. Upon any Recalculation Event, the Interests in
the Company held by a BHC Group shall be recalculated, and only that portion of
the aggregate Interest in the Company held by such BHC Group that is determined
as of the date of such Recalculation Event to have voting rights in excess of
4.99% with respect to a matter (or such greater percentage as may be permitted
under Section 4(c)(6) of the BHCA) of the Interests of the Members, excluding
Non-Voting Interests as of such date, shall be a Non-Voting Interest.

(b) Except as provided in this Section 3.8(b), Non-Voting Interests (whether or
not subsequently transferred in whole or in part to any other person or entity)
shall not be entitled to vote or consent with respect to any matter under this
Agreement or the Act, and shall be deemed to have waived any rights to vote or
consent with respect to such matters; provided that a BHC Member will be
permitted to vote its Non-Voting Interest on any matter that would significantly
and adversely affect the rights, preferences or limited liability of such BHC
Member, such as modification of the terms of its Interest in relation to the
Interests of other Members and other matters as to which non-voting equity are
permitted to vote pursuant to 12 C.F.R. Sec. 225.2(q)(2), as in effect from time
to time. Except as provided by the immediately preceding sentence, Non-Voting
Interests will not be counted (in either the numerator or the denominator of
Interests entitled to vote on any matter) as Interests held by any Member for
purposes of determining whether any vote or consent required has been approved
under this Agreement or given by the requisite percentage of the Members. Except
as provided in this Section 3.8(b), Non-Voting Interests will be identical in
all respects to all other Common Units.

(c) Notwithstanding the foregoing, a BHC Member may elect not to be governed by
this Section 3.8 by giving written notice to the Company stating that, as a
result of a change in law or regulation applicable to such BHC Member or
pursuant to such BHC Member’s reliance on Section 4(k) of the BHCA, such BHC
Member is no longer prohibited from acquiring or controlling more than 4.99% of
the voting Interests held by the Members (or such greater percentage as may be
permitted by Section 4(c)(6) of the BHCA), in which case the amount of the
Interests held by a BHC Member specified in such notice to be subject to this
provision shall be voting Interests. Any such election by a BHC Member may be
rescinded at any time by written notice to the Company, provided that any such
rescission shall be irrevocable.

3.9 Interests Owned by Exaro II Jonah.

(a) The Company and the Members agree that any Interests that are owned by Exaro
II Jonah and that are allocable to the beneficial interest in Exaro II Jonah
held by Beato, the Beato Family Trust or any their respective Affiliates through
their ownership interests in Exaro II (the “Beato Allocable Interest”) shall be
subject to the same rights, obligations and restrictions under this Agreement
that apply to like Interests held directly by Beato or the Beato Family Trust.
Exaro II Jonah, Beato and the Beato Family Trust agree to take any and all
action necessary to enforce such rights, obligations on restrictions on the
Beato Allocable Interests in the same manner as would be available to the
Company, Beato and the Beato Family Trust as if such Beato Allocable Interests
were held directly by Beato or the Beato Family Trust.

 

29



--------------------------------------------------------------------------------

(b) The Company and the Members agree that any Interests that are owned by Exaro
II Jonah and that are allocable to the beneficial interest in Exaro II Jonah
held by Atwood or any of his Affiliates through their ownership interests in
Exaro II (the “Atwood Allocable Interest”) shall be subject to the same rights,
obligations and restrictions under this Agreement that apply to like Interests
held directly by Atwood. Exaro II Jonah and Atwood agree to take any and all
action necessary to enforce such rights, obligations on restrictions on the
Atwood Allocable Interests in the same manner as would be available to the
Company and Atwood as if such Atwood Allocable Interests were held directly by
Atwood.

ARTICLE 4

ALLOCATIONS AND DISTRIBUTIONS.

4.1 Allocation Among Members.

All items of income, gain, deduction and loss shall be allocated among the
Members as provided in Exhibit C.

4.2 Regular Distributions.

(a) Available Cash and other applicable property shall be distributed to the
Members solely at such times and in such amounts as the Board of Managers shall
determine. The cumulative amount of Available Cash and, if applicable, other
property declared by the Board of Managers to be available for distribution
under this Section 4.2(a) shall first be allocated to, but not distributed to,
each Common Unitholder (including Defaulting Members) on a pre-tax basis in
accordance with each Common Unitholder’s Capital Contribution Ratio (the amount
allocated to, but not distributed to, each Common Unitholder in accordance with
this sentence is referred to as such Common Unitholder’s “Allocable Share”).
Each Common Unitholder’s Allocable Share shall then be distributed according to
the following tiered (each, a “Tier”) distribution waterfall (as further
illustrated in Exhibit D assuming all Capital Commitments as of the Effective
Date are fully funded), subject, however, to the terms of Section 3.2(d) and
Section 4.2(b).

(i) Tier 1. First, to such Common Unitholder until such Common Unitholder has
received distributions pursuant to this Section 4.2(a)(i) (including
distributions made by reason of Section 4.2(b)(i)) sufficient to cause its IRR
to be ten percent (10%) (the “First Threshold”).

(ii) Tier 2. Second, ninety percent (90%) to such Common Unitholder and ten
percent (10%) to the Management Incentive Members in proportion to their MIU
Percentages until (A) the IRR of such Common Unitholder is greater than twenty
percent (20%) and (B) such Common Unitholder has received Total Distributions
with respect to the Common Units held by such Common Unitholder equal to 2.0
times the amount of its aggregate Capital Contributions (the “Second
Threshold”).

 

30



--------------------------------------------------------------------------------

(iii) Tier 3. Third, eighty percent (80%) to such Common Unitholder and twenty
percent (20%) to the Management Incentive Members in proportion to their MIU
Percentages until (A) the IRR of such Common Unitholder is greater than twenty
percent (20%) and (B) such Common Unitholder has received Total Distributions
with respect to the Common Units held by such Common Unitholder equal to 3.0
times the amount of its aggregate Capital Contributions (the “Third Threshold”).

(iv) Tier 4. Fourth, seventy-seven percent (77%) to such Common Unitholder and
twenty-three percent (23%) to the Management Incentive Members in proportion to
their MIU Percentages until (A) the IRR of such Common Unitholder is greater
than twenty-five percent (25%) and (B) such Common Unitholder has received Total
Distributions with respect to the Common Units held by such Common Unitholder
equal to 4.0 times the amount of its aggregate Capital Contributions (the
“Fourth Threshold”).

(v) Tier 5. Fifth, seventy-five percent (75%) to such Common Unitholder and
twenty-five percent (25%) to the Management Incentive Members in proportion to
their MIU Percentages; provided, however, that if the South Texas Property Sale
is not consummated on or before September 1, 2012 or any such later date as
determined solely by the Board of Managers, then all distributions under this
Tier 5 shall be seventy-seven percent (77%) to such Common Unitholder and
twenty-three percent (23%) to the Management Incentive Members in proportion to
their MIU Percentages.

(vi) Deemed Exercise Price. Notwithstanding the provisions of Sections
4.2(a)(ii), (iii), (iv) and (v) above, any amount that would otherwise be
distributed to the holder of a Management Incentive Unit in respect of which
there is a non-zero Deemed Exercise Price shall be withheld therefrom until the
amount that is so withheld in respect of that Management Incentive Unit is equal
to the Deemed Exercise Price of that Management Incentive Unit. Any amount so
withheld will be treated as part of the Unallocated MIU Percentage and
distributed as provided in Section 4.2(a)(vii); provided that a Management
Incentive Unit with a non-zero Deemed Exercise Price shall not be entitled to
distributions of amounts withheld pursuant to this Section 4.2(a)(vi) with
respect to (A) such Management Incentive Unit or (B) the portion of the Deemed
Exercise Price of any other Management Incentive Unit that is less than or equal
to the Deemed Exercise Price of such Management Incentive Unit.

(vii) Unallocated MIU Percentage. Distributions that would otherwise be made to
the Management Incentive Members shall be withheld until the amount that has so
been withheld is equal to the aggregate of all amounts that have theretofore
been applied to redeem or repurchase Management Incentive Units (“Withheld
Amount”). Such Withheld Amount will be distributed to the Common Unitholders in
accordance with their Capital Contribution Ratios. After the Common Unitholders
have in the aggregate received the Withheld Amount, all remaining distributions
to the Unallocated MIU Percentage shall be made to the Management Incentive
Members in proportion to their MIU Percentages.

 

31



--------------------------------------------------------------------------------

(b) Additional Distribution Rules. The distribution rules in this Section 4.2(b)
shall be applied notwithstanding anything to the contrary in Section 4.2(a). The
following rules shall be applied to each Common Unitholder and to the extent
applicable, the Management Incentive Members, separately with respect to each
such Common Unitholder’s Allocable Share:

(i) True-Up Distributions. Because such Common Unitholder may have achieved the
First Threshold, the Second Threshold, the Third Threshold or the Fourth
Threshold as of one date but may not have achieved such First Threshold, Second
Threshold, Third Threshold or the Fourth Threshold as of a later date, then
prior to making each distribution under Section 4.2(a) of any portion of an
Allocable Share in respect of a Common Unitholder, the Company shall first
distribute to such Common Unitholder an amount under Section 4.2(a)(i),
Section 4.2(a)(ii), Section 4.2(a)(iii) or Section 4.2(a)(iv) sufficient to
achieve for such Common Unitholder the conditions that are stated in such
Section 4.2(a)(i), Section 4.2(a)(ii), Section 4.2(a)(iii) or
Section 4.2(a)(iv), as the case may be, taking into account all Capital
Contributions made on or prior to the date of the distribution. For purposes of
clarification, amounts that are so distributed to a Common Unitholder shall
count in determining whether such Common Unitholder has met the conditions that
are stated in such Section 4.2(a)(i), Section 4.2(a)(ii), Section 4.2(a)(iii) or
Section 4.2(a)(iv).

(ii) Retained MIU Amount. Notwithstanding Section 4.2(a) and except as provided
below, if Remaining Capital Commitments are outstanding prior to any
distribution of proceeds that is being made prior to the final liquidation of
the Company (such a distribution, an “Interim Distribution”), then, to the
extent that (A) the amount of proceeds that would be distributable to the holder
of a Management Incentive Unit (whether vested or unvested) pursuant to this
Agreement (other than pursuant to Section 4.3) in such Interim Distribution
(such an amount described in this clause (A), a “Current MIU Distribution
Amount”) exceeds (B) the amount of proceeds that would be distributable to the
holder of such Management Incentive Unit (whether vested or unvested) pursuant
to this Agreement (other than pursuant to Section 4.3) in such Interim
Distribution assuming (x) all Remaining Capital Commitments were fully funded to
the Company immediately prior to such Interim Distribution and (y) no other
proceeds are or will be available for distribution following such Interim
Distribution (such an amount described in this clause (B), an “Estimated MIU
Distribution Amount”), the excess of such Current MIU Distribution Amount over
the Estimated MIU Distribution Amount shall be retained by the Company rather
than distributed to such holder of a Management Incentive Unit in such Interim
Distribution (such retained amount, a “Retained Amount”) and the remainder of
such Current MIU Distribution Amount shall be distributed to such holder of a
Management Incentive Unit in such Interim Distribution. Following such Interim
Distribution, the Company shall retain all outstanding Retained Amounts until
the earlier of (1) the next Interim Distribution, at which time all outstanding
Retained Amounts shall be available for distribution to the holders of Common
Units and Management Incentive Units, along with the other proceeds available in
such next Interim Distribution, but subject to being retained again by the
Company pursuant to the terms of this Section 4.2(b)(ii) and (2) the final
liquidation of the Company, at which time all outstanding Retained Amounts shall
be available for distribution to the holders of Common Units and Management
Incentive Units, along with any other proceeds available for distribution in
such liquidation. For the avoidance of doubt, amounts previously distributed to
Common Unitholders shall be taken into account in each determination of Retained
Amount.

 

32



--------------------------------------------------------------------------------

(iii) Unvested Management Incentive Units. Except as provided in Section 4.3, no
distributions shall be made to a Management Incentive Member with respect to
unvested Management Incentive Units. Subject to Section 4.2(b)(ii), the Company
shall pay to such Management Incentive Member an amount equal to the amount of
the distribution that the Management Incentive Member would have received but
for the preceding sentence when such Management Incentive Units vest.

(c) Effect of Transfers of Interests. In the event of a transfer of all or part
of an Interest permitted under Section 3.7 or Article 9 hereof, the transferee
will succeed to the attributes of the predecessor owner of the transferred
Interest for purposes of applying this Article 4 and Article 8 to the
transferred Interest, except as otherwise provided in any amendment to this
Agreement admitting the transferee as a Member. If the transferee already owns
an Interest, the determinations under Section 4.2 shall be made separately with
respect to the transferred Interest and the Interest(s) already owned.

4.3 Tax Distributions.

Notwithstanding Section 4.2 and the other provisions hereof, the Company shall
within 30 days after the end of each Fiscal Quarter distribute to each Member (a
“Tax Distribution”) who requests, in such Member’s sole discretion,
distributions pursuant to this Section 4.3 the positive amount equal to such
Member’s share of the Maximum Quarterly Company Tax Distribution; provided that,
notwithstanding anything to the contrary in this Section 4.3, the Company shall
not make a distribution pursuant to this Section 4.3 to the extent such
distribution exceeds Available Cash or if the distribution would cause a default
or breach by the Company under any credit facility to which the Company is a
party. For this purpose, a Member’s share of the Maximum Quarterly Company Tax
Distribution shall be reasonably determined by the Board of Managers. Any amount
that is distributed pursuant to this Section 4.3 shall be treated for all
purposes of Section 4.2 as having been distributed pursuant thereto and shall be
treated as having been distributed out of the Allocable Shares of the Common
Unitholders that the Board of Managers reasonably determines.

4.4 Withholding.

(a) The Company is hereby authorized to withhold from any distribution to any
Member and to pay over to any federal, state, local or foreign government any
amounts required to be so withheld pursuant to federal, state, local or foreign
law. All amounts so withheld pursuant to federal, state, local or foreign tax
laws shall be treated as amounts actually distributed to the affected Members
for all purposes under this Agreement.

(b) To the extent such amount has not been withheld from a distribution pursuant
to Section 4.4(a), each Member shall promptly contribute to the Company cash in
the amount, if any, that the Company is required to pay over to the Internal
Revenue Service pursuant to Section 1446 of the Code in respect of that Member
or to pay over to any other governmental entity pursuant to any comparable
provision of applicable Law and in that event the payment to the Internal
Revenue Service or other governmental entity shall not be treated as a
distribution and the payment to the Company shall not be treated as a Capital
Contribution.

 

33



--------------------------------------------------------------------------------

(c) The Members shall furnish to the Company from time to time all such
information as is required by applicable Law or is otherwise reasonably
requested by the Company (including certificates in the form prescribed by the
Code and applicable Treasury Regulations or applicable state, local, or foreign
law) to permit the Company to ascertain whether and in what amount any tax
withholding is required. Any Member whose status changes (including through a
change in the tax classification of such Member or a related party) in a manner
that causes withholding to apply (whether under Section 1446 of the Code or
otherwise) shall promptly notify the Company of such change.

ARTICLE 5

MANAGEMENT OF THE COMPANY

5.1 Managers.

The powers of the Company shall be exercised by or under the authority of, and
the business, property and affairs of the Company shall be managed under the
direction of, the Board of Managers.

5.2 Number and Designation of Managers.

(a) Initial Number. There shall initially be seven Managers on the Board of
Managers; provided, the size of the Board shall (i) increase (with such increase
to be filled by the Board of Managers) or decrease from time to time as
determined by the Board of Managers, subject to Supermajority Member Approval
and (ii) decrease automatically in accordance with the terms of
Section 5.2(d)(ii).

(b) Contaro Managers. Contaro shall have the right to designate two Managers,
who initially shall be Kenneth R. Peak and John B. Juneau. The Managers
designated by Contaro shall collectively be referred to as the “Contaro
Managers”.

(c) Sageview Managers. The Sageview Parties shall have the right to designate
two Managers, who initially shall be Edward A. Gilhuly and Andrew J. Campelli.
The Managers designated by the Sageview Parties shall collectively be referred
to as the “Sageview Managers”.

(d) Exaro II Jonah Managers.

(i) Exaro II Jonah shall have the right to designate two Managers, who initially
shall be James Luikart and George Hutchinson. The Managers designated by Exaro
II Jonah shall collectively be referred to as the “Exaro II Jonah Managers”.

(ii) Notwithstanding the foregoing clause (i) of this Section 5.2(d), if Exaro
II Jonah does not exercise the Exaro II Jonah Option for the full amount and
complete the purchase of Interests pursuant thereto on or prior to September 1,
2012, then (A) the total number of Managers on the Board of Managers shall be
reduced, automatically and

 

34



--------------------------------------------------------------------------------

without further action of any party, by one Manager, (B) Exaro II Jonah shall
lose the right to designate one Manager to the Board of Managers and,
(C) thereafter, Exaro II Jonah shall have the right to designate one Manager.

(e) Management Member. One Manager shall be the Managing Member (the “Management
Manager”).

(f) Additional Managers. The Board of Managers shall have the right to designate
any remaining Manager(s).

(g) Board Observers. Each of Wells Fargo and Union Bank shall be entitled to
designate one observer (each a “Board Observer”) at all meetings, including
telephonic meetings, of the Board of Managers and all committees that the Board
of Managers may establish. Each Board Observer shall have no voting rights with
respect to any action brought before the Board of Managers. Notwithstanding the
first sentence of this Section 5.2(g), Board Observers shall not be entitled to
attend any portion of a meeting of the Board of Manager that (i) would
constitute, or be deemed to constitute, a waiver of the attorney-client
privilege or (ii) includes a discussion of an agreement or transaction between
the Company and the Board Observer, the Member that designated the Board
Observer or any of their respective Affiliates. Board Observers shall be
entitled to receive all materials provided to Managers in preparation for
meetings unless the provision of such materials would constitute, or be deemed
to constitute, a waiver of the attorney-client privilege. Board Observers shall
receive notice of all actions taken by the Board of Managers, whether such
action is taken at a meeting or by written consent.

5.3 Voting and Action.

(a) Generally. Except as expressly otherwise provided in this Agreement,
approval by the Board of Managers of any action, including those enumerated in
Section 5.11, at a meeting at which a quorum is present shall require the
affirmative vote in favor of such action of a majority of the voting power of
the Managers. For the avoidance of doubt, references in this Agreement to a
majority of disinterested Managers shall mean a majority in voting power of
disinterested Managers.

(b) Voting Power. Each Manager will initially have one vote; provided that, if
Exaro II Jonah does not exercise the Exaro II Jonah Option for the full amount
and complete the purchase of Interests pursuant thereto on or prior to
September 1, 2012, (i) the Contaro Managers shall have between them an aggregate
of 2.5 votes and (ii) the Sageview Managers shall have between them an aggregate
of 2.5 votes (it being understood, for the avoidance of doubt, that the sole
Exaro II Jonah Manager and the Management Manager shall each have one vote and
that the Managers in the aggregate shall have a total of seven votes).

(c) Proxies. Subject to the provisions of this Agreement and applicable Law
regarding notice of meetings and the granting of proxies, persons serving on the
Board of Managers (i) unless otherwise restricted by the Certificate or this
Agreement, may participate in and hold a meeting of the Board of Managers by
using conference telephone, electronic transmission, or similar communications
equipment by means of which all persons

 

35



--------------------------------------------------------------------------------

participating in the meeting can hear each other and (ii) may grant a proxy to
another Manager or delegate its right to act to another Manager which proxy or
delegation shall be effective as the attendance or action at the meeting of the
Manager giving such proxy or delegation. Participation in a meeting pursuant to
this Section 5.3(c) shall constitute presence in person at such meeting, except
when a person participates in the meeting for the express purpose of objecting
to the transaction of any business on the ground that the meeting was not
lawfully called or convened.

(d) Absent Members. Without limiting Section 5.3(c) regarding the granting of
proxies, if any Contaro Manager, Sageview Manager or Exaro II Jonah Manager is
absent from a meeting, the Contaro Manager, Sageview Manager or Exaro II Jonah
Manager, respectively, who is present at such meeting shall be entitled to cast
the votes of the Contaro Managers, the Sageview Managers or Exaro II Jonah
Managers, respectively, as such present Manager deems fit in his sole
discretion.

(e) Written Consents. Any action required or permitted to be taken at any
meeting of the Board of Managers may be taken without a meeting, without prior
notice and without a vote if consents in writing, setting forth the action so
taken, are signed by all Managers.

(f) Additional Actions. Any action or decision approved in accordance with this
Agreement may be carried out by the Managing Member or other Officer on behalf
of the Company.

5.4 Meetings of Managers.

(a) Regular Meetings. For the first 12 months following the Effective Date,
regular meetings shall be held every two months on such dates, at such places
and at such times as shall be determined by the Board of Managers. Regular
meetings of the Board of Managers subsequent to the first anniversary of the
Effective Date shall be held at least quarterly on such dates, at such places
and at such times as shall be determined by the Board of Managers. Notice of the
establishment of such regular meeting schedule, and of any amendments thereto,
shall be given to any Manager (or Board Observer) who was not present at the
meeting at which such schedule or amendment was adopted or who did not execute
the written consent in which such schedule or amendment was adopted.

(b) Special Meetings. Special meetings of the Board of Managers may be called by
any Manager. Any such meeting shall be held on such date, at such place and at
such time as the Manager calling such meeting shall specify in the notice of the
meeting which shall be delivered to each other Manager (and each Board Observer)
at least 72 hours (unless waived by the unanimous agreement of the Board of
Managers) prior to such meeting. The purpose of and business to be transacted at
such special meeting must be specified in the notice (or waiver of notice) of
such meeting.

(c) Quorum. Unless otherwise expressly provided in this Agreement, the presence
(or representation if permitted by Delaware law) of a majority in voting power
of the Managers shall be necessary and sufficient to constitute a quorum for the
transaction of business at any meeting of the Board of Managers. If a quorum
shall not be present at any meeting of the

 

36



--------------------------------------------------------------------------------

Board of Managers, the Managers present at such meeting may adjourn the meeting
from time to time, without notice other than announcement at the meeting, until
a quorum shall be present. At any such adjourned meeting at which a quorum is
present, any business may be transacted that might have been transacted at the
meeting as originally convened.

(d) Manager Expenses and Compensation. Managers shall be entitled to prompt
reimbursement of all reasonable out-of-pocket expenses incurred in the course of
the performance of their duties, but shall not otherwise be entitled to
compensation for their services in their capacity as Managers.

5.5 Resignation and Removal.

Any Manager may resign at any time. Any Manager may be removed at any time, with
or without cause, solely by the Member or Members that designated such Manager.

5.6 Vacancies.

In the event of the death, resignation or removal of a Manager designated by
Contaro, the Sageview Parties or Exaro II Jonah, the resulting vacancy shall be
filled by Contaro, the Sageview Parties or Exaro II Jonah, respectively. In the
event of the death, resignation or removal of any Manager designated by the
Board of Managers, the resulting vacancy shall be filled by the Board of
Managers.

5.7 Officers and Employees.

The CEO may hire and appoint Officers and employees of the Company and its
Subsidiaries for positions provided for in an Approved Budget, and may designate
the authority, responsibilities, ranking and titles of such Officers and
employees and may remove or discharge such individuals from such position;
provided, that all Officer appointments shall be subject to the approval of the
Board of Managers and provided, further, that the Board of Managers must appoint
the President of the Company and the CEO.

5.8 Compensation.

Subject to an Approved Budget and any Employment Agreement approved by the Board
of Managers, the salaries and other compensation of the Officers (other than the
President and the CEO) or the officers of the Company’s Subsidiaries shall be
set or adjusted from time to time as recommended by the CEO (or the Managing
Member if no CEO is then in office) and as approved by the Board of Managers.
Subject to any Employment Agreement approved by the Board of Managers, the
salaries and other compensation of the President and the CEO of the Company or
its Subsidiaries shall be set or adjusted from time to time by the Board of
Managers. Subject to an Approved Budget, the salaries and other compensation of
non-officer employees of the Company or its Subsidiaries shall be as reasonably
set and adjusted by the CEO (or the Managing Member if no CEO is then in
office).

 

37



--------------------------------------------------------------------------------

5.9 Powers of Managers.

Subject to the limitations set forth in Section 5.11 and all other limitations
in this Agreement, the Board of Managers shall have the power and authority to
manage and control the Company and to do all things they deem to be necessary,
convenient or advisable in connection with the management of the Company.

5.10 Authority of Managing Member.

Subject to Section 5.11 or until such authority is revoked by the Board of
Managers, the Managing Member is hereby delegated the day-to-day authority to
manage the Company and make decisions on behalf of the Company with respect to
the ordinary conduct of the business of the Company, as described in
Section 1.3, including the authority to acquire and dispose of oil and natural
gas properties and other assets, to enter into contracts, to expend funds, to
borrow money, to pursue, defend and settle claims, to contract for the
employment and services of employees and independent contractors and to take
such other actions as may be incidental to any of the foregoing.

5.11 Action Requiring Special Approvals.

(a) Notwithstanding any other provision of this Agreement to the contrary,
neither the Managing Member nor any other Officer or employee shall approve,
cause, permit or take any of the following actions for the Company or any of its
Subsidiaries without the approval of the Board of Managers, unless such actions
were previously and expressly approved by the Board of Managers in connection
with, or as part of, an Approved Budget:

(i) Adopt, amend or permit an Approved Budget or any other budget for the
Company or its Subsidiaries except as provided in Section 7.4;

(ii) approve any Capital Calls, subject to the deemed approval of any Capital
Calls as set forth in Section 3.2(i);

(iii) obligate, cause or permit the Company or any of its Subsidiaries to make
or receive any payment or expenditure or series of related payments or
expenditures in excess of an aggregate of $250,000;

(iv) obligate, cause or permit the Company or any of its Subsidiaries to sell,
lease or otherwise transfer assets of the Company or any of its Subsidiaries in
any single transaction or series of related transactions having a value in
excess of $250,000;

(v) obligate, cause or permit the Company or any of its Subsidiaries to enter
into, amend or modify any credit facility or otherwise incur, assume or become
liable for any indebtedness for borrowed money that, on an aggregate basis,
exceeds the amount provided in an Approved Budget for a credit facility or
obligate or cause the Company or any of its Subsidiaries to guarantee the
payment of money or performance of any obligation by any other Person that would
have the same or similar effect;

(vi) obligate, cause or permit the Company or any of its Subsidiaries to make
any loans, advances or capital contributions to, or investments in, any other
Person other than (A) in the ordinary course to any wholly-owned Subsidiary of
the Company or (B) payroll advances to employees in the ordinary course of
business consistent with past practice and not to exceed $10,000 in the
aggregate for any employee;

 

38



--------------------------------------------------------------------------------

(vii) obligate, cause or permit the Company or any of its Subsidiaries to
purchase, forgive, redeem, cancel, prepay or other completely or partially
discharge in advance of a scheduled payment or mandatory redemption date of any
indebtedness, loan, advance, capital contribution or investment obligation in
any transaction or series of related transactions;

(viii) obligate, cause or permit the Company or any of its Subsidiaries to enter
into or modify any commodity or interest rate hedging transaction;

(ix) obligate or cause the Company to amend, modify or replace the Services
Agreement;

(x) obligate or cause the Company to issue Management Incentive Units to any
Manager or any other Person;

(xi) obligate, cause or permit the Company or any of its Subsidiaries to
repurchase from Management any equity interests or any options or rights to
acquire any such equity interests (except pursuant to the equity repurchase
provisions set forth in this Agreement or of any other agreements previously
approved by the Board of Managers);

(xii) approve or cause any Final Exit Event (other than a Drag-Along
Transaction) involving solely cash or Marketable Securities as consideration or
an Initial Public Offering, in each case after the third anniversary of the
Effective Date;

(xiii) approve, cause or permit the Company or any of its Subsidiaries to
establish a Subsidiary;

(xiv) obligate, cause or permit the Company or any of its Subsidiaries to settle
or initiate any litigation or proceeding for an amount exceeding $100,000;

(xv) hire or terminate the CEO or any other executive officer of the Company or
any Subsidiary of the Company conducting all or substantially all of the
business of the Company and its Subsidiaries;

(xvi) obligate, cause or permit the Company or any of its Subsidiaries to enter
into or amend any material term of (A) any Employment Agreement or arrangement
with any senior employee, (B) the compensation or benefits of any senior
employee, (C) any unit option, employee unit purchase or similar equity-based
plans, (D) any benefit, severance or other similar plan or (E) any annual bonus
plan or any management equity plan;

(xvii) obligate, cause or permit the Company or any of its Subsidiaries to enter
into or amend any material term of a contract providing for the indemnification
or holding harmless of any officer, director, manager, equityholder or employee
of the Company or any of its Subsidiaries;

 

39



--------------------------------------------------------------------------------

(xviii) obligate, cause or permit the Company or any of its Subsidiaries to
enter into or amend any agreement that (A) expressly limits the ability of the
Company or any of its Affiliates to compete in or conduct any line of business
or compete with any Person or in any geographic area or during any period of
time or (B) contains exclusivity, “most favored nation” or similar obligations
or restrictions that are binding on the Company or any of its Affiliates;

(xix) obligate or cause the Company to select, approve or terminate the
independent auditing firm engaged by the Company;

(xx) obligate or cause the Company to select, approve or terminate the
independent petroleum engineering firm engaged by the Company;

(xxi) establish or amend any material tax policies or make or change any tax
elections of the Company or any of its Subsidiaries;

(xxii) obligate, cause or permit the Company or any of its Subsidiaries to make
any public announcements regarding the Company or any of its Affiliates;

(xxiii) cause the Company to adopt any insurance risk management policies or
insurance programs for the Company;

(xxiv) cause the Company to adopt health and safety guidelines; and

(xxv) approve any change in the Company’s Fiscal Year.

(b) Notwithstanding any other provision of this Agreement to the contrary,
neither the Managing Member nor any other Officer or employee shall approve,
permit or take any of the following actions for the Company or any of its
Subsidiaries without the approval of the Board of Managers and Supermajority
Member Approval, unless such actions were previously and expressly approved by
the Board of Managers and Supermajority Member Approval in connection with, or
as part of, an Approved Budget:

(i) increase the size, compensation or reimbursement policy of the Board of
Managers;

(ii) obligate, cause or permit the Company or any of its Subsidiaries to make
any material change in operating strategy or in the lines of business of the
Company and its Subsidiaries taken as a whole;

(iii) obligate or cause the Company to make any distributions to the Members
(other than Tax Distributions);

(iv) obligate, cause or permit the Company or any of its Subsidiaries to acquire
(A) assets or properties in an amount exceeding $250,000 or (B) any equity
interests in any Persons;

 

40



--------------------------------------------------------------------------------

(v) obligate, cause or permit the Company or any of its Subsidiaries to enter
into any joint venture or similar business arrangement;

(vi) obligate, cause or permit the Company or any of its Subsidiaries to make
expenditures unrelated to the Development Agreement;

(vii) obligate, cause or permit the Company or any of its Subsidiaries to
farm-out acreage or carve out of any Company or Subsidiary assets, profits
interests, overriding royalty interests or other similar interests on
properties;

(viii) obligate or cause the Company to repurchase any Interest from any Member
other than Management (except under repurchase provisions of agreements
previously approved by the Board of Managers and by Supermajority Member
Approval);

(ix) subject to Section 5.12, obligate, cause or permit the Company or any of
its Subsidiaries to enter into, amend or terminate agreements between the
Company or any of its Subsidiaries, on the one hand, and any Affiliate thereof
(other than the Company or any of its Subsidiaries) on the other hand (it being
understood that approval of the Board of Managers for purposes of this clause
(ix) shall require the approval of a majority of the votes held by the
disinterested Managers);

(x) obligate, cause or permit the Company or any of its Subsidiaries to enter
into, amend or terminate any material contract (including without limitation the
Development Agreement);

(xi) obligate, cause or permit the Company or any of its Subsidiaries to approve
any Refrac Pilot Project (as defined in the Development Agreement) or any
expenditures related thereto;

(xii) approve or cause (A) any Final Exit Event (other than a Drag-Along
Transaction) or Initial Public Offering prior to the third anniversary of the
Effective Date or (B) any Final Exit Event (including a Drag-Along Transaction)
from and after the third anniversary of the Effective Date that includes any
consideration other than cash or Marketable Securities;

(xiii) approve, cause or permit any consolidation, merger or other business
combination involving any of the Company’s Subsidiaries or any conversion of any
of the Company’s Subsidiaries to another type or form of business entity;

(xiv) obligate or cause the Company to issue any additional Interests or
securities convertible into Interests (other than up to 1,000,000 Management
Incentive Units as provided for in this Agreement or as contemplated by the
Additional Exaro II Jonah Commitment and the Additional Clark Commitment) or
obligate, cause or permit any Subsidiary to issue any securities to any Person;

(xv) obligate or cause the Company to settle or initiate any litigation or
proceeding for an amount exceeding $250,000;

 

41



--------------------------------------------------------------------------------

(xvi) obligate or cause the Company to wind up, dissolve or liquidate;

(xvii) obligate or cause the Company to be recapitalized or similarly
reorganized;

(xviii) cause the Company to commence a voluntary proceeding in bankruptcy; and

(xix) amend this Agreement or the Certificate (except as otherwise set forth in
Section 11.5).

5.12 Contracts with Affiliates.

The Company and its Subsidiaries may enter into contracts and agreements with
the Company’s Members and/or any of its Affiliates for the rendering of services
on arm’s length terms that are no less favorable to the Company and its
Subsidiaries than those available from unrelated third parties if such
transaction is approved by a majority of the votes held by the disinterested
Managers; provided that, if any such transaction involves aggregate
consideration with a fair market value in excess of $25,000, such transaction
must also be approved by Supermajority Member Approval pursuant to
Section 5.11(b)(ix). No such contract or agreement shall be void or voidable
solely for such reason and no Person having an interest in any such transaction
shall have any liability to the Company or any Member solely by virtue of such
relationship or conflict if the material facts as to the relationship and
transaction are disclosed or are known to the Members and, if required, the
transaction is approved by a majority of the votes held by the disinterested
Managers pursuant to this Section 5.12 and pursuant to Section 5.11(b)(ix).
Agreements relating to the provision of services as set forth in this Agreement
shall be deemed approved for all purposes hereunder.

5.13 Insurance.

The Company shall acquire and maintain insurance covering such risks and in such
amounts as the Board of Managers shall from time to time determine to be
necessary or appropriate; provided that the Company shall maintain directors and
officers liability insurance having policy limits of at least $5 million as long
as such coverage is available on such terms (including premiums) as the Board of
Managers determines are reasonable.

5.14 Tax Elections.

(a) The Company shall make the following elections for tax purposes on the
appropriate returns:

(i) to the extent permitted by Law, to adopt the Fiscal Year as the Company’s
taxable year;

(ii) to the extent permitted by Law, to adopt the accrual method of accounting
and to keep the Company’s books and records on such method;

 

42



--------------------------------------------------------------------------------

(iii) if a distribution of the Company’s property as described in section 734 of
the Code occurs or upon a Transfer of an Interest as described in section 743 of
the Code, on request by notice from any Member, to elect, pursuant to section
754 of the Code, to adjust the basis of the Company’s properties;

(iv) to elect to deduct and amortize the organizational expenses of the Company
as permitted by section 709(b) of the Code; and

(v) any other election the Board of Managers deems appropriate and in the best
interests of the Members.

(b) To the extent that the classification of the Company for federal income tax
purposes does not govern the state and local tax classification of the Company,
the Board of Managers shall take such action as may be permitted or required
under any state and/or local law applicable to the Company to cause the Company
to be taxable as, and in a manner consistent with, a partnership (or the
functional equivalent thereof under applicable Law) for the state and/or local
income tax purposes. In addition, neither the Company nor any Member may make an
election for the Company to be excluded from the application of the provisions
of subchapter K of chapter 1 of subtitle A of the Code or any similar provisions
of applicable state law and no provision of this Agreement shall be construed to
sanction or approve such an election.

(c) The Company may follow the proposed Treasury Regulations that were issued on
May 24, 2005 regarding the issuance of partnership equity for services
(including Prop. Treas. Reg. §§1.83-3, 1.83-6, 1.704-1, 1.706-3, 1.721-1 and
1.761-1), as such regulations may be subsequently amended, upon the issuance of
Interests issued for services rendered or to be rendered to or for the benefit
of the Company (the “Service Interests”) until final Treasury Regulations
regarding these matters are issued if the Board of Managers determines to do so.
The Company may use a safe harbor implementing the concepts articulated in
Internal Revenue Service Notice 2005-43, IRB 2005-24, under which the fair
market value of the Service Interest received by any Member is treated as equal
to the liquidation value of such Service Interest (which value is equal to the
total amount that would be distributed under Section 8.2 with respect to such
Service Interest in a hypothetical liquidation occurring immediately after the
issuance of such Service Interest and assuming for purposes of such hypothetical
liquidation that all assets of the Company are sold for their fair market
values). If the provisions of the proposed Treasury Regulations and the proposed
Revenue Procedure described in IRS Notice 2005-43, or provisions similar
thereto, are adopted as final (or temporary) rules, the Board of Managers is
authorized to make such amendments to this Agreement (including provision for
any safe harbor election authorized by such rules) as the Board of Managers may
determine to be necessary or advisable.

5.15 Tax Returns.

The Company shall prepare and file or cause to be prepared and filed all
federal, state and local income and other tax returns that the Company is
required to file; provided that all tax returns must be approved by the Investor
Parties before filing; provided further that, the Investor Parties shall notify
the Company of approval or non-approval of such tax returns within 10 Business

 

43



--------------------------------------------------------------------------------

Days of a request for approval of such tax returns shall be deemed not approved.
Within 75 days after the end of each Fiscal Year, the Company shall send or
deliver, or shall cause to be sent or delivered, to each Person who was a Member
at any time during such year such tax information as shall be reasonably
required for the preparation by such Person of his federal income tax return and
state and other tax returns, including the Member’s tentative allowable oil and
gas depletion (computed using both cost and percentage depletion methods without
regard to any limitation that theoretically could apply to any Member).

5.16 Tax Matters Partner.

The “tax matters partner” of the Company as described in section 6231(a)(7) of
the Code shall be Beato or such other Member designated by the Board of
Managers. Any Member who is designated the tax matters partner shall take such
action as may be necessary to cause each other Member to become a “notice
partner” within the meaning of section 6223 of the Code. The tax matters partner
shall inform each other Member of all significant matters that may come to its
attention in its capacity as tax matters partner by giving notice thereof on or
before the fifth Business Day after becoming aware thereof and, within that
time, shall forward to each other Member copies of all significant written
communications it may receive in that capacity. Any Member who is designated as
tax matters partner may not take any action contemplated by sections 6222
through 6232 of the Code without the consent of Members whose aggregate Capital
Contribution Ratios exceed 51%, and may not in any case take any action left to
the determination of an individual Member under sections 6222 through 6232 of
the Code.

5.17 Classification.

The Company intends to be classified as a partnership for federal income tax
purposes under Treas. Reg. §301.7701-3(c). Neither the Company nor any Member
may make an election under Treas. Reg. §301.7701-3 to treat the Company as an
association taxable as a corporation.

5.18 Payments and Fees.

On the Initial Funding Date, or promptly thereafter after being presented with
an invoice, the Company shall pay or reimburse to the Investor Parties and
Management, as a Company expense, all reasonable expenses incurred by them in
connection with the organization of the Company and the negotiation of this
Agreement, including due diligence expenses, attorneys’ fees and other
professional expenses.

5.19 Subsidiary Governance.

The Company and each Member acknowledge that the Company may, subject to
Section 5.11(a)(xiii), from time to time form or acquire Subsidiaries. If such a
Subsidiary is a limited liability company, it is the intent of the Members that
such limited liability company be sole member-managed so that the Board of
Managers of the Company can direct the business and affairs of, and make
decisions for, such Subsidiary. If, however, such a Subsidiary is a partnership,
it is the intent of the Members that such partnership be managed so that the
Board of Managers of the Company can direct the business and affairs of, and
make decisions for, such Subsidiary either (a) through the Company so that it
shall serve as general partner of such partnership or (b) through another
Subsidiary that shall serve as general partner of such

 

44



--------------------------------------------------------------------------------

partnership. Finally, if such a Subsidiary is a corporation or other type of
business entity or is a manager-managed limited liability company, the Company
shall take such actions as are necessary to ensure that the governance of each
Subsidiary shall parallel the governance of the Board of Managers.

ARTICLE 6

RIGHTS OF MEMBERS

6.1 Rights of Members.

Subject to Section 6.4 and Section 6.5, each of the Members shall have the right
to exercise all rights of a Member under the Act (except to the extent otherwise
specifically provided herein).

6.2 Liability to Third Parties.

No Member shall be liable for the debts, obligations or liabilities of the
Company, including under a judgment decree or order of a court.

6.3 Action by Members.

Except as expressly otherwise provided in this Agreement, all actions and
decisions of the Members required hereunder shall require approval of Members
whose aggregate Fully Funded Percentage Interests (excluding Non-Voting
Interests) total at least 51%. The Members may make any decision or take any
action at a meeting, by conference telephone call, by written consent, by oral
agreement or by any other method they elect; provided that, at the request of
any Member a decision or action of the Members must be made or taken by written
consent signed by Members holding the Fully Funded Percentage Interests required
to approve such decision or action.

6.4 Area of Mutual Interest

(a) Restricted Businesses. Except as permitted by Section 6.4(b), Wells Fargo
Energy Capital, Inc. and each of the Members (other than Wells Fargo) shall not,
and each of the Members (other than Union Bank and Wells Fargo) shall cause its
Affiliates not to, engage directly or indirectly in, whether by acquisition,
construction, investment in debt or equity securities of any Person or
otherwise, any business having assets or operations located in the “Jonah Field”
natural gas field in the Green River Basin in Sublette County, Wyoming as more
specifically described on Exhibit I (the “Restricted Businesses”).

(b) Permitted Exceptions. Notwithstanding any provision of this Agreement to the
contrary, and subject to the terms of any applicable non-competition agreements
between the Company and such Member, any Member may engage in the following
activities under the following circumstances:

(i) the purchase and ownership of up to 10.0% of any class of securities of any
entity engaged in any Restricted Business, provided that such Member does not
exercise Control over such entity;

 

45



--------------------------------------------------------------------------------

(ii) the acquisition of, construction of or investment in any Restricted
Business or any asset or group of related assets used in any Restricted Business
by such Member after the Effective Date (the “Subject Assets”) if, in the case
of an acquisition, the fair market value of the Subject Assets, or, in the case
of an investment, the amount of the investment, or in the case of construction,
the estimated construction cost of the Subject Assets, is less than $5 million
at the time of such acquisition, investment or construction, as the case may be;

(iii) the acquisition of, construction of or investment in any Subject Assets
involving a fair market value, investment or construction cost, as the case may
be, greater than that permitted by Section 6.4(b)(i) or Section 6.4(b)(ii);
provided the Company has been offered the opportunity to acquire, construct or
invest in such Subject Assets in accordance with Section 6.4(c) and the Board of
Managers (with the concurrence of a majority of the votes held by the
disinterested Managers) has elected not to purchase such Subject Assets pursuant
to the provisions of Section 6.4(c);

(iv) any Restricted Business acquired by such Member after the Effective Date
with the approval of a majority of the votes held by the disinterested Managers;
and

(v) Clark’s ownership interest in Odyssey Exploration, Inc. (“Odyssey”) and the
other interests listed on Exhibit I (together with Odyssey, the “Clark
Interests” and the activities of the Clark Interests as of the Effective Date
shall not be deemed to be in competition with the Company; provided that Clark’s
ownership interest in, or Control over, the Clark Interests as of the Effective
Date does not increase thereafter.

(c) Procedures.

(i) In the event that a Member becomes aware of an opportunity to acquire,
construct or invest in Subject Assets, then, subject to Section 6.4(c)(ii), as
soon as practicable and in no event later than 10 days thereafter, such Member
shall notify the Board of Managers in writing of such opportunity and deliver to
the Board of Managers all information in the possession of such Member relating
to the Subject Assets and such opportunity. As soon as practicable, but in any
event within 30 days after receipt of such notification and information, the
Board of Managers shall notify such Member in writing that either (A) the Board
of Managers has elected (with the concurrence of a majority of the votes held by
the disinterested Managers) not to cause the Company or its Subsidiaries to
pursue the opportunity to acquire, construct or invest in the Subject Assets (in
which case such Member may acquire, construct or invest in such Subject Assets
without any further obligation to offer such opportunity to the Company), or
(B) the Board of Managers has elected (with the concurrence of a majority of the
votes held by the disinterested Managers) to cause the Company or its
Subsidiaries to pursue the opportunity to acquire, construct or invest in the
Subject Assets. Failure by the Board of Managers to provide such notice within
such 30-day period shall be deemed to constitute a decision not to pursue such
opportunity. If, at any time, the Board of Managers abandons such opportunity
with the approval of a majority of the votes held by the disinterested Managers
(as evidenced in writing by the Board of Managers following the request of such
Member), such Member may pursue such opportunity.

 

46



--------------------------------------------------------------------------------

(ii) If any Subject Assets which are permitted to be acquired, constructed or
invested in by such Member (A) are not so acquired, constructed or invested in
on or before the first anniversary of the later to occur of (x) the date that
such Member is permitted to pursue such acquisition, construction project or
investment pursuant to Section 6.4(c)(i) and (y) the date upon which all
required governmental approvals to consummate such acquisition, construction
project or investment have been obtained, or (B) are to be acquired, constructed
or invested in on terms more favorable to such Member than were offered to the
Company, then such opportunity must be reoffered to the Company in accordance
with the Section 6.4(c)(i).

(iii) Notwithstanding Section 6.4(c)(i), in the event that any Member becomes
aware of an opportunity to acquire, construct or invest in assets that include
both Subject Assets and assets that are not Subject Assets and the Subject
Assets have a fair market value (as determined in good faith by the governing
authority of such Member) equal to or greater than $5 million but comprise less
than 25% of the fair market value (as determined in good faith by the governing
authority of such Member) of the total assets being considered for acquisition,
construction or investment, then such Member may make such acquisition,
construction or investment without first offering the opportunity to the Company
or notifying the Board of Managers pursuant to Section 6.4(c)(i) provided that
such Member complies with the following procedures:

(A) Within 90 days after the consummation of the acquisition, construction or
investment, as the case may be, by such Member of the Subject Assets, such
Member shall notify the Board of Managers in writing of such acquisition,
construction or investment and offer the Company the opportunity to purchase
such Subject Assets in accordance with this Section 6.4(c)(iii) (the “Offer”).
The Offer shall set forth the proposed terms by which the Company or its
Subsidiaries may purchase the Subject Assets (including the price for the
Subject Assets, which shall be the purchase price paid by such Member for the
Subject Assets reasonably determined by the Member as the portion of the total
purchase price allocated to the Subject Assets) and, if such Member desires to
utilize the Subject Assets, the proposed commercially reasonable terms on which
the Company will enable such Member to utilize the Subject Assets. As soon as
practicable, but in any event within 30 days after receipt of such written
notification, the Board of Managers shall notify such Member in writing that
either (x) the Board of Managers has elected (with the concurrence of a majority
of the votes held by the disinterested Managers) not to cause the Company or any
Subsidiary to purchase the Subject Assets, in which event such Member shall be
forever free to continue to own or operate such Subject Assets, or (y) the Board
of Managers has elected (with the concurrence of a majority of the votes held by
the disinterested Managers) to cause the Company or a Subsidiary to purchase the
Subject Assets, in which event the following procedures in Sections
6.4(c)(iii)(B) shall apply.

(B) The Company or a Subsidiary shall purchase the Subject Assets as soon as
commercially practicable after such agreement has been reached or enter into an
agreement with such Member to provide services in a manner consistent with the
Offer.

 

47



--------------------------------------------------------------------------------

(d) Enforcement.

(i) The Members hereby agree and acknowledge that the Company and its
Subsidiaries do not have an adequate remedy at law for the breach by any Member
of the covenants and agreements set forth in this Section 6.4, and that any
breach by any Member of the covenants and agreements set forth in this
Section 6.4 would result in irreparable injury to the Company and its
Subsidiaries. The Members hereby further agree and acknowledge that the Company
or any Subsidiary may, in addition to the other remedies which may be available
to the Company or any Subsidiary, file a suit in equity to enjoin the Members
from such breach, and consent to the issuance of injunctive relief relating to
this Agreement. No Person, directly or indirectly controlled thereby shall be
liable for the failure of any other Person, directly or indirectly, controlled
thereby to comply with this Section 6.4.

(ii) If any court determines that any provision of this Section 6.4 is invalid
or unenforceable, the remainder of such provisions shall not thereby be affected
and shall be given full effect without regard to the invalid provision. If any
court construes any provision of this Section 6.4, or any part thereof, to be
unreasonable because of the duration of such provision or the geographic scope
thereof, such court shall have the power to reduce the duration or restrict the
geographic scope of such provision and to enforce such provision as so reduced
or restricted.

6.5 Acknowledgement Regarding Business Opportunities.

(a) Each of the Members acknowledges and agrees that the Investor Parties and
their respective Affiliates have made or are engaged in, prior to the date
hereof, and may make or engage in, on and after the date hereof, investments in
and other transactions with and with respect to (whether by acquisition,
construction, investment in debt or equity securities of any Person or
otherwise) Persons or assets engaged in businesses that directly or indirectly
compete with the business of the Company as conducted from time to time or as
expected to be conducted from time to time (each an “Other Investment”). Except
as otherwise expressly set forth in Section 6.4 and Section 6.5(b), the Members
agree that any involvement, engagement or participation of the Investor Parties
and their respective Affiliates (including any Manager who is an Affiliate of
any Investor Party) in an Other Investment, even if competitive with the
Company, shall not be deemed wrongful or improper or to violate any duty express
or implied under applicable Law. For the avoidance of doubt, an Investor Party
shall not be deemed to violate this Section 6.5 if it or any of its Affiliates
invests in a fund or other entity (whether or not the Investor Party or its
Affiliates Controls such fund or entity) that makes an investment that directly
or indirectly competes with the Company or its Subsidiaries.

(b) Each Member hereby renounces any interest or expectancy in any business
opportunity, transaction or other matter in which any of the Investor Parties or
any of their respective Affiliates participates or desires or seeks to
participate (each, a “Business Opportunity”) other than a Business Opportunity
that (i) is presented to any Manager who is an

 

48



--------------------------------------------------------------------------------

Affiliate of such Investor Party solely in such individual’s capacity as a
Manager (whether at a meeting of the Board of Managers or otherwise) and with
respect to which, prior to such Business Opportunity being presented to such
Manager, such Investor Party did not independently receive notice or was not
otherwise pursuing or aware of such Business Opportunity or (ii) is identified
to any Manager who is an Affiliate of such Investor Party solely through the
disclosure of information on behalf of the Company to such Manager and in each
case, prior to such Business Opportunity being identified to such Manager, such
Investor Party did not independently receive notice or was not otherwise
pursuing or aware of such Business Opportunity (each Business Opportunity other
than those referred to in clauses (i) or (ii) of this Section 6.5(b) is referred
to as a “Renounced Business Opportunity” and each Business Opportunity referred
to in clauses (i) and (ii) of this Section 6.5(b) is referred to as a “Company
Business Opportunity”). Where an Investor Party or any of its Affiliates desires
or seeks to participate in a Company Business Opportunity, such Investor Party
will promptly notify the Board of Managers in writing and shall deliver to the
Board of Managers all information prepared by or on behalf of such Investor
Party or any of its Affiliates relating to such Company Business Opportunity. As
soon as practicable, but in any event within 60 days after receipt of such
written notification and information, the Board of Managers shall notify such
Investor Party in writing that either (i) the Board of Managers has elected not
to pursue such Company Business Opportunity or (ii) the Board of Managers has
elected to pursue such Company Business Opportunity. If the Board of Managers
fails to provide such notice within such period of 60 days, the Board of
Managers will be deemed to have elected not to pursue such Company Business
Opportunity. If the Board of Managers elects or is deemed to elect not to pursue
such Company Business Opportunity, such Investor Party or any of its Affiliates
may pursue such Company Business Opportunity and such Company Business
Opportunity shall thereafter be deemed to be a Renounced Business Opportunity
for all purposes hereunder. Neither such Investor Party nor any of its
Affiliates, including any Manager who is an Affiliate of such Investor Party,
shall have any obligation to communicate or offer any Renounced Business
Opportunity to the Company or its Subsidiaries, and such Investor Party or any
of its Affiliates may pursue for itself or direct, sell, assign or transfer to a
Person other than the Company or its Subsidiaries any Renounced Business
Opportunity.

(c) Each Member that is an employee of the Company, any of its Subsidiaries or
the Management Company (an “Employee Member”) hereby agrees to disclose and make
available to the Company each and every investment and business opportunity that
such Employee Member becomes aware of in his or her capacity as an Employee
Member of the Company or otherwise; provided that no such disclosure or offer
shall be required (a) with respect to business opportunities which are not
within or reasonably related to the existing or contemplated scope and purpose
of the Company’s businesses at the time or (b) if otherwise agreed in writing by
the Board of Managers. The Board of Managers may, in its sole discretion, waive
the terms and provisions of this Section 6.5(c) with respect to any such
Employee Member.

(d) Each of the Members hereby agrees that any claims against, actions, rights
to sue, other remedies or other recourse to or against any Investor Party or any
of its Affiliates for or in connection with any Renounced Business Opportunity
or other investment activity, transaction activity or other matters described in
Section 6.5(a), whether arising in common law or equity or created by rule of
Law, statute, constitution, contract or otherwise, are expressly released and
waived by each Member to the fullest extent permitted by Law.

 

49



--------------------------------------------------------------------------------

(e) Notwithstanding anything in this Agreement to the contrary, each of the
Members acknowledges and agrees that the Investor Parties and their respective
Affiliates (including any Manager who is an Affiliate of an Investor Party) have
obtained, prior to the date hereof, and are expected to obtain, on and after the
date hereof, confidential information from other companies in connection with
Renounced Business Opportunities or other investment activities, transaction
activities or other matters described in Section 6.5(a). Each of the Members
hereby agrees that (i) neither such Investor Party nor any of its Affiliates
(including any Manager who is an Affiliate of such Investor Party) has any
obligation to use any such confidential information in connection with the
business, operations, management or other activities of the Company or its
Subsidiaries or to furnish to the Company, its Subsidiaries or any Member any
such confidential information and (ii) any claims against, actions, rights to
sue, other remedies or other recourse to or against such Investor Party or any
of its respective Affiliates (including any Manager who is an Affiliate of such
Investor Party) for or in connection with any such failure to use or to furnish
such confidential information, whether arising in common law or equity or
created by rule of law, statute, constitution, contract or otherwise, are
expressly released and waived by each Member to the fullest extent permitted by
Law.

(f) The Members agree that, to the extent any court holds that any activity
relating to any Other Investment or Renounced Business Opportunity is a breach
of a duty to the Company or its Members, the Members hereby waive any and all
claims and causes of action that they or the Company may have in connection with
such activity; provided that this sentence shall not constitute a waiver by the
Members of any disclosure of Confidential Information by the Institutional
Investors in violation of Section 7.5. The Members further agree that the
waivers and agreements in this Agreement identify certain types and categories
of activities that do not violate any duty of the Institutional Investors to the
Company or its Members and that such types and categories are not manifestly
unreasonable. The waivers and agreements in this Agreement apply equally to
activities that have been conducted in the past and to activities conducted in
the future.

(g) The provisions of this Section 6.5 shall be subject to the provisions of
Section 6.4, it being the intention of the Members that any Business Opportunity
that constitutes a Restricted Business in accordance with Section 6.4 shall be
governed by the provisions of Section 6.4 and not this Section 6.5.

6.6 Resolution of Conflicts of Interest.

Unless otherwise expressly provided in this Agreement, whenever a potential
conflict of interest exists or arises between any Member or any of its
Affiliates, on the one hand, and the Company, any of its Subsidiaries, any other
Member or any of their respective Affiliates, on the other, any resolution or
course of action by the Company or a Member in respect of such conflict of
interest shall be deemed approved by all Members, and shall not constitute a
breach of this Agreement or of any duty stated or implied by Law or equity, if
(i) the resolution or course of action in respect of such conflict of interest
is approved by (x) a majority of the votes held by the

 

50



--------------------------------------------------------------------------------

disinterested Managers or (y) only if such conflict involves the Management
Incentive Members, the vote of Members holding a majority of the outstanding
Management Incentive Units (excluding Management Incentive Units owned by any
Member who is a Defaulting Member) or (ii) the Company receives a written
opinion from a nationally recognized investment bank or financial advisory firm
approved by a majority of the votes held by the disinterested Managers stating
that the proposed resolution or course of action is fair from a financial point
of view to the Company and the Members who are not the subject of the potential
conflict of interest (or, if all Members may be affected by such potential
conflict of interest, to the Company and all Members). For the avoidance of
doubt, if the resolution or course of action by the Company or a Member in
respect of such conflict of interest otherwise requires any other approval under
this Agreement, then such approval shall nonetheless be required notwithstanding
the foregoing terms of this Section 6.6.

ARTICLE 7

BOOKS, REPORTS, BUDGET AND CONFIDENTIALITY

7.1 Books and Records; Capital Accounts.

(a) The Company shall keep the books of account for the Company in accordance
with the terms of this Agreement. Such books shall be maintained at the
principal office of the Company. The Company shall allow each Institutional
Investor or its designated representative the right to consult and advise
management of the Company, to visit and inspect the offices and properties of
the Company and to inspect and copy the books and records of the Company, at
such times as the Institutional Investor or its designated representative shall
reasonably request.

(b) The Company shall maintain for each Member a separate Capital Account in
accordance with Section C.1.2 of Exhibit C.

7.2 Bank Accounts.

The Company shall cause one or more accounts to be maintained in a bank (or
banks) which is a member of the Federal Deposit Insurance Corporation, which
accounts shall be used for the payment of the expenditures incurred by the
Company in connection with the business of the Company, and in which shall be
deposited any and all receipts of the Company. Company funds may be invested in
such money market accounts or other investments as the Board of Managers shall
determine to be necessary or appropriate.

7.3 Reports.

The Company shall provide each Manager and each Institutional Investor with the
following financial statements and reports at the times indicated below:

(a) Monthly within 30 days after the end of each fiscal month of the Company
(excluding the last fiscal month of each Fiscal Year and each Fiscal Quarter),
beginning with the first full month to end after the date hereof, the unaudited
financial statements prepared in accordance with GAAP, or such method of
accounting as determined by the Board of Managers in its sole discretion, with
respect to such fiscal month, including statements of operations, balance
sheets, cash flow statements and statements of owners’ equity, setting forth in
each case in comparative form the figures for the comparable month of the
previous year.

 

51



--------------------------------------------------------------------------------

(b) Quarterly within 30 days after the end of each Fiscal Quarter, unaudited
financial statements prepared in accordance with GAAP, or such method of
accounting as determined by the Board of Managers in its sole discretion, with
respect to such Fiscal Quarter, including statements of operations, balance
sheets, cash flow statements and statements of owners’ equity, in each case,
setting forth in comparative form the figures for the previous year and a
comparison to budgeted amounts. Such financial statements shall be subject to
audit by any of the Institutional Investors at any time at its request at its
own expense.

(c) Annually within 60 days after the end of each Fiscal Year, financial
statements prepared in accordance with GAAP, or such other method of accounting
as determined by the Board of Managers in its sole discretion, including
statements of operations, balance sheets, cash flow statements and statements of
owners’ equity with respect to such Fiscal Year, setting forth in each case in
comparative form the figures for the previous year, which financial statements
shall be audited by an independent certified public accounting firm selected and
approved in accordance with Section 5.11(a)(xix).

(d) As soon as available, any annual reports, quarterly reports and other
periodic reports pursuant to Section 13 or 15(d) of the Securities Exchange Act
of 1934, as amended, in each case actually prepared by the Company or its
Affiliates to the extent the Company or any of its Affiliates is required by law
or pursuant to the terms of any outstanding securities to prepare such reports.

(e) Within 75 days after the end of each Fiscal Year, the Company’s Form 1065,
all information needed to determine each Member’s share of depletable basis,
cost depletion and percentage depletion, a Schedule K-1 for such Fiscal Year and
such other United States federal and state income tax reporting information, if
any, as is required by law.

(f) Within 45 days after the end of the Second and Fourth Fiscal Quarters of
each Fiscal Year, a reserve report for the Company as of the last day of each
such Fiscal Quarter prepared by an independent petroleum engineering firm
selected and approved by the Board of Managers that sets forth with respect to
the Company as a whole, proved reserves, future net revenues relating thereto
(based upon pricing and other assumptions specified by the Board of Managers)
and the discounted present value of such future net revenues (the rate of
discount to be specified by the Company).

(g) Quarterly within 30 days after the end of each Fiscal Quarter of each Fiscal
Year, an update of the reserve report referenced in Section 7.3(f) as of the
last day of each such Fiscal Quarter, as applicable, which update shall be
prepared by the employees of the Company (based upon pricing and other
assumptions specified by the Board of Managers).

(h) Quarterly within 30 days after the end of each Fiscal Quarter, a quarterly
activity report that includes a management discussion of Company business,
operations and results for such Fiscal Quarter, the Board of Manager’s plan for
the upcoming Fiscal Quarter and a discussion of any issues or events that the
Board of Managers determines are likely to have a material effect on the
Company’s operations and results for the upcoming Fiscal Quarter.

 

52



--------------------------------------------------------------------------------

(i) At least three days prior to each scheduled quarterly board meeting, board
books for the Board of Managers.

(j) Such other reports and financial information relating to the Company as the
Board of Managers shall determine or any Institutional Investor may reasonably
request from time to time, such as information with respect to matters relating
to the business and affairs of the Company, including, without limitation,
significant changes in management personnel and compensation of employees,
introduction of new lines of business, important acquisitions or dispositions,
copies (each no later than three Business Days after receipt thereof by the
Company) of Drilling Notices and Commitment Cash Calls under the Development
Agreement, information required by any Institutional Investor for purposes of
the matters covered by Section 11.5(b), significant research and development
programs, the purchasing or selling of important trademarks, licenses or
concessions or the proposed commencement or compromise of significant
litigation.

7.4 Budget.

(a) Initial Budget. The Board of Managers has approved the Initial Budget. The
Initial Budget will be the Approved Budget of the Company from the Effective
Date until the adoption of a subsequent Approved Budget by the Board of
Managers.

(b) Budget Proposals. At least 10 days prior to the scheduled date of each
quarterly meeting of the Board of Managers, the Company shall furnish to the
Managers (and Board Observers) (i) an updated outline of the geographic scope of
the Company’s operations and (ii) a proposed revised budget estimating the
revenues, expenses, capital expenditures, general and administrative expenses
and additional Capital Calls in connection with the Company’s operations during
the next succeeding 12 calendar months.

(c) Budget Approval. At each quarterly board meeting the Board of Managers shall
discuss the proposed budget and approve, reject or make such revisions thereto
as the Board of Managers may agree to be necessary and proper. If the proposed
budget, as may be revised by the Board of Managers, is approved by the Board of
Managers, then such proposed budget shall be deemed thereafter to constitute the
“Approved Budget” for all purposes hereof, subject to amendment from time to
time by the Board of Managers. Each Approved Budget shall supersede all prior
Approved Budgets. A budget may only be approved by the Board of Managers.

7.5 Confidentiality.

(a) No Member nor any of its Affiliates shall use, publish, disseminate or
otherwise disclose, directly or indirectly, any Confidential Information that
should come into the possession of such Member or its Affiliates other than
(i) for the purpose of conducting the business of the Company and its
Subsidiaries or performing its duties and obligations to the Company hereunder
or under an Employment Agreement; (ii) as required (A) due to a subpoena or
court order or (B) if testifying in a judicial or regulatory proceeding pursuant
to

 

53



--------------------------------------------------------------------------------

the order of a judge or administrative law judge after requesting confidential
treatment for such Confidential Information; (iii) to the Member’s partners,
members, managers, directors, officers, employees, advisors and representatives,
and potential Transferees as permitted by this Agreement; (iv) if an
Institutional Investor, such Institutional Investor may disclose Confidential
Information to its investors (other than investors in a publicly-traded company,
except as provided in clause (v)) or (v) if an Institutional Investor, such
Institutional Investor may disclose Confidential Information to any regulatory
or other governmental authority (including the U.S. Securities and Exchange
Commission) that regulates such Institutional Investor. For the avoidance of
doubt, if any Member or its Affiliates is a publicly-traded company, such Member
or its Affiliates may disclose Confidential Information to the public investors
in such entity in accordance with, and as required by, law, regulation, subpoena
or court order of any governmental body (including the U.S. Securities and
Exchange Commission) or national stock exchange. If a Member is required by law,
regulation, subpoena or court order to disclose information (other than with
respect to (x) information disclosed by a publicly-traded company in accordance
with the rules and regulations of the U.S. Securities and Exchange Commission or
a national stock exchange and (y) information disclosed to banking regulators)
that would otherwise be Confidential Information under this Agreement, such
Member shall immediately notify the Managers of such requirement and provide the
Managers the opportunity to resist such disclosure by appropriate proceedings.

(b) Each Member shall, and shall cause each of its Affiliates, and its and their
respective directors, officers, members, partners, investors, employees,
representatives and agents (i) to comply with this Section 7.5, (ii) to refrain
from using any Confidential Information other than in connection with the
conduct of the business of the Company and (iii) to refrain from disclosing any
Confidential Information to a Person known to be a competitor of the Company;
provided that, the foregoing shall not prohibit the respective Institutional
Investors from utilizing Confidential Information in connection with Other
Investments if such Confidential Information is acquired from a source other
than the Company, provided that source is not known by the Institutional
Investors to be bound by a confidentiality agreement with, or other contractual
or legal obligation of confidentiality to, the Company with respect to such
Confidential Information. In connection with the foregoing, the Institutional
Investors represent that their respective partnership agreements, limited
liability company agreements or company policies, as applicable, contain
provisions that generally require, subject to certain limited exceptions, each
employee, limited partner or member, as applicable, to maintain in strict
confidence any and all material, nonpublic information concerning the
operations, business, or affairs of entities in which they invest, including the
Company.

(c) No Member nor any of its Affiliates shall publish, disseminate or otherwise
disclose, directly or indirectly, to any other party any information relating to
the terms of this Agreement, the Company, any other Member or any of the
investors of any Institutional Investor without the prior written consent of
(i) a majority in interest of the other Members, (ii) if such communication
mentions any Member specifically, such Member or (iii) if such communication
mentions the investors of any Institutional Investor specifically, such
Institutional Investor, which consent, in each case, will not be unreasonably
withheld; provided however, that a Member may disclose such information (A) to
such Member’s spouse, accountants, financial advisors and legal counsel;
(B) with respect to Institutional Investors, to (1) such Institutional
Investor’s investors (other than investors in a publicly-traded company,

 

54



--------------------------------------------------------------------------------

except as provided in clause (C)) and (2) banking regulators and (C) as required
by law, regulation, subpoena or court order of any governmental body (including
the U.S. Securities and Exchange Commission) or national stock exchange.

ARTICLE 8

DISSOLUTION, LIQUIDATION AND TERMINATION

8.1 Dissolution.

The Company shall be dissolved upon the earliest to occur of any of the
following:

(a) the sale or disposition of all or substantially all of the property of the
Company for cash, Marketable Securities or a combination thereof;

(b) at the election of the Board of Managers and with Supermajority Member
Approval to dissolve the Company at any time; and

(c) as otherwise provided by law.

8.2 Liquidation and Termination.

Upon dissolution of the Company, the Board of Managers or a Person or Persons
selected by the Board of Managers shall act as liquidator who shall have full
authority to wind up the affairs of the Company and make final distribution as
provided herein. The liquidator shall continue to operate the Company properties
with all of the power and authority of the Board of Managers. The steps to be
accomplished by the liquidator are as follows:

(a) As promptly as possible after dissolution and again after final liquidation,
the liquidator, if requested by any Member, shall cause a proper accounting to
be made by the Company’s independent accountants of the Company’s assets,
liabilities and operations through the last day of the month in which the
dissolution occurs or the final liquidation is completed, as appropriate.

(b) The liquidator shall sell all properties and assets of the Company for cash
as promptly as is consistent with obtaining the best price thereon provided,
however, that upon the consent of the Board of Managers, the liquidator may
elect not to sell all or any portion of such properties and assets and instead
distribute such properties and assets in kind, subject to the remaining
provisions of this Section 8.2.

(c) Prior to making any distribution to the Members of properties or assets of
the Company (including the proceeds from any sale described in Section 8.2(b)),
the liquidator shall pay all of the debts and liabilities of the Company
(including all expenses incurred in liquidation) or otherwise make adequate
provision therefor (including the establishment of a cash escrow fund for
contingent liabilities in such amount and for such term as the liquidator may
reasonably determine). After making such payments and except for amounts
reserved to make such payments, the liquidator shall then distribute all cash
and other property pursuant to Section 4.2(a).

 

55



--------------------------------------------------------------------------------

(d) Except as expressly provided herein, the liquidator shall comply with any
applicable requirements of the Act and all other applicable laws pertaining to
the winding up of the affairs of the Company and the final distribution of its
assets. Upon the completion of the distribution of Company cash and property as
provided in this Section 8.2 in connection with the liquidation of the Company,
the Certificate and all qualifications of the Company as a foreign limited
liability company in jurisdictions other than the State of Delaware shall be
canceled and such other activities as may be necessary to terminate the Company
shall be taken by the liquidator.

(e) Notwithstanding any provision in this Agreement to the contrary, no Member
shall be obligated to restore a deficit balance in its Capital Account at any
time.

ARTICLE 9

TRANSFER OF INTERESTS

9.1 Limitation on Transfer.

(a) Except as provided in Section 9.2, no Member, nor its successors,
transferees or assigns, shall Transfer all or any portion of its Interest
without compliance with the terms and conditions of this Agreement and any
attempted Transfer of an Interest that is not made in accordance with this
Agreement shall be null and void and shall have no effect. In addition, and
subject to Section 9.2, without the prior consent of the Board of Managers, no
Member that is an Entity may cause or permit an interest, direct or indirect, in
itself to be Transferred, in a single transaction or series of related
transactions, if the Persons Controlling such Member prior to such Transfer
would cease to Control such Member following such Transfer. Any Transfer not
permitted hereby shall be null and void and shall have no effect. For purposes
of this Section 9.1(a), Transfers of interests in an Entity that is a
publicly-traded company shall be deemed not to constitute an indirect Transfer
of a Member.

(b) Notwithstanding that a Member has obtained the right to Transfer any
Interest in any manner provided in this Article 9, such Transfer shall not be
permitted unless and until (i) the purchaser, assignee, donee or transferee
thereof agrees in writing to take and accept such Interest subject to all of the
restrictions, terms and conditions contained in this Agreement, any Employment
Agreement or Award Letter, the same as if it were a signatory party hereto or
thereto and (ii) to the extent that the Capital Commitment associated with such
Transferred Interest, or portion thereof, has not been completely funded, such
purchaser, assignee, donee or transferee shall be required to demonstrate to the
Board of Managers, in its sole discretion, that such transferee has the
financial ability to fund the unfunded portion of such Capital Commitment. The
Company will not be required to recognize any permitted assignment of an
Interest until the instrument conveying such Interest has been delivered to the
Company.

(c) Notwithstanding anything to the contrary in this Article 9, no portion of an
Interest may be Transferred, and no Member that is an Entity may cause or permit
a direct or indirect interest in itself to be Transferred, if the Board of
Managers determines in good faith that any such Transfer could result in (i) a
termination of the Company pursuant to section 708(b)(1)(B) of the Code or
(ii) the classification of the Company as a publicly traded partnership under
section 7704 of the Code, unless the Board of Managers, it its sole discretion,
determines to waive the provisions of this Section 9.1(c).

 

56



--------------------------------------------------------------------------------

9.2 Permitted Transfers.

(a) The Transfer restrictions of Section 9.1(a) shall not apply to any Transfer
of Interests (i) by a Member to such Member’s Permitted Transferees (subject to
Section 9.2(b) and provided that Management Incentive Units will not be
transferrable without the written consent of the Board of Managers and then only
for estate planning purposes), (ii) in kind by an Institutional Investor through
a distribution to its partners or investors or to any partnership, corporation
or other entity all of the equity securities of which are beneficially owned
directly or indirectly by such Persons, (iii) by an Institutional Investor to an
Affiliate thereof, (iv) pursuant to a Drag-Along Notice, (v) consisting of
Common Units pursuant to a Tag-Along Notice, (vi) pursuant to any Final Exit
Event, (vii) pursuant to any Internal Restructure as described in Section 9.8,
(viii) pursuant to exercise of the Exaro II Jonah Option, (ix) approved by a
majority of the votes held by disinterested Managers, (x) consisting of Common
Units occurring on or following the third anniversary of the Effective Date or
(xi) by Exaro II Jonah to Beato, the Beato Family Trust or Atwood.

(b) A Permitted Transferee of any Interests that have been Transferred to such
Permitted Transferee in compliance with the provisions of this Article 9 shall
not be entitled to make any further Transfers in reliance upon this Section 9.2,
except for a Transfer of such Transferred Interests back to such original holder
or to another Permitted Transferee of such original holder or to a Person to
whom such Transfer is permitted by such original holder under this Section 9.2.
A Permitted Transferee must assume all of the obligations of the original holder
of the Interests under and agree to comply with the provisions of this Agreement
and must acknowledge that the Interests Transferred to such Permitted Transferee
shall be subject to the restrictions, obligations and remedies under this
Agreement with respect to Interests held by the original holder of such
Interests as if they were still held by such holder. If a Permitted Transferee
of Interests at any time ceases to be a Permitted Transferee of such original
holder, then such former Permitted Transferee shall promptly Transfer such
Transferred Interests back to such original holder or to another Permitted
Transferee of such original holder, and if the former Permitted Transferee fails
to make such a Transfer within 15 days of such former Permitted Transferee
ceasing to be a Permitted Transferee of such original holder, then the Company
may, at its option, cause the forfeiture of such Interests to the Company for no
consideration.

9.3 Right of First Refusal.

(a) Any Member who proposes to make a Transfer of Common Units (“Right of First
Refusal Units”) to a Person who is not a Permitted Transferee of such Member,
other than with respect to a Drag-Along Transaction or the related right of
first offer under Section 9.7, shall give written notice (the “Right of First
Refusal Notice”) to the Company and to each Eligible Investor setting forth the
purchase price and the terms and conditions upon which such selling Member is
proposing to Transfer Common Units. Thereafter, each Eligible Investor shall
have the right but not the obligation to purchase or otherwise acquire up to its
pro rata share of such Right of First Refusal Units (the “Right of First Refusal
Option”). The Eligible

 

57



--------------------------------------------------------------------------------

Investors may exercise such Right of First Refusal Option within 20 Business
Days of receiving the Right of First Refusal Notice (the “Right of First Refusal
Notice Period”), up to their respective pro rata share of the Right of First
Refusal Units, upon the terms and conditions and for the purchase price set
forth in the Right of First Refusal Notice. Those Eligible Investors who have
elected to purchase their full pro rata share and who have notified such selling
Member within the Right of First Refusal Notice Period that they desire to
purchase more than their full pro rata share of the Right of First Refusal Units
may purchase their respective pro rata share of any remaining balance of the
Right of First Refusal Units. After the expiration of the Right of First Refusal
Notice Period, the selling Member shall have the power to sell all of the Right
of First Refusal Units that have not been purchased to one or more third
parties, but only upon the terms and conditions and for the purchase price in
each case no less favorable to the selling Member than those set forth in the
Right of First Refusal Notice and subject to further compliance with
Section 9.6(b) regarding tag-along rights. In each case, the phrase “pro rata
share” as used in this Section 9.3(a) shall mean such Eligible Investor’s pro
rata share based on the Eligible Investor’s respective Fully-Funded Percentage
Interest.

(b) Each Potentially Restricted Member has notified the Company and the Members
that one or more laws, rules, regulations or government orders that may be
enacted in the future (including without limitation those promulgated under the
Dodd-Frank Wall Street Reform and Consumer Protection Act, as amended) could
limit the ability of a Potentially Restricted Member and/or its Affiliates from
directly or indirectly holding certain investments, including the Common Units
or any other Interests. In the event the effect of any such law, rule,
regulation or government order is later determined at any time by a Potentially
Restricted Member in its reasonable and good faith judgment (in such case such
Potentially Restricted Member shall submit an opinion of its internal counsel if
requested by the Company as to such determination) or by one of its regulators
to prohibit or restrain such Potentially Restricted Member from continuing to
hold Common Units or any other Interests, the Company and the Members hereby
acknowledge that such Potentially Restricted Member may, after complying with
the first refusal rights of Eligible Investors in Section 9.3(a), but without
the need to comply with the provisions of Section 9.6(b) regarding tag-along
rights or any other provision in this Agreement restricting such Potentially
Restricted Member’s legal right to Transfer its Common Units or any other
Interests, Transfer its Common Units and any other Interests held by such
Potentially Restricted Member to an unaffiliated third party.

9.4 Repurchase Option.

Each Employee Member and each Affiliate and Permitted Transferee of such
Employee Member that then holds any Interests (collectively. the “Repurchase
Interest Holders”) grants the Company or its nominee or assignee an option,
exercisable by the Board of Managers in its sole discretion, to repurchase all
or any portion of such Repurchase Interest Holders’ Interests (including any
Common Units and vested Management Incentive Units held by the Repurchase
Interest Holders after giving effect to any forfeiture thereof as provided in
this Agreement, any Employment Agreement or any Award Letter) (the “Repurchase
Interests”), for an amount equal to the Fair Market Value of the Repurchase
Interests pursuant to the terms and conditions set forth in this Section 9.4.
For purposes of this Section 9.4, Fair Market Value shall be determined based on
the assumption that the assets of the Company were liquidated for their fair
market

 

58



--------------------------------------------------------------------------------

value and the proceeds of such liquidation were distributed to the Members after
all debts and obligations of the Company were paid. The Fair Market Value shall
not take into account any discount for minority status or lack of liquidity.
Such option granted to the Company or its designee or assignee shall be
exercisable at any time during the 90-day period beginning on the date such
Employee Member’s employment is terminated for any reason (such option is
referred to herein as the “Repurchase Option” and the Fair Market Value of the
Repurchase Interests referred to herein as the “Repurchase Price”). The Board of
Managers and the Employee Member will attempt in good faith to agree on the
Repurchase Price of the Repurchase Interests as of the date on which the Board
of Managers, or its nominee or assignee, notifies the Repurchase Interest
Holders of its intent to exercise the Repurchase Option (the “Repurchase Option
Exercise Notice”). If (i) an agreement on the Repurchase Price is not reached
within 16 days after the date of the Repurchase Option Exercise Notice and
(ii) the Repurchase Interest Holders hold more than 150,000 vested Management
Incentive Units, then the Repurchase Price of the Repurchase Interests shall be
determined by a qualified independent appraiser to be mutually agreed upon by
such Employee Member and the Board of Managers, provided that if they are unable
to mutually agree on an appraiser within 10 days, the Company shall apply to the
American Arbitration Association (“AAA”) in Houston, Texas for an appraiser
having experience in the oil and natural gas industry and in private equity to
be appointed. In all other circumstances, the Repurchase Price shall be
determined by the Board of Managers in its reasonable judgment. The expenses of
any appraiser shall be borne 50% by the Company and 50% by the Employee Member,
and, if there is more than one Repurchase Interest Holder, then the 50% expense
allocation shall be apportioned among them according to their respective
Fully-Funded Percentage Interest (or MIU Percentages if all are not Common
Unitholders). Once the Repurchase Price has been determined, the Board of
Managers, or its nominee or assignee, will make an election whether or not to
purchase the Repurchase Interests by delivering written notice (the “Repurchase
Notice”) to the Repurchase Interest Holders within 30 days of the date that the
Repurchase Price has been determined. The Repurchase Notice shall set forth
(i) a date or time of not more than 60 days from the delivery date on which
closing of the purchase of the Repurchase Interest will occur and (ii) the
portion of the Repurchase Interest to be purchased. Notwithstanding the
foregoing provisions of this Section 9.4, if the Employee Member has an
Employment Agreement and the Employee Member terminated his or her employment
for Good Reason (as defined in any such Employment Agreement), then the
Repurchase Interest Holders may retain their Common Units by so notifying the
Company in writing within 10 days after receipt of the Repurchase Notice (the
“Retention Exercise Notice”). If the Company receives a timely Retention
Exercise Notice, then the Repurchase Notice shall apply only to vested
Management Incentive Units and the portion of the Repurchase Price attributed to
such vested Management Incentive Units. An Employee Member whose employment has
terminated and each Permitted Transferee of such Employee Member shall not
Transfer or attempt to Transfer its Repurchase Interests during the period in
which such option is exercisable or after the exercise of such option. Any
Transfer or attempted Transfer in violation of this Section 9.4 shall be null
and void, and the Company shall not record such Transfer on its books or treat
any such purported transferee of such Repurchase Interests as the owner of the
Repurchase Interests for any purpose. The Company may assign its rights under
this Section 9.4 to a party who has the financial ability to pay the full
purchase price in cash for the Repurchase Interests as provided herein, subject
to approval of the Board of Managers, excluding any Repurchase Interest Holder.
Any subsequent Transfer or attempted Transfer shall continue to be subject to
this Article 9. The

 

59



--------------------------------------------------------------------------------

exercise by the Company of the Repurchase Option and the other rights granted
under this Section 9.4 shall be determined on behalf of the Company by the Board
of Managers, excluding any Repurchase Interest Holder. The foregoing provisions
of this Section 9.4 are subject to the terms of any Employment Agreement or
Award Letter.

9.5 Transferees.

The transferee of any Interest that has been Transferred in compliance with the
provisions of this Article 9 shall be entitled to receive the share of Company
income, gains, losses, deductions, credits and distributions to which its
transferor would have been entitled with respect to such Interest; provided,
however, that such transferee shall not be so entitled and shall not become a
Member of the Company with respect to such Interest unless: (a) the instrument
of assignment so provides; (b) a majority of votes held by the Managers (other
than any Manager appointed by the transferor, if applicable), in its sole
discretion, consents to the admission of such transferee as a Member; provided,
consent of the Board of Managers under this clause (b) shall not be required if
such transferee is a Permitted Transferee of the transferor unless and until
such transferee is no longer a Permitted Transferee of the transferor (because,
for example, the transferor no longer Controls such transferee) in which case
such transferee shall be an assignee hereunder but not a Member (unless the
Board of Managers consents to the admission of such transferee at such time as a
Member); and (c) such transferee agrees in writing to be bound as a Member by
this Agreement. Upon becoming a Member, such transferee shall have all of the
rights and powers of, shall be subject to all of the restrictions applicable to,
shall assume all of the obligations of, and shall succeed to the status of, its
predecessor, and shall in all respects be a Member under this Agreement. Any
transferee of an Interest who is admitted to the Company as a Member shall be
considered for all purposes to be a Member of the same class as his transferor.
The use of the term “Member” in this Agreement shall be deemed to include any
such additional Members. Until such transferee is admitted as a Member pursuant
to this Section 9.5, (x) such transferee shall not be entitled to participate in
the management of the Company or to exercise any voting or other rights or
powers of a Member, except for the rights described in the first sentence of
this Section 9.5 and (y) the transferor Member shall continue to be a Member and
to be entitled to exercise any rights or powers of a Member with respect to the
Interest Transferred. A Permitted Transferee of any Investor Party in a transfer
designated in Section 9.2(a)(ii) and Section 9.2(a)(iii), and a transferee of
Potentially Restricted Member in a transfer designated in Section 9.3(b), shall
be admitted as a Member subject only to satisfaction of clause (c) hereof.

9.6 Drag-Along and Tag-Along Rights.

(a) Drag-Along Rights.

(i) Subject to the prior compliance with the provisions of Section 9.7 relating
to the right of first offer described therein, subsequent to the third
anniversary of the Effective Date and prior to a Final Exit Event or an Initial
Public Offering, if Common Unitholders holding in excess of 50% of the then
outstanding Common Units (the “Dragging Members”) propose to sell Control of the
Company to a non-Affiliate third-party by way of a merger, consolidation or
Transfer of Common Units or otherwise (any such transaction, a “Drag-Along
Transaction”), such Dragging Members shall have the right to require all (but
not less than all) of the other Members (each, a “Drag-Along

 

60



--------------------------------------------------------------------------------

Member”) to Transfer their Interests in such Drag-Along Transaction (without the
need for the Drag-Along Members’ approval) structured as a Transfer of Common
Units. Proceeds from a Drag-Along Transaction (A) may include proceeds that are
subject to earn-outs or similar arrangements and (B) will be distributed
consistent with Section 4.2, treating all unvested Management Incentive Units as
vested and distributing all Retained Amounts as if the Drag-Along Transaction
were a liquidation as described in Section 8.2. Notwithstanding the foregoing,
the proceeds received in a Drag-Along Transaction may not include consideration
other than cash or Marketable Securities unless the Drag-Along Transaction is
approved by Supermajority Member Approval.

(ii) The Dragging Members shall provide each Drag-Along Member notice of the
terms and conditions of such proposed Drag-Along Transaction (the “Drag-Along
Notice”) not later than 10 Business Days prior to the closing of the proposed
Drag-Along Transaction. The Drag-Along Notice shall contain a true and complete
copy of any and all available documents constituting the agreement to transfer
and, to the extent not set forth in the accompanying documents, the price
offered for the Interests, all information reasonably available to the Dragging
Members regarding the acquirer, all other material terms and conditions of the
proposed Drag-Along Transaction and, in the case of a proposed Drag-Along
Transaction in which the consideration payable for the Interests consists in
whole or in part of consideration other than cash, such information relating to
such other consideration as is reasonably available to the Dragging Members.
Each Drag-Along Member shall be required to participate in the Drag-Along
Transaction on the terms and conditions set forth in the Drag-Along Notice, this
Section 9.6(a) and Section 9.6(c). No Member shall have any dissenters’ or
appraisal rights in connection with the Drag-Along Transaction, and each Member
hereby releases, and will execute such further instrument as the Company
reasonably requests to further evidence the waiver of, such rights.

(iii) Within 5 Business Days following receipt of the Drag-Along Notice (the
“Drag-Along Notice Period”), each Drag-Along Member must deliver to such
Dragging Members (A) wire transfer instructions for payment of the purchase
price for the Interests to be sold in such Drag-Along Transaction and (B) all
other documents required to be executed in connection with such Drag-Along
Transaction. Each Member (other than the Institutional Investors) hereby makes,
constitutes, and appoints the Dragging Member holding the largest number of
Common Units among Dragging Members, as its true and lawful attorney in fact for
such person and in its name, place, and stead and for its use and benefit, to
sign, execute, certify, acknowledge, swear to, file and record any instrument
that is now or may hereafter be deemed necessary by the Company in its
reasonable discretion to carry out fully the provisions and the agreement,
obligations, and covenants of such Member in this Section 9.6(a) in the event
that such Member is or becomes a Drag-Along Member pursuant to this
Section 9.6(a). Each Member (other than the Institutional Investors) hereby
gives such attorney in fact full power and authority to do and perform each and
every act or thing whatsoever requisite or advisable to be done in connection
with such Member’s obligations and agreements as a Drag-Along Member pursuant to
this Section 9.6(a) as fully as such Member might or could do personally, and
hereby ratifies and confirms all that any such attorney in fact shall lawfully
do or cause to be done by virtue of the power of attorney granted hereby. The
power of attorney granted pursuant hereto is a special power of attorney,
coupled with an interest, and is irrevocable, and shall survive the bankruptcy,
insolvency, dissolution or cessation of existence of the applicable Member.

 

61



--------------------------------------------------------------------------------

(iv) If, at the end of the 90-day period after the date on which the Dragging
Members give the Drag-Along Notice (which 90-day period shall be extended if any
of the transactions contemplated by the Drag-Along Transaction are subject to
regulatory approval until the expiration of five Business Days after all such
approvals have been received, but in no event later than 120 days following the
delivery of the Drag-Along Notice), the Drag-Along Transaction has not been
completed on substantially the same terms and conditions set forth in the
Drag-Along Notice, the Drag-Along Members shall no longer be obligated to sell
their Interests pursuant to such Drag-Along Notice and the Dragging Members
shall return to each Drag-Along Member any documents in the possession of the
Dragging Members executed by or on behalf of such Drag-Along Member in
connection with the proposed Drag-Along Transaction.

(v) Concurrently with the consummation of the Drag-Along Transaction, Dragging
Members shall (A) notify the Drag-Along Members thereof, (B) cause the total
consideration for the Interests of the Drag-Along Members transferred pursuant
thereto to be remitted directly to the Drag-Along Members and (C) promptly after
the consummation of the Drag-Along Transaction, furnish such other evidence of
the completion and the date of completion of such transfer and the terms thereof
as may be reasonably requested by the Drag-Along Members.

(vi) Notwithstanding anything contained in this Section 9.6(a), there shall be
no liability on the part of the Dragging Members to the Drag-Along Members if
the transfer of the Interests pursuant to this Section 9.6(a) is not consummated
for whatever reason.

(vii) Notwithstanding anything contained in this Section 9.6(a), the obligations
of the Drag-Along Members to participate in a Drag-Along Transaction are subject
to the following conditions:

(A) upon the consummation of such Drag-Along Transaction, (1) all of the Members
participating therein will receive the same form of consideration (except as
provided in Section 9.6(c)) and (2) the aggregate consideration received by the
Members will be paid to the Members subject to the allocation provisions set
forth in Section 8.2(c);

(B) no Member participating therein shall be obligated to pay any expenses
incurred in connection with any unconsummated Drag-Along Transaction, and each
Member shall be obligated to pay only its pro rata share (based on the amount of
Interests disposed of) of expenses incurred in connection with a consummated
Drag-Along Transaction to the extent such expenses are incurred for the benefit
of all Members and are not otherwise paid by the Company or another person;

 

62



--------------------------------------------------------------------------------

(C) without the written consent of a Drag-Along Member, such Drag-Along Member
shall not be obligated with respect to (1) any representation or warranty other
than (x) a representation and warranty that relates solely to such Drag-Along
Member’s title to its Interests, and its authority and capacity to execute and
deliver the subject purchase and sale agreement or (y) a representation and
warranty that relates to the Company and its operations which each Member is
severally making to the seller (provided, that if such Member or an Affiliate of
such Member is not actively involved in the day to day operations of the
Company, any such representation shall be limited to such Member’s knowledge),
or (2) any indemnity obligation beyond a pro rata portion or in excess of the
gross proceeds received by a Drag-Along Member (in each case, based on the value
of consideration received by such Drag-Along Member in the Drag-Along
Transaction) of the indemnity obligations which obligate the Dragging Members
and all Drag-Along Members and then, such indemnity obligations shall be several
and not joint or (3) any other continuing obligation on such Drag-Along Member
in favor of any other person following the Drag-Along Transaction of such
Drag-Along Member’s Interests (other than obligations relating to
representations and warranties that relate solely to such Drag-Along Member and
not to any other Member or the indemnification obligation provided for in clause
(2) above); and

(D) no Drag-Along Member shall be obligated to consummate such Drag-Along
Transaction contemplated by the Drag-Along Notice with respect to its Interests
unless the Dragging Members consummate such Drag-Along Transaction with respect
to all (but not less than all) of their Interests on the terms and conditions
contemplated by the Drag-Along Notice.

(b) Tag-Along Rights.

(i) Subject to prior compliance with the provisions of Section 9.3(a) relating
to first refusal rights for the benefit of Eligible Investors, and prior to a
Final Exit Event or an Initial Public Offering, any Member (an “Initiating
Member”) who proposes to make a Transfer of Common Units to a Person who is not
a Permitted Transferee of such Member (other than a Transfer pursuant to
Section 9.3(b)) (a “Tag-Along Transaction”), shall give written notice (a
“Tag-Along Notice”) to all Common Unitholders setting forth the purchase price
and the terms and conditions of the Tag-Along Transaction. Thereafter, each
Common Unitholder shall have the right, but not the obligation, to elect to
participate in such Tag-Along Transaction with respect to its Common Units by
delivering written notice to the Initiating Member within 20 Business Days after
receipt of a Tag-Along Notice. If any such Common Unitholder elects to
participate in such proposed Tag-Along Transaction (each, a “Tagging Member”),
each Tagging Member will be entitled to participate in the Tag-Along Transaction
at the same time and on the same terms as the Initiating Member; provided that,
(A) each Tagging Member shall be entitled to sell up to the portion of Common
Units Transferred in such Tag-Along Transaction equal to its pro rata share
(based on each Tagging Member’s respective Fully-Funded Percentage Interest) of
all Common Units proposed to be Transferred in such Tag-Along Transaction (“Tag
Percentage”) and (B) the Initiating Member shall be

 

63



--------------------------------------------------------------------------------

entitled to sell the portion of its Common Units equal to its pro rata share
(based on the Initiating Member’s Fully-Funded Percentage Interest) of all of
the Common Units proposed to be Transferred in such Tag-Along Transaction plus
any portion of its Common Units that can be Transferred in such Tag-Along
Transaction in the event any Tagging Member elects to Transfer less than its Tag
Percentage.

(ii) The Tag-Along Notice shall contain a true and complete copy of any and all
available documents constituting the agreement to transfer and, to the extent
not set forth in the accompanying documents, shall identify the Common Units
proposed to be transferred, the price offered for such Common Units, all
information reasonably available to the Initiating Member regarding the person
to whom such Common Units are proposed to be transferred, all other material
terms and conditions of the proposed transfer and, in the case of an proposed
transfer in which the consideration payable for such Common Units consists in
whole or in part of consideration other than cash, such information relating to
such other consideration as is reasonably available to the Initiating Member.

(iii) From the date of its receipt of the Tag-Along Notice, each Tagging Member
shall have the right (a “Tag-Along Right”), exercisable by notice (the
“Tag-Along Response Notice”) given to the Initiating Member as follows:

(A) Each Tagging Member shall have the right to request that the Initiating
Member include in the proposed transfer its Tag Percentage. To be effective,
each Tagging Member’s Tag-Along Response Notice under this Section 9.6(b)(iii)
must be given within 20 Business Days after its receipt of the Tag-Along Notice.

(B) Each Tag-Along Response Notice shall include wire transfer instructions for
payment of the purchase price for the Common Units to be sold in such Tag-Along
Transaction. Each Tagging Member that exercises its Tag-Along Rights hereunder
shall deliver to the Initiating Member, with its Tag-Along Response Notice, all
documents required to be executed in connection with such Tag-Along Transaction.
Each Member (other than the Institutional Investors) hereby makes, constitutes
and appoints the Initiating Member holding the largest number of Common Units
among the Initiating Members, as its true and lawful attorney in fact for it and
in its name, place, and stead and for its use and benefit, to sign, execute,
certify, acknowledge, swear to, file and record any instrument that is now or
may hereafter be deemed necessary by the Company in its reasonable discretion to
carry out fully the provisions and the agreements, obligations and covenants of
such Member in this Section 9.6(b). Each Tagging Member (other than the
Institutional Investors) hereby gives such attorney in fact full power and
authority to do and perform each and every act or thing whatsoever requisite or
advisable to be done in connection with such Member’s obligations and agreements
as a Tagging Member as fully as such Member might or could do personally, and
hereby ratifies and confirms all that any such attorney in fact shall lawfully
do or cause to be done by virtue of the power of attorney granted hereby. The
power of attorney granted pursuant hereto is a special power of attorney,
coupled with an interest, and is irrevocable, and shall survive the bankruptcy,
insolvency, dissolution or cessation of existence of the applicable Member.

 

64



--------------------------------------------------------------------------------

(iv) If, at the end of the 90-day period after delivery of the Tag-Along
Response Notice (which 90-day period shall be extended if any of the
transactions contemplated by the Tag-Along Transaction are subject to regulatory
approval until the expiration of five Business Days after all such approvals
have been received, but in no event later than 120 days following receipt by the
Initiating Member of the Tag-Along Response Notice), the Initiating Member has
not completed the transfer of its Common Units on substantially the same terms
and conditions set forth in the Tag-Along Notice, the Initiating Member shall
(A) return to each Tagging Member all documents in the possession of the
Initiating Member executed by the Tagging Members in connection with the
proposed Tag-Along Transaction and (B) not conduct any transfer of its Common
Units without again complying with this Section 9.6(b).

(v) Concurrently with the consummation of the Tag-Along Transaction, the
Initiating Member shall (A) notify the Tagging Members thereof, (B) cause the
total consideration for the Common Units of the Tagging Members transferred
pursuant thereto to be remitted directly to the Tagging Member and (C) promptly
after the consummation of the Tag-Along Transaction, furnish such other evidence
of the completion and the date of completion of such transfer and the terms
thereof as may be reasonably requested by the Tagging Members.

(vi) If at the termination of the Tag-Along Notice Period any other Member shall
not have elected to participate in the Tag-Along Transaction, such other Member
shall be deemed to have waived its rights under this Section 9.6(b) with respect
to the transfer of its Common Units pursuant to such Tag-Along Transaction.

(vii) Notwithstanding anything contained in this Section 9.6(b), there shall be
no liability on the part of the Initiating Member to the Tagging Members if the
Tag-Along Transaction pursuant to this Section 9.6(b) is not consummated for
whatever reason. Whether to effect a transfer of Common Units by the Initiating
Member is in the sole and absolute discretion of the Initiating Member.

(viii) Notwithstanding anything contained in this Section 9.6(b), the rights and
obligations of the other Members to participate in a Tag-Along Transaction are
subject to the following conditions:

(A) upon the consummation of such Tag-Along Transaction and except as provided
in Section 9.6(c), all of the Members participating therein will receive the
same form of consideration;

(B) no Member participating therein shall be obligated to pay any expenses
incurred in connection with any unconsummated Tag-Along Transaction, and each
such Member shall be obligated to pay only its pro rata share (based on the
amount of the purchase price received) of expenses incurred in connection with a
consummated Tag-Along Transaction to the extent such expenses are incurred for
the benefit of all such Members and are not otherwise paid by the Company or
another person;

 

65



--------------------------------------------------------------------------------

(C) a Tagging Member may not, without the written consent of such Tagging
Member, be obligated with respect to (1) any representation or warranty other
than (x) a representation and warranty that relates solely to such Tagging
Member’s title to its Common Units, and its authority and capacity to execute
and deliver the subject purchase and sale agreement or (y) a representation and
warranty that relates to the Company and its operations which each Member is
severally making to the seller (provided, that if such Member or an Affiliate of
such Member is not actively involved in the day to day operations of the Company
or serving on the Board of Managers, any such representation shall be limited to
such Member’s knowledge), (2) any indemnity obligation beyond a pro rata portion
or in excess of the gross proceeds received by a Drag-Along Member (in each
case, based on the value of consideration received by such Tagging Member in the
Tag-Along Transaction) of the indemnity obligations which obligate the
Initiating Member and all Tagging Members and then, such indemnity obligations
shall be several and not joint or (3) any other continuing obligation on such
Tagging Member in favor of any other person following the Tag-Along Transaction
of such Tagging Member’s Common Units (other than obligations relating to
representations and warranties that relate solely to such Tagging Member and not
to any other Member or the indemnification obligation provided for in clause
(2) above); and

(D) no Tagging Member shall be obligated to consummate such Tag-Along
Transaction contemplated by the Tag-Along Notice with respect to its Common
Units unless the Initiating Member consummates such Tag-Along Transaction with
respect to its Common Units on the terms and conditions contemplated by the
Tag-Along Notice.

(c) Non-Accredited Investors. If any Transfer described in Section 9.6(a) or
Section 9.6(b) involves the issuance of any stock or other equity consideration
in a transaction not involving a public offering and any Member otherwise
entitled to receive consideration in such transaction is not an accredited
investor (as defined under Rule 501 of Regulation D of the Securities Act), then
the Investor Parties may require each Member that is not an accredited investor
(i) to receive solely cash in such transaction, (ii) to otherwise be cashed out
(by redemption or otherwise) by the Company or any other Member immediately
prior to the consummation of such transaction and/or (iii) to appoint a
purchaser representative (as contemplated by Rule 506 of Regulation D of the
Securities Act) selected by the Company, with the intent being that such Member
that is not an accredited investor receive substantially the same value that
such Member would have otherwise received had such Member been an accredited
investor.

 

66



--------------------------------------------------------------------------------

9.7 Right of First Offer.

(a) After the third anniversary of the Effective Date and prior to a Final Exit
Event or an Initial Public Offering, if one or more Dragging Members proposes to
effect a Drag-Along Transaction (such Dragging Member(s), individually or
collectively as the case may be, the “ROFO Initiator”), then, prior to engaging
in any discussions with any third party regarding a Drag-Along Transaction, the
ROFO Initiator must comply with the remaining provisions of this Section 9.7.

(b) The ROFO Initiator first must deliver a notice to the other Common
Unitholders stating its bona fide intention to effect a Drag-Along Transaction
(the “ROFO Notice”). On or prior to the 60th day after receipt of the ROFO
Notice, each Common Unitholder receiving a ROFO Notice will have the right, but
not the obligation, to offer, by written notice to the ROFO Initiator and all
other Common Unitholders (each Common Unitholder that makes such an offer, a
“ROFO Offeror”), to purchase all, but not less than all, of the Common Units
then held by all of the other Common Unitholders (including the ROFO Initiator),
which offer shall include a cash purchase price per Common Unit (the “ROFO Offer
Price”) and other terms and conditions (the “ROFO Offer”).

(c) The ROFO Initiator will have 180 days following the last day to make a ROFO
Offer (such 180th day, the “ROFO Consummation Deadline”) to (i) accept and
consummate the ROFO Offer from the ROFO Offeror that offers the highest ROFO
Offer Price or (ii) consummate a Drag-Along Transaction for consideration per
Common Unit equal to at least 105% of the highest ROFO Offer Price and on other
terms (taken as a whole) reasonably determined by the ROFO Initiator to be no
less favorable to the ROFO Initiator than those contained in the ROFO Offer that
offers the highest ROFO Offer Price.

(d) If the ROFO Initiator (i) receives one or more ROFO Offers, (ii) fails to
consummate the ROFO Offer that offers the highest ROFO Offer Price prior to
expiration of the ROFO Consummation Deadline and (iii) fails to consummate a
Drag-Along Transaction prior to the expiration of the ROFO Consummation
Deadline, then the ROFO Initiator cannot, individually or collectively, again
cause a transaction that would permit any Common Unit holders to invoke the
provisions of this Section 9.7 prior to the first anniversary of the ROFO
Notice.

9.8 Internal Restructure.

(a) Subject to the consent of the Board of Managers in accordance with Article
5, at any time, the Company may effect an Internal Restructure on such terms as
the Board of Managers in the exercise of its reasonable discretion deems
advisable. Each Member agrees that it will consent to and raise no objections to
an Internal Restructure; provided that (i) the Internal Restructure is
undertaken in a manner that results in the Members continuing to have
substantially the same direct or indirect ownership of the Company’s assets in
place prior to the Internal Restructure, (ii) the Internal Restructure preserves
the relative economic interests, preferences, priorities and designations of the
Members in the Company or any entity that succeeds to the Company in such
Internal Restructure transaction and (iii) such Member determines, based on
written advice of counsel, that the Internal Restructure does not have a
reasonable risk of having a material adverse legal, regulatory, tax or
accounting effect on such Member. Each Member hereby agrees that it will execute
and deliver all agreements, instruments and documents as are required, in the
reasonable judgment of the Board of Managers, to be executed by such Member in
order to consummate the Internal Restructure

 

67



--------------------------------------------------------------------------------

while continuing in effect, to the extent consistent with such Internal
Restructure, the terms and provisions of this Agreement, including those
provisions granting the Board of Managers authority to manage the affairs of the
Company, granting certain persons the right to nominate and cause the election
of Managers, governing transfers of interests in the Company or other equity
securities and indemnification.

(b) The Members acknowledge that an Internal Restructure may be undertaken in
connection with other events, such as an Initial Public Offering or an
acquisition of another business or entity and, if so determined by the Board of
Managers, such Internal Restructure shall be deemed completed immediately before
any such event.

(c) The Members acknowledge that, to engage in an Initial Public Offering, it
may be necessary or advisable for the Company to merge or convert into a
Delaware corporation or such other entity as may be determined by the Board of
Managers (a “Conversion”). Accordingly, if the Board of Managers determines it
to be in the best interests of the Company to engage in an Initial Public
Offering and to effect a Conversion, the Members agree that the Company’s
capital structure shall be restructured in the manner described in this
Section 9.8 and the Members shall vote and take all other action necessary in
order to effect such Conversion. In connection with a Conversion, all Membership
Interests of the Company (the “Old Interests”) will be exchanged for common
stock of the surviving corporation (the “Conversion Consideration”), with
unvested Management Incentive Units being exchanged for restricted common stock
of the surviving corporation that is subject to vesting. In determining the
portion of the Conversion Consideration to be exchanged for the Old Interests,
the Company shall determine what portion of the Conversion Consideration would
have been distributed among all of the holders of the Old Interests if the
Company’s sole asset consisted of the Conversion Consideration and the Company
distributed the Conversion Consideration in the same manner distributions would
have been made in a complete liquidation of the Company taking into account the
various rights, preferences and designations governing the Old Interests (which
rights, preferences and designations are set forth in this Agreement, each as
they may exist before the Conversion). Once the Company determines the portion
of the Conversion Consideration that would have been distributed to each class
or series of Old Interests if the Company had been liquidated immediately before
the Conversion, the Board of Managers will then determine the exchange ratio of
the Old Interest into common shares of the surviving corporation.

(d) Upon the consummation of an Internal Restructure, the surviving entity or
entities shall assume or succeed to all of the outstanding debt and other
liabilities and obligations of the Company. To the extent practicable, the
governing instruments of the surviving entity shall incorporate the governance
provisions of this Agreement. All Members shall take such actions as may be
reasonably required and otherwise cooperate in good faith with the Company in
connection with consummating an Internal Restructure including a Conversion
including voting for or consenting thereto.

(e) In connection with an Internal Restructure for purposes of an initial public
offering, if any Institutional Investor or its limited partners or investors has
a structure involving ownership of all or a portion of its interests in the
Company, directly or indirectly, through one or more single purpose entities (a
“Blocker Corporation”), at the request of any

 

68



--------------------------------------------------------------------------------

such Institutional Investor, the Company will use commercially reasonable
efforts to merge any such Blocker Corporation into the entity that will be the
registrant in an initial public offering in a tax-free reorganization (if such
registrant is taxed as an association and not as a partnership) or otherwise
structure the transaction so that the Blocker Corporation is not subject to a
level of corporate tax on an initial public offering or subsequent dividend
payments or sales of stock, so long as the foregoing could not reasonably be
expected to result in any costs or liabilities that are not indemnified or
reimbursed by the stockholders or Affiliates of the Blocker Corporation or other
adverse effects (other than de minimis adverse effects) to the Company or any of
the Members (other than to the Blocker Corporation).

ARTICLE 10

RELATIONSHIP OF MEMBERS, MANAGERS, OFFICERS, THE COMPANY AND

OTHERS

10.1 Duties of Members, Managers and Officers.

(a) Members. To the fullest extent permitted by applicable Law and
notwithstanding any provision of this Agreement to the contrary, no Member, in
its capacity as a Member, shall have any duty, fiduciary or otherwise, to the
Company, any other Member, any Manager or any other Person in connection with
the business and affairs of the Company or any consent or approval given or
withheld pursuant to this Agreement, other than the implied contractual covenant
of good faith and fair dealing implied by the Act. Notwithstanding anything in
this Agreement to the contrary, each of the Company and the Members acknowledges
and agrees that each Member, in its capacity as a Member, may decide or
determine any matter subject to such Member’s approval pursuant to any provision
of this Agreement in such Member’s sole and absolute discretion, and in making
such decision or determination such Member shall have no duty, fiduciary or
otherwise, to the Company, any other Member, any Manager or any other Person, it
being the intent of all Members that each Member, in its capacity as a Member,
has the right to make such determination solely on the basis of such Member’s
own interests without the need to give any consideration to any other interests
or factors whatsoever. Each of the Company and each Member hereby agrees that
any claims against, actions, rights to sue, other remedies or other recourse to
or against the Members or any of their respective Affiliates for or in
connection with any such decision or determination in each case whether arising
in common law or equity or created by rule of law, statute, constitution,
contract (including this Agreement) or otherwise, are in each case expressly
released and waived by the Company and each Member, to the fullest extent
permitted by law, as a condition of, and as part of the consideration for, the
execution of this Agreement and any related agreement, and the incurrence by the
Members of the obligations provided in this Agreement and any related agreement,
unless there has been a final and non-appealable judgment entered by a court of
competent jurisdiction determining that, in respect of such decision or
determination, and taking into account the acknowledgments and agreements set
forth in this Agreement, such Member engaged in a bad faith violation of the
implied contractual covenant of good faith and fair dealing.

 

69



--------------------------------------------------------------------------------

(b) Member Managers. To the fullest extent permitted by applicable Law and
notwithstanding any provision of this Agreement to the contrary, each of the
Managers designated by an Institutional Investor (a “Member Manager”), in such
Person’s capacity as a Manager, shall serve in such capacity to represent the
interests of the Member or group of Members that designated such Manager and
shall be entitled to consider only such interests (including the interests of
the Member or group of Members that designated such Manager) and factors
specified by the Member or group of Members that designated such Manager, and
shall have no fiduciary or other duties to the Company, any other Member, any
other Manager or any other Person in connection with the business and affairs of
the Company or any consent or approval given or withheld pursuant to this
Agreement, other than the implied contractual covenant of good faith and fair
dealing.

(c) Company Managers. To the fullest extent permitted by applicable Law and
notwithstanding any provision of this Agreement to the contrary, each of the
Managers other than any Member Manager (a “Company Manager”), in such Person’s
capacity as a Manager, shall have no fiduciary or other duties to the Company,
any Member, any other Manager or any other Person in connection with the
business and affairs of the Company or any consent or approval given or withheld
pursuant to this Agreement, other than the implied contractual covenant of good
faith and fair dealing.

(d) Officers. To the fullest extent permitted by applicable law and
notwithstanding any provision of this Agreement to the contrary, each of the
Officers, in such Person’s capacity as an Officer, shall have the same fiduciary
duties that an Officer of the Company would have if the Company were a
corporation organized under the laws of the State of Delaware, and the Company
and the Members shall have the same rights and remedies in respect of such
duties as if the Company were a corporation organized under the Laws of the
State of Delaware and the Members were its stockholders.

10.2 Liability and Indemnification.

(a) Liability. To the maximum extent permitted by applicable Law, no Member
Covered Person or Manager Covered Person will be liable to the Company, any
Member or any other Person for losses sustained or liabilities incurred as a
result of any act or omission, including any breach of a duty (fiduciary or
otherwise), that such Covered Person may have taken or omitted with respect to
the Company, such other Member, or such other Person, unless there has been a
final and non-appealable judgment entered by a court of competent jurisdiction
determining that, in respect of such act or omission, and taking into account
the acknowledgments and agreements set forth in this Agreement, such Member
Covered Person or Manager Covered Person engaged in a bad faith violation of the
implied contractual covenant of good faith and fair dealing.

(b) Member Covered Person and Manager Covered Person Indemnification. Each
Member Covered Person and each Manager Covered Person shall be indemnified and
held harmless by the Company (but only to the extent of the Company’s assets),
to the fullest extent permitted by applicable Law, from and against any and all
losses, liabilities and expenses (including taxes; penalties; judgments; fines;
amounts paid or to be paid in settlement; costs of investigation and
preparations; and reasonable fees, expenses and disbursements of attorneys (as
incurred), whether or not the dispute or proceeding involves the Company or any
Manager or Member) incurred or suffered by any such Member Covered Person or
Manager Covered Person, as applicable, in connection with the activities of the
Company or its Subsidiaries;

 

70



--------------------------------------------------------------------------------

provided that, such Member Covered Person or Manager Covered Person, as
applicable, shall not be so indemnified and held harmless if there has been a
final and non-appealable judgment entered by a court of competent jurisdiction
determining that, in respect of the matter for which such Member Covered Person
or Manager Covered Person, as applicable, is seeking indemnification or seeking
to be held harmless hereunder, and taking into account the acknowledgments and
agreements set forth in this Agreement, such Member Covered Person or Manager
Covered Person, as applicable, engaged in a bad faith violation of the implied
contractual covenant of good faith and fair dealing implied by the Act. A Member
Covered Person or Manager Covered Person shall not be denied indemnification in
whole or in part under this Section 10.2(b) because such Member Covered Person
or Manager Covered Person had an interest in the transaction with respect to
which the indemnification applies if the transaction was otherwise permitted by
the terms of this Agreement.

(c) Officer Covered Person Indemnification. Each Officer Covered Person shall be
indemnified and held harmless by the Company (but only to the extent of the
Company’s assets), to the fullest extent permitted by applicable Law, as if the
Company were a corporation organized under the laws of the State of Delaware and
to the fullest extent permitted under Section 145 of the General Corporation Law
of the State of Delaware as in effect on the Effective Date (but including any
expansion of rights to indemnification thereunder from and after the Effective
Date), from and against any and all losses, liabilities and expenses (including
taxes; penalties; judgments; fines; amounts paid or to be paid in settlement;
costs of investigation and preparations; and reasonable fees, expenses and
disbursements of attorneys (as incurred), whether or not the dispute or
proceeding involves the Company or any Manager, Member or Officer) incurred or
suffered by any such Officer Covered Person in connection with the activities of
the Company or its Subsidiaries. An Officer Covered Person shall not be denied
indemnification in whole or in part under this Section 10.2(c) because such
Officer Covered Person had an interest in the transaction with respect to which
the indemnification applies if the transaction was otherwise permitted by the
terms of this Agreement.

(d) Good Faith Reliance. A Covered Person shall be fully protected in relying in
good faith, and shall incur no liability in acting or refraining from acting,
upon the records of the Company and upon such resolutions, certificates,
instruments, information, opinions, reports, statements, notices, requests,
consents, orders, bonds, debentures, signatures or writings reasonably believed
by it to be genuine and presented to the Company, and may rely on a certificate
signed by an officer, agent or representative of, any Person as to matters the
Covered Person reasonably believes are within the professional or expert
competence of such Person and who has been selected with reasonable care by or
on behalf of the Company, including such documents, certificates, information,
opinions, reports or statements as to the value and amount of the assets,
liabilities, income, loss or any other facts pertinent to the existence and
amount of assets from which distributions to Members might properly be paid, in
each case, unless (i) in the case of a Member Covered Person or a Manager
Covered Person, there has been a final and non-appealable judgment entered by a
court of competent jurisdiction determining that, in respect of such reliance,
action or inaction, such Member Covered Person or Manager Covered Person acted
in bad faith, or (ii) in the case of an Officer Covered Person, there has been a
final and non-appealable judgment entered by a court of competent jurisdiction
determining that, in respect of such reliance, action or inaction, such Officer
Covered Person acted in bad faith, engaged in fraud or willful misconduct or, in
the case of a criminal matter, acted with knowledge that such Officer Covered
Person’s conduct was unlawful.

 

71



--------------------------------------------------------------------------------

(e) Advancement of Expenses. The Company shall advance to a Covered Person the
reasonable, documented expenses incurred by such Covered Person for which such
Covered Person could reasonably be expected to be entitled to indemnification
under this Agreement in defending any civil, criminal, administrative or
investigative action, suit or proceeding in advance of the final disposition of
such action, suit or proceeding upon receipt by the Company of the written
affirmation of such Covered Person of its good faith belief that it is entitled
to indemnification hereunder and an undertaking by such Covered Person to repay
any such advances if it is subsequently determined that such Covered Person is
not entitled to be indemnified hereunder.

(f) Priority of Certain Third-Party Indemnification Rights. The Company and each
of the Members hereby acknowledges that certain of the Covered Persons
(“Third-Party Indemnitees”) have certain rights to indemnification, advancement
of expenses or insurance provided by each Institutional Member or certain of its
Affiliates (collectively, the “Third-Party Indemnitors”). The Company hereby
agrees, and the Members hereby acknowledge, that: (i) to the extent legally
permitted and as required by the terms of this Agreement and the Certificate (or
by the terms of any other agreement between the Company and a Third-Party
Indemnitee), (A) the Company is the indemnitor of first resort (i.e., its
obligations to each Third-Party Indemnitee are primary and any obligation of the
Third-Party Indemnitors to advance expenses or to provide indemnification for
the same expenses or liabilities incurred by any Third-Party Indemnitee are
secondary) and (B) the Company shall be required to advance the full amount of
expenses incurred by any Third-Party Indemnitee and shall be liable for the full
amount of all expenses, judgments, penalties, fines and amounts paid in
settlement, without regard to any rights that a Third-Party Indemnitee may have
against the Third-Party Indemnitors and (ii) the Company irrevocably waives,
relinquishes and releases the Third-Party Indemnitors from any and all claims
for contribution, subrogation or any other recovery of any kind in respect of
any of the matters described in clause (i) of this sentence for which any
Third-Party Indemnitee has received indemnification or advancement from the
Company. The Company further agrees that no advancement or payment by the
Third-Party Indemnitors on behalf of any Third-Party Indemnitee with respect to
any claim for which an Third-Party Indemnitee has sought indemnification from
the Company shall affect the foregoing and that the Third-Party Indemnitors
shall have a right of contribution and/or be subrogated to the extent of such
advancement or payment to all of the rights of recovery of such Third-Party
Indemnitee against the Company. The Company and each Member agree that the
Third-Party Indemnitors are express third party beneficiaries of the terms of
this Section 10.2(e).

(g) Indemnification Rights Cumulative. The rights to indemnification and
advancement of expenses provided by this Section 10.2 shall be in addition to
any other rights to which a Covered Person may be entitled under any agreement,
as a matter of Law or otherwise, both as to actions in such Covered Person’s
capacity as a Covered Person hereunder and as to actions in any other capacity,
and shall continue as to a Covered Person who has ceased to serve in such
capacity as a Covered Person and shall inure to the benefit of the heirs,
successors, assigns and administrators of such Covered Person.

 

72



--------------------------------------------------------------------------------

(h) Multiple Rights to Indemnification. Any Covered Person shall be entitled to
be indemnified for any loss, liability or expense (including taxes; penalties;
judgments; fines; amounts paid or to be paid in settlement; costs of
investigation and preparations suffered by any such Person; and fees, expenses,
and disbursements of attorneys, whether or not the dispute or proceeding
involves the Company or any Manager or Member) to the greatest extent that such
Covered Person is entitled to indemnification for the capacity in which such
Covered Person served with respect to such matters under this Agreement.

10.3 Procedure for Indemnification; Company Obligations; Indemnification Rights.

(a) Written Request for Indemnification. Any indemnification or advance of
expenses under this Article 10 shall be made only against a written request
therefore submitted by or on behalf of the Person seeking such indemnification
or advance. All expenses (including reasonable attorneys’ fees) incurred by such
Person in connection with successfully establishing such Person’s right to
indemnification or advance of expenses under this Article 10, in whole or in
part, shall also be indemnified by the Company.

(b) Consultation with Legal Counsel. Each Covered Person may consult with
outside legal counsel approved by the Company, which approval shall not be
unreasonably withheld, and any action or omission taken or suffered reasonably
and in good faith in reliance and accordance with the written opinion or advice
of such counsel will be conclusive evidence that such action or omission was not
a violation of such Covered Person’s implied covenant of good faith and fair
dealing implied by the Act.

(c) No Presumption. Unless there is a specific finding that (i) in the case of a
Member Covered Person or Manager Covered Person, such Covered Person’s actions
constituted a bad faith violation of such Covered Person’s implied covenant of
good faith and fair dealing or (ii) in the case of an Officer Covered Person,
such Officer Covered Person’s actions constituted a violation of Section 145 of
the General Corporation Law of the State of Delaware (or, in any such case,
where any such finding is an essential element of a judgment or order), the
termination of any action, suit or proceeding by judgment, order or settlement,
or upon a plea of nolo contendere or its equivalent, will not, of itself, create
a presumption for the purposes of this Section 10.3(c) as to whether or not
(A) in the case of such Member Covered Person or Manager Covered Person, as
applicable, committed a violation of any such implied covenant of good faith and
fair dealing or (B) in the case of such Officer Covered Person, committed a
violation of Section 145 of the General Corporation Law of the State of
Delaware.

(d) Company Obligations. The obligations of the Company to the Covered Persons
provided in this Agreement or arising under Law are solely the obligations of
the Company, and no personal liability whatsoever shall attach to, or be
incurred by, any Covered Person or any Member for such obligations, to the
fullest extent permitted by Law. Where the foregoing provides that no personal
liability shall attach to or be incurred by a Covered Person, any claims against
or recourse to such Covered Person for or in connection with such liability,
whether arising in common law or equity or created by rule of law, statute,
constitution, contract or otherwise, are expressly released and waived under
this Agreement, to the fullest extent permitted by Law, as a condition of, and
as part of the consideration for, the execution of this Agreement and any
related agreement, and the incurring by the Company of the obligations provided
in such agreements.

 

73



--------------------------------------------------------------------------------

(e) Successors, Assigns, Etc. The provisions of this Article 10 will inure to
the benefit of the successors, assigns, heirs, and personal representatives of
the Indemnified Persons.

(f) Notification. The Board will promptly notify the Members of any payment made
by the Company to any Covered Person in respect of indemnification pursuant to
this Article 7 in connection with any settlement, judgment, order or plea of
nolo contendere made by such Covered Person.

10.4 Amendment, Modification or Repeal.

Any amendment, modification or repeal of any provision of this Article 10 shall
be prospective only and shall not in any way affect the limitations on the
liability or indemnification of any Covered Person under such provisions as in
effect immediately prior to such amendment, modification or repeal with respect
to claims arising from or relating to matters occurring, in whole or in part,
prior to such amendment, modification or repeal, regardless of when such claims
may arise or be asserted without the written consent of such Covered Person.

ARTICLE 11.

MISCELLANEOUS

11.1 Notices.

Any and all notices, consents or demands permitted or required to be made under
this Agreement shall be in writing, signed by the Person giving such notice or
demand and shall be delivered solely (i) by hand (with signed confirmation of
receipt), (ii) by overnight mail (with signed confirmation of receipt), or
(iii) by registered or certified mail, return receipt requested. All such
notices or demands shall be deemed delivered, as applicable: (a) on the date of
the personal delivery; (b) on the next Business Day for overnight mail; or
(c) on the date of the signed receipt for registered or certified mail. Such
notices or communications to be sent to a Member shall be given to such Member
at the address given for such Member on Exhibit A-1. Such notices or
communications to be sent to the Company shall be given at the following
address: 1800 Bering Drive, Suite 540, Houston, Texas 77057. Any party hereto
may designate any other address in substitution for the foregoing address to
which such notice shall be given by five days’ notice duly given hereunder to
the other parties.

11.2 Governing Law and Venue.

This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, without giving effect to any Delaware choice of law
principles that might indicate the applicability of the laws of any other
jurisdiction. THE MEMBERS CONSENT TO THE EXCLUSIVE PERSONAL JURISDICTION OF THE
CHANCERY COURT OF THE STATE OF DELAWARE.

 

74



--------------------------------------------------------------------------------

11.3 Waiver of Action for Partition.

Each of the Members irrevocably waives during the term of the Company any right
that such Member may have to maintain an action for partition with respect to
the property of the Company.

11.4 Successors and Assigns.

This Agreement shall be binding upon and shall inure to the benefit of the
Members and their respective permitted heirs, legal representatives, successors
and assigns.

11.5 Amendment.

(a) The Board of Managers may amend any provision of this Agreement or the
Certificate, and execute, swear to, acknowledge, deliver, file and record
whatever documents may be required, in connection therewith, to reflect:

(i) a change in the name of the Company, in the registered office or registered
agent of the Company or in the location of the principal place of business of
the Company;

(ii) the admission or substitution of Members as provided in this Agreement or a
change in their Capital Commitments as contemplated by this Agreement;

(iii) a change that the Board of Managers has determined is reasonable and
necessary or appropriate to qualify or register, or continue the qualification
or registration of, the Company as a limited liability company (or an entity in
which the Members have limited liability) under the laws of any state or a
change that is necessary or advisable in the opinion of the Board of Managers to
ensure that the Company will not be treated as an association taxable as a
corporation for federal income tax purposes; or

(iv) a change that the Board of Managers has determined is reasonable and
necessary or appropriate in order to achieve the business, economic and tax
objectives of the Company or in order to conform to applicable State law, custom
or practice.

(b) If an Institutional Investor notifies the Company that the provisions of
this Agreement should be amended to preserve the qualification of such Investor
as a “venture capital operating company” (as defined by the regulations issued
by the United States Department of Labor at Section 2510.3-101 of Part 2510 of
Chapter XXV, Title 29 of the United States Code of Federal Regulations (or any
similar successor statute)) or otherwise to ensure that the assets of such
Institutional Investor are not “plan assets” for purposes of the Employee
Retirement Income Security Act of 1974, as amended (or any similar successor
statute), then the Company shall amend this agreement with an instrument
executed by the Company and such Institutional Investor without the consent of
any other party hereto (a “VCOC Amendment”) as long as such amendment will not
adversely affect the rights of any other Member.

(c) Other than amendments adopted pursuant to Section 11.5(a) and
Section 11.5(b), this Agreement and the Certificate may be amended only by
approval of the Board of Managers and Supermajority Member Approval; provided
that, any amendment to reflect the

 

75



--------------------------------------------------------------------------------

admission or withdrawal of one or more Members may be made without the necessity
of any further agreement or vote pursuant to this Section 11.5; provided further
that, any amendment which disproportionately and adversely affects the rights of
any Members, in their capacity as holders of a specific series or class of
Interests, other than in a de minimis, non-economic respect, compared to other
Members in their capacities as the holders of the same or any other series or
class of Interests shall also require the prior written consent of each of the
Members so disproportionately and adversely affected; and provided further that
any amendment that either increases the Capital Commitment of a Member or waives
the limited liability of a Member shall also require the prior written consent
of such Member; and provided further that any amendment to Sections 1.9
[Alternative Investment Structure], Section 3.8 [Non-Voting Interests],
Section 5.2(g) [Board Observers], Section 6.4 [Area of Mutual Interest],
Section 7.5 [Confidentiality] (only with respect to matters therein that affect
solely Wells Fargo or Union Bank), Section 9.3(b) [Potentially Restricted Member
Transfer Right] and this Section 11.5(c) (only with respect to matters therein
that affect solely Wells Fargo or Union Bank) shall also require the prior
written consent of Wells Fargo and Union Bank. For the avoidance of doubt,
(i) any such amendment made in connection with the authorization or issuance by
the Company of additional Interests having such rights, designations and
preferences (including with respect to distributions) ranking senior or junior
to, or pari passu with, Common Units, Management Incentive Units or any other
series or class of Interests shall require only the approval of the Board of
Managers and Supermajority Investor Approval and that such amendment shall not
be deemed an alteration or change to the rights, obligations, powers or
preferences of any series or class of Interests and (ii) any such amendment
which changes the relative proportions of any distributions to be received by
the Common Unitholders (on the one hand) and the Management Incentive Members
(on the other hand) in any Tier set forth in Section 4.2(a) shall also require
the prior written consent of the Management Incentive Members holding a majority
of the Management Incentive Units.

11.6 Counterparts.

This Agreement may be executed in multiple counterparts that, when taken
together, shall constitute one instrument.

11.7 No Waiver.

The failure of any Member to insist upon strict performance of a covenant
hereunder or of any obligation hereunder, irrespective of the length of time for
which such failure continues, shall not constitute a waiver of such Member’s
right to demand strict compliance in the future. No consent or waiver, express
or implied, to or of any breach or default in the performance of any obligation
hereunder shall constitute a consent or waiver to or of any other breach or
default in the performance of the same or any other obligation hereunder.

11.8 Execution in Writing.

A facsimile, telex or similar transmission by a Member or Manager, or a
photographic, photostatic, facsimile or similar reproduction of a writing
executed by a Member or Manager, shall be treated as an execution in writing for
purposes of this Agreement.

 

76



--------------------------------------------------------------------------------

11.9 Representation by Counsel.

(a) The Members acknowledge and agree (i) that Morgan, Lewis & Bockius LLP
(“MLB”) (A) has represented Contaro in connection with the negotiation,
execution and delivery of this Agreement and all other agreements contemplated
by this Agreement and (B) has not represented the Company or any Member other
than Contaro and (ii) in no event shall an attorney-client relationship be
deemed to exist between MLB, on the one hand, and the Members (other than
Contaro) or any of their respective Affiliates, or the Company, on the other
hand, in respect of MLB’s representation as described in clauses (i)(A) and
(i)(B) above.

(b) The Members acknowledge and agree (i) that Vinson & Elkins LLP (“VE”)
(A) has represented the Sageview Parties in connection with the negotiation,
execution and delivery of this Agreement and all other agreements contemplated
by this Agreement and (B) has not represented the Company or any Member other
than the Sageview Parties and (ii) in no event shall an attorney-client
relationship be deemed to exist between VE, on the one hand, and the Members
(other than the Sageview Parties) or any of their respective Affiliates, or the
Company, on the other hand, in respect of VE’s representation as described in
clauses (i)(A) and (i)(B) above.

(c) The Members acknowledge and agree (i) that Baker Botts L.L.P. (“BB”) (A) has
represented the Jefferies Parties in connection with the negotiation, execution
and delivery of this Agreement and all other agreements contemplated by this
Agreement and (B) has not represented the Company (except with respect to the
Development Agreement) or any Member and (ii) in no event shall an
attorney-client relationship be deemed to exist between BB, on the one hand, and
the Members or any of their respective Affiliates (other than the Jefferies
Parties), or the Company (except with respect to the Development Agreement), on
the other hand, in respect of BB’s representation as described in clauses (i)(A)
and (i)(B) above.

(d) The Members acknowledge and agree (i) that Doherty & Doherty LLP (“DD”)
(A) has represented Management in connection with the negotiation, execution and
delivery of this Agreement and all other agreements contemplated by this
Agreement and (B) has not represented the Company or any Member other than
Management and (ii) in no event shall an attorney-client relationship be deemed
to exist between DD, on the one hand, and the Members (other than Management) or
any of their respective Affiliates, or the Company, on the other hand, in
respect of DD’s representation as described in clauses (i)(A) and (i)(B) above.

11.10 Entire Agreement.

This Agreement, the exhibits hereto and the Transaction Documents, together with
the certificates, documents, instruments and writings delivered pursuant
thereto, constitute the entire agreement and understanding of the parties hereto
in respect of its subject matters and supersedes all prior understandings,
agreements or representations by or among such parties, written or oral, to the
extent they relate in any way to the subject matter hereof and thereof. There
are no representations as to the administration of this Agreement that are not
contained herein.

[The remainder of this page is intentionally blank]

 

77



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has executed this Agreement as of the date first
above set forth.

 

THE COMPANY:

 

EXARO ENERGY III LLC

By: /s/ Christopher L. Beato                         

Name: Christopher L. Beato

Title:   President and Chief Executive Officer

 

Signature Page to

First Amended and Restated Exaro Energy III LLC

Limited Liability Company Agreement

1 of 11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Member has executed this Agreement as of the
date first above set forth and hereby represents and warrants to the Company and
Members that the representations contained in Section 3.6(a) are true and
correct as of the date of this execution.

 

CONTARO COMPANY By:/s/  Kenneth R. Peak                                 

Name: Kenneth R. Peak

Title:   Chairman & CEO

 

Signature Page to

First Amended and Restated Exaro Energy III LLC

Limited Liability Company Agreement

2 of 11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Member has executed this Agreement as of the
date first above set forth and hereby represents and warrants to the Company and
Members that the representations contained in Section 3.6(a) are true and
correct as of the date of this execution.

 

SAGEVIEW CAPITAL PARTNERS (A), L.P. By:  

Sageview Capital GenPar, Ltd.

  its General Partner

 

By: /s/ Edward A. Gilhuly                             

Name: Edward A. Gilhuly

Title:   Director

 

SAGEVIEW CAPITAL PARTNERS (B), L.P. By:  

Sageview Capital GenPar, Ltd.

  its General Partner

 

By: /s/ Edward A. Gilhuly                            

Name: Edward A. Gilhuly

Title:   Director

 

SAGEVIEW ENERGY PARTNERS (C)

INVESTMENTS, L.P.

 

Sageview Capital GenPar, L.P.

By:  

Sageview Capital MGP, LLC

  its General Partner

 

By: /s/ Edward A. Gilhuly                             

Name: Edward A. Gilhuly

Title:   Director

 

SAGEVIEW CAPITAL GENPAR, L.P. By:  

Sageview Capital MGP, LLC

  its General Partner

 

By: /s/ Edward A. Gilhuly                              

Name: Edward A. Gilhuly

Title:   Director

 

Signature Page to

First Amended and Restated Exaro Energy III LLC

Limited Liability Company Agreement

3 of 11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Member has executed this Agreement as of the
date first above set forth and hereby represents and warrants to the Company and
Members that the representations contained in Section 3.6(a) are true and
correct as of the date of this execution.

 

EXARO II JONAH LLC By:   Exaro Energy II LLC , its sole member  

By: /s/  Christopher L. Beato                                     

Name:  Christopher L. Beato

Title:  

 

Signature Page to

First Amended and Restated Exaro Energy III LLC

Limited Liability Company Agreement

4 of 11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Member has executed this Agreement as of the
date first above set forth and hereby represents and warrants to the Company and
Members that the representations contained in Section 3.6(a) are true and
correct as of the date of this execution.

 

UNIONBANCAL EQUITIES, INC.

By:  /s/  Ted McNulty                                     

Name:   Ted McNulty

Title:     Senior Vice President

 

By:  /s/  John Schmidt                                     

Name:   John Schmidt

Title:     Vice President

 

Signature Page to

First Amended and Restated Exaro Energy III LLC

Limited Liability Company Agreement

5 of 11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Member has executed this Agreement as of the
date first above set forth and hereby represents and warrants to the Company and
Members that the representations contained in Section 3.6(a) are true and
correct as of the date of this execution.

 

WELLS FARGO CENTRAL PACIFIC

HOLDINGS, INC.

By: /s/ Gilbert Shen                                                  

Name: Gilbert Shen

Title:   Vice President

 

Signature Page to

First Amended and Restated Exaro Energy III LLC

Limited Liability Company Agreement

6 of 11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Person has executed this Agreement as of the
date first above set forth for purposes of agreeing solely to the obligations
set forth in Section 6.4.

 

WELLS FARGO ENERGY CAPITAL, INC.

By:  /s/  Bryan McDavid                                                 

Name:   Bryan McDavid

Title:     Director

 

Signature Page to

First Amended and Restated Exaro Energy III LLC

Limited Liability Company Agreement

7 of 11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Member has executed this Agreement as of the
date first above set forth and hereby represents and warrants to the Company and
Members that the representations contained in Section 3.6(a) are true and
correct as of the date of this execution.

 

BEATO FAMILY 2008 TRUST

By:  /s/  Christopher L. Beato                             

Name:   Christopher L. Beato

Title:     

 

Signature Page to

First Amended and Restated Exaro Energy III LLC

Limited Liability Company Agreement

8 of 11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Member has executed this Agreement as of the
date first above set forth and hereby represents and warrants to the Company and
Members that the representations contained in Section 3.6(a) are true and
correct as of the date of this execution.

 

CHRISTOPHER L. BEATO /s/ CHRISTOPHER L. BEATO

The undersigned spouse of the above signed Member is executing this Agreement in
order to acknowledge its terms and conditions, is aware of, understands and
consents to the provisions of this Agreement, each other Transaction Document
that has been or will be executed by such Member or is otherwise binding on such
Member and its and such other agreements’ binding effect upon any community
property interest or marital settlement awards he or she may now or hereafter
own or receive, and hereby agrees that the termination of his or her marital
relationship with such Member for any reason shall not have the effect of
removing any Interests subject to this Agreement from the coverage thereof and
that his or her awareness, understanding, consent and agreement is evidenced by
his or her signature below.

 

ANNE BEATO /s/ ANNE BEATO

 

Signature Page to

First Amended and Restated Exaro Energy III LLC

Limited Liability Company Agreement

9 of 11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Member has executed this Agreement as of the
date first above set forth and hereby represents and warrants to the Company and
Members that the representations contained in Section 3.6(a) are true and
correct as of the date of this execution.

 

JOHN P. ATWOOD /s/ JOHN P. ATWOOD

The undersigned spouse of the above signed Member is executing this Agreement in
order to acknowledge its terms and conditions, is aware of, understands and
consents to the provisions of this Agreement, each other Transaction Document
that has been or will be executed by such Member or is otherwise binding on such
Member and its and such other agreements’ binding effect upon any community
property interest or marital settlement awards he or she may now or hereafter
own or receive, and hereby agrees that the termination of his or her marital
relationship with such Member for any reason shall not have the effect of
removing any Interests subject to this Agreement from the coverage thereof and
that his or her awareness, understanding, consent and agreement is evidenced by
his or her signature below.

 

HOLLY ATWOOD /s/ HOLLY ATWOOD

 

Signature Page to

First Amended and Restated Exaro Energy III LLC

Limited Liability Company Agreement

10 of 11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Member has executed this Agreement as of the
date first above set forth and hereby represents and warrants to the Company and
Members that the representations contained in Sections 3.6(a) and (b) are true
and correct as of the date of this execution.

 

SCOTT R. CLARK /s/ SCOTT R. CLARK

The undersigned spouse of the above signed Member is executing this Agreement in
order to acknowledge its terms and conditions, is aware of, understands and
consents to the provisions of this Agreement, each other Transaction Document
that has been or will be executed by such Member or is otherwise binding on such
Member and its and such other agreements’ binding effect upon any community
property interest or marital settlement awards he or she may now or hereafter
own or receive, and hereby agrees that the termination of his or her marital
relationship with such Member for any reason shall not have the effect of
removing any Interests subject to this Agreement from the coverage thereof and
that his or her awareness, understanding, consent and agreement is evidenced by
his or her signature below.

 

IONA MICHELLE CLARK /s/ IONA MICHELLE CLARK

 

Signature Page to

First Amended and Restated Exaro Energy III LLC

Limited Liability Company Agreement

11 of 11